Exhibit 10.53

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

DATED AS OF NOVEMBER 6, 2013

BETWEEN

THE ST. JOE COMPANY

as Seller

AND

AGRESERVES, INC.

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PROPERTY; PURCHASE PRICE

     1   

Section 1.1

 

Agreement to Purchase and Sell

     1   

Section 1.2

 

Property

     1   

Section 1.3

 

Assumed Liabilities

     3   

Section 1.4

 

Purchase Price; Deposit; Allocation and Payment of Purchase Price

     4   

Section 1.5

 

Proxy

     5   

Section 1.6

 

Permitted Exceptions

     5   

Section 1.7

 

Certain Adjustments

     7   

Section 1.8

 

Apportionments

     14   

Section 1.9

 

Disclaimers

     14   

ARTICLE II CLOSING

     17   

Section 2.1

 

Closing

     17   

Section 2.2

 

Closing Deliveries

     18   

Section 2.3

 

Costs and Expenses

     20   

Section 2.4

 

No Diligence Contingency

     21   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AS TO STATUS

     21   

Section 3.1

 

Organization

     21   

Section 3.2

 

Seller Subsidiaries

     21   

Section 3.3

 

Authority

     21   

Section 3.4

 

No Violation

     21   

Section 3.5

 

Consents and Approvals

     22   

Section 3.6

 

Litigation

     22   

Section 3.7

 

Taxes

     22   

Section 3.8

 

ERISA

     23   

Section 3.9

 

No Liquidation

     23   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER RELATED TO THE PROPERTY

     23   

Section 4.1

 

Compliance with Laws

     23   

Section 4.2

 

Condemnations

     23   

Section 4.3

 

Supply Agreements

     23   

Section 4.4

 

Ownership of Personal Property

     24   

Section 4.5

 

Replanting; Harvest; Conveyed Interests

     24   

Section 4.6

 

Matters Relating to the Environmental Condition of the Timberlands

     24   

Section 4.7

 

Endangered Species

     25   

Section 4.8

 

Mineral Rights

     25   

Section 4.9

 

OFAC

     25   

Section 4.10

 

Contracts

     25   

Section 4.11

 

Assumed Contracts

     25   

 

(ii)



--------------------------------------------------------------------------------

Section 4.12

 

Timber Cutting Contracts

     26   

Section 4.13

 

Carbon Credits

     26   

Section 4.14

 

Legal Access

     26   

Section 4.15

 

Adverse Claims

     26   

Section 4.16

 

Timber Deeds

     26   

Section 4.17

 

Management Agreements

     26   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER

     26   

Section 5.1

 

Organization

     27   

Section 5.2

 

Authority

     27   

Section 5.3

 

No Violation

     27   

Section 5.4

 

Consents and Approvals

     28   

Section 5.5

 

Litigation

     28   

Section 5.6

 

OFAC

     28   

Section 5.7

 

Tax Matters

     28   

Section 5.8

 

No Financing Contingency

     29   

ARTICLE VI ADDITIONAL AGREEMENTS RELATING TO THE PROPERTY GENERALLY

     29   

Section 6.1

 

Commercially Reasonable Efforts

     29   

Section 6.2

 

Maintenance of Business

     30   

Section 6.3

 

Public Announcements

     32   

Section 6.4

 

Books and Records

     32   

Section 6.5

 

Required Consents

     33   

Section 6.6

 

Seller’s Disclosure Letter

     34   

Section 6.7

 

Supply Agreements

     34   

Section 6.8

 

Estoppel Certificates

     35   

Section 6.9

 

Tax Liabilities

     36   

Section 6.10

 

Communications with Governmental Authorities

     36   

Section 6.11

 

Limitations on Transfers

     37   

Section 6.12

 

Tax Matters

     37   

Section 6.13

 

Note Document Assistance

     37   

Section 6.14

 

No Solicitation

     39   

Section 6.15

 

Filings; Shareholder Approval

     42   

Section 6.16

 

FDOT Agreement

     43   

ARTICLE VII ADDITIONAL AGREEMENTS RELATING TO THE TIMBERLANDS

     43   

Section 7.1

 

Right of Entry

     43   

Section 7.2

 

Permits and Licenses

     45   

Section 7.3

 

Certain Easements

     45   

Section 7.4

 

Title Insurance Matters

     46   

Section 7.5

 

Post-Closing Use Restriction

     47   

Section 7.6

 

Right of First Refusal

     48   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII INTENTIONALLY DELETED

     51   

ARTICLE IX CONDITIONS PRECEDENT

     51   

Section 9.1

 

Conditions to Obligations of Each Party to Close

     51   

Section 9.2

 

Conditions to Obligations of Purchaser to Close

     51   

Section 9.3

 

Conditions to Obligations of Seller

     52   

ARTICLE X SURVIVAL; INDEMNIFICATION

     53   

Section 10.1

 

Survival

     53   

Section 10.2

 

Brokerage Indemnity

     54   

Section 10.3

 

Indemnification; Limitations

     54   

Section 10.4

 

Procedures for Claims and Satisfaction

     56   

Section 10.5

 

Certain Rules

     58   

Section 10.6

 

Exclusive Remedy

     58   

Section 10.7

 

Survival

     59   

ARTICLE XI TERMINATION AND ABANDONMENT

     59   

Section 11.1

 

Termination

     59   

Section 11.2

 

Effect of Termination

     60   

ARTICLE XII GENERAL PROVISIONS

     61   

Section 12.1

 

Notice

     61   

Section 12.2

 

Legal Holidays

     63   

Section 12.3

 

Further Assurances

     63   

Section 12.4

 

Assignment; Binding Effect

     63   

Section 12.5

 

Entire Agreement

     64   

Section 12.6

 

Amendment; Waiver

     64   

Section 12.7

 

Confidentiality

     64   

Section 12.8

 

No Third Party Beneficiaries

     64   

Section 12.9

 

Severability of Provisions

     64   

Section 12.10

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     65   

Section 12.11

 

Counterparts

     65   

Section 12.12

 

Captions

     66   

Section 12.13

 

Construction

     66   

Section 12.14

 

Reimbursement of Legal Fees

     66   

Section 12.15

 

Specific Performance

     66   

Section 12.16

 

Dispute Resolution Regarding Values

     67   

Section 12.17

 

1031 Exchange

     67   

Section 12.18

 

Radon Gas Disclosure

     67   

Section 12.19

 

Coastal Construction Control Line

     67   

ARTICLE XIII DEFINITIONS

     68   

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1-A    Maps of Timberlands Schedule 1-B    Identified REC Parcels
Schedule 1-C    Identified Title Carveouts Exhibit A    Form of Escrow Agreement
Exhibit B    Value Table Exhibit C    Form of General Assignment and Assumption
Exhibit D    Form of Special Warranty Deed Exhibit E    Form of Bill of Sale
Exhibit F    Intentionally Omitted Exhibit G    Intentionally Omitted Exhibit H
   Form of Use Restriction Exhibit I    Form of Notification Letters Exhibit J
   Form of Timber Note Exhibit K    Timber Note Indicative Terms Exhibit L   
Form of Purchaser Subsidiary LLC Agreement Exhibit M    ROFR Parcel Exhibit N   
Form of ROFR Memorandum Exhibit O    Form of Irrevocable Proxy Exhibit P   
Monthly Adjustment Value Amounts

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 6th day of
November, 2013 by and between THE ST. JOE COMPANY, a Florida corporation
(“Seller”), and AGRESERVES, INC., a Utah corporation (“Purchaser”).

STATEMENT OF BACKGROUND

A. Seller and certain wholly-owned and controlled Affiliates of Seller described
in Section A of Seller’s Disclosure Letter (the “Seller Subsidiaries”) are the
owners of approximately 382,834 acres of timberlands located in Bay, Calhoun,
Franklin, Gadsden, Gulf, Jefferson, Leon, Liberty and Wakulla Counties, Florida
that Seller and the Seller Subsidiaries wish to sell, assign, transfer or
convey, together with certain other assets, inventory and rights under certain
continuing leases, contracts and other agreements, to Purchaser in accordance
with the terms and subject to the conditions set forth in this Agreement; and

B. Purchaser wishes to acquire and accept such timberlands and other assets
being transferred to it in accordance with the terms and subject to the
conditions set forth in this Agreement.

C. The board of directors of Seller (“Seller Board”) has: (i) determined that
the Transaction is in the best interests of Seller and its shareholders and
declared advisable that Seller enter into this Agreement, (ii) approved the
execution, delivery and performance of this Agreement and the Transaction, and
(iii) resolved to recommend adoption of this Agreement by the shareholders of
Seller.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

PROPERTY; PURCHASE PRICE

Section 1.1 Agreement to Purchase and Sell. Subject to and in accordance with
the terms, conditions and provisions of this Agreement, and for the
consideration stated herein, Seller agrees to sell (and to cause the Seller
Subsidiaries to sell) the Property to Purchaser and Purchaser agrees to buy the
Property from Seller and the Seller Subsidiaries.

Section 1.2 Property. Subject to the terms, conditions and provisions of this
Agreement, Seller shall at the Closing sell, assign, transfer and convey to
Purchaser (or cause the Seller Subsidiaries to sell, assign, transfer and convey
to Purchaser), and Purchaser shall acquire,



--------------------------------------------------------------------------------

assume and accept from Seller or the Seller Subsidiaries, all of Seller’s (or
such Seller Subsidiaries’) right, title and interest to the following assets
(other than the Excluded Assets as defined below) (collectively, the
“Property”), free and clear of all Liens other than the Permitted Exceptions,
and in the case of Personal Property, free and clear of all Liens other than the
Permitted Exceptions described in clauses (d), (n) or (q) of Section 1.6:

(a) Timberlands. The real property held by Seller or the Seller Subsidiaries in
fee simple depicted on the section maps attached hereto as Schedule 1-A (but
excluding the Identified REC Parcels and Identified Title Carveouts), together
with all of Seller’s or Seller Subsidiaries’ right, title and interest in and to
(i) all timber, biomass and other organic products growing, standing or lying
thereon (collectively, the “Timber”), (ii) all buildings thereon, (iii) all
roads, rights of way, bridges and other improvements and fixtures thereon,
(iv) all subsurface rights and all rights to oil, gas and other minerals of any
kind (including, without limitation, all sand, rock, fill dirt and gravel)
therein, thereon or thereunder, (v) all water and water rights of any kind
appurtenant thereto and/or used thereon, and all riparian rights, ground water
rights, stock in water companies, wells, and well rights related to the
Timberlands, (vi) all other privileges, appurtenances, easements (including the
Purchaser Easements in respect thereof), rights of access and other rights
appertaining thereto (including, without limitation, carbon sequestration,
development and air rights or credits, if any); and (vii) all rights to inject
or store substances in caverns, reservoirs or other formations and horizons
lying beneath the surface thereof (collectively, the “Timberlands”), subject
only to the Permitted Exceptions; provided, however, that Seller reserves for
itself and its successors and assigns the Reserved Easements described in
Section 1.2(a) of Seller’s Disclosure Letter; provided, further, that as
promptly as practicable after the Effective Date, Seller and Purchaser shall
revise Schedule 1-A to contain appropriate legal descriptions for the
Timberlands (based on the legal descriptions attached to the Completed Title
Commitments as verified and adjusted by the parties to include all of the real
property depicted on Schedule 1-A as of the date hereof but excluding the
Identified REC Parcels, the Identified Title Carveouts and any other real
property which is part of the Excluded Assets).

(b) Personal Property. The machinery, equipment, facilities, motor vehicles,
appliances, tools, supplies, furnishings, inventory, and other tangible personal
property listed or described in Section 1.2(b) of Seller’s Disclosure Letter and
any other personal property owned or used by Seller or any Seller Subsidiary
relating exclusively to or used exclusively in connection with any of the
Timberlands (collectively, the “Personal Property”).

(c) Licenses. To the fullest extent transferable under applicable Law, the
rights of Seller or the Seller Subsidiaries under all licenses, permits,
authorizations (electrical, sewage treatment, water, transportation, or other
utility capacity, development rights, entitlements), orders, registrations,
certificates, variances, approvals, franchises and consents of Governmental
Authorities or other Persons that are in effect at the Closing and that relate
exclusively to the Timberlands or the Personal Property (collectively, the
“Licenses”).

(d) Assumed Contracts. The rights of Seller or the Seller Subsidiaries under
those agreements listed or described in Section 1.2(d) of Seller’s Disclosure
Letter, together with (i) any other lease or license under which Seller or any
Seller Subsidiary has granted to a third party agricultural, grazing, apiary,
hunting, recreational or other similar rights with respect to the

 

-2-



--------------------------------------------------------------------------------

Timberlands or any renewal of such lease or license made in compliance with
Section 6.2(d)(ii), (ii) Contracts that relate to the Timberlands or the forest
operations conducted on the Timberlands and are entered into between the
Effective Date and the Closing Date in compliance with Section 6.2(d)(iii), or
(iii) Contracts that are new leases entered into between the Effective Date and
the Closing Date in compliance with Section 6.2(d)(ii), in each case, (x) only
to the extent the same can be assigned without the consent of the counterparty
thereto (unless such consent is obtained prior to the Closing) and (y) together
with all refundable security deposits and prepayments in connection with any of
the foregoing, but excluding the rights of Seller or the Seller Subsidiaries
under any Ancillary Agreement (collectively, the “Assumed Contracts”).

(e) Assumed Condemnations. The interests of Seller or the Seller Subsidiaries in
any Condemnation (but excluding the Gadsden County condemnation described in
Section 1.2(x) of Seller’s Disclosure Letter) (i) that exists on the Effective
Date, including those Condemnations listed in Section 1.2(e) of Seller’s
Disclosure Letter (or if resolved prior to the Closing, the proceeds actually
received therefrom, net of all unreimbursed reasonable costs incurred by Seller
to recover such proceeds) or (ii) that arises between the Effective Date and the
Closing Date, but in each case only to the extent attributable to the
Timberlands (collectively, the Condemnations described above, the “Assumed
Condemnations”).

(f) Books and Records. The Books and Records (as defined in Section 6.4).

(g) Intangible Property. All intangible personal property to the extent used
exclusively in connection with the ownership, use or operation of any of the
Property identified in clauses (a)-(f) above, including (i) all bonds,
warranties and guaranties, if any and (ii) all plans, specifications, working
drawings, and similar property relating exclusively to the Property, in each of
clauses (i) and (ii) above, to the extent transferable under applicable Law and
assignable by Seller or any Seller Subsidiary without the consent of or payment
of any fee to any third party (unless such consent has been obtained) and
without the payment of any additional consideration for such assignment, but
excluding, for clarity, Seller’s right, title and interest in and to the name
“The St. Joe Company” or any derivation thereof (collectively, the “Intangible
Property”).

Unless expressly identified or described in this Section 1.2 or as otherwise
expressly provided in this Agreement, no other assets of Seller or the Seller
Subsidiaries, including cash proceeds or accounts receivable in respect of sales
of Timber removed from the Timberlands in accordance with this Agreement, shall
be included within or constitute the Property. For the avoidance of doubt, the
assets listed in Section 1.2(x) of Seller’s Disclosure Letter (the “Excluded
Assets”) are not part of the Property (and shall be retained by Seller or the
Seller Subsidiaries, as applicable).

Section 1.3 Assumed Liabilities. Subject to the terms, conditions and provisions
of this Agreement, Seller shall at the Closing assign to Purchaser (or shall
cause the Seller Subsidiaries to assign to Purchaser), and Purchaser shall
undertake, assume and agree to perform, pay, become liable for and discharge
when due, and hold Seller and the Seller Subsidiaries and their respective
directors, officers, employees, Affiliates, controlling persons, agents and
representatives, and their respective successors and assigns, harmless from any
and all liabilities and obligations arising in the ordinary course of business,
whether accrued or unaccrued,

 

-3-



--------------------------------------------------------------------------------

absolute or contingent, known or unknown, asserted or unasserted, resulting from
or related to the Property or any contract, commitment or undertaking to the
extent related to the Property, to the extent such liabilities and obligations
relate to the period of performance commencing on or after the Closing
(collectively, the “Assumed Liabilities”). Except for the Assumed Liabilities,
liabilities under the Assumed Contracts arising after Closing and any other
liabilities which Purchaser has agreed to assume pursuant to the express terms
of this Agreement and the other agreements to be delivered at Closing, Purchaser
shall not assume, and will not be deemed to have assumed, any liabilities or
obligations of Seller or any Seller Subsidiary resulting from the transactions
contemplated by this Agreement.

Section 1.4 Purchase Price; Deposit; Allocation and Payment of Purchase Price.

(a) The aggregate purchase price payable by Purchaser to Seller in consideration
for the Property shall be the sum of Five Hundred Sixty-Five Million and No/100
Dollars ($565,000,000.00), subject to adjustment as provided in Section 1.7 (as
so adjusted, the “Purchase Price”), and allocated between the Installment Note
Purchase Price and the Cash Purchase Price as provided by Section 1.4(c).
Following execution of this Agreement, Seller and Purchaser shall cooperate in
good faith to jointly prepare a written allocation of the Purchase Price among
(i) the Timberlands, Licenses, Assumed Contracts, and Assumed Condemnations
(taken together) but excluding the Timber, on a county-by-county basis, (ii) the
Timber, on a county-by-county basis, and (iii) the Personal Property and
Intangible Property (taken together), in each case, based on reasonable
estimates of their fair market values. The Parties shall negotiate in good faith
to resolve any disputes that arise in connection with the allocation of the
Purchase Price, and if the Parties are unable to resolve any such disputes on or
before December 20, 2013, that Parties shall appoint a nationally recognized
accounting firm, and such firm shall resolve any disputes regarding the
allocation of the Purchase Price. Such accounting firm’s conclusions shall be
final and binding on the Parties. The Parties agree that the allocation of the
Purchase Price shall be documented in a written agreement signed by both Parties
on or prior to the Closing Date. The Parties shall equally share the costs of
work performed by the accounting firm. The allocation of the Purchase Price
shall be made in accordance with Section 1060 of the Code and applicable
Treasury Regulations. Except to the extent such action or inaction would cause
any Party to be in violation of the final determination of any Tax Authority,
each of the Parties shall: (i) be bound by this allocation of Purchase Price for
purposes of determining any Taxes; (ii) prepare and file, and cause their
Affiliates to prepare and file, their Tax Returns on a basis consistent with the
allocation of Purchase Price; and (iii) take no position, and cause their
Affiliates to take no position, inconsistent with the allocation of Purchase
Price on any applicable Tax Return or in any proceeding before any Tax Authority
or otherwise. In the event that the agreed allocation of Purchase Price is
disputed by any Tax Authority, the Party receiving notice of the dispute shall
promptly notify the other Parties concerning the dispute and shall consult with
the other Parties concerning the resolution of the dispute and each Party shall
cooperate in good faith in responding to such challenge in order to preserve the
effectiveness of the allocations determined pursuant to this Section 1.4(a).

(b) On the Effective Date, and as a condition precedent to the effectiveness of
this Agreement, Purchaser shall deposit with the Title Company pursuant to the
escrow agreement in the form of Exhibit A attached hereto (the “Escrow
Agreement”), a sum equal to Thirty-Seven Million Five Hundred Thousand and
No/100 Dollars ($37,500,000.00) (together

 

-4-



--------------------------------------------------------------------------------

with any interest thereon, collectively, the “Deposit”). The Deposit shall
either be (i) delivered to Seller at the Closing and applied as a credit towards
the Purchase Price or (ii) if the Closing does not occur, disbursed in
accordance with Section 11.1 and Section 11.2.

(c) Not later than twenty (20) days before the Closing Date, Seller shall
determine (in Seller’s sole discretion) the allocation of the Purchase Price
between the Installment Note Purchase Price and the Cash Purchase Price
(provided that the sum of the Installment Note Purchase Price and the Cash
Purchase Price must equal the Purchase Price). If the Purchase Price is adjusted
prior to Closing as provided in Section 1.7, the Installment Note Purchase Price
and the Cash Purchase Price shall be accordingly adjusted on a pro rata basis.

(d) The Purchase Price shall be payable at Closing as follows:

(i) The Cash Purchase Price shall be payable by Purchaser to Seller in cash by
wire transfer of immediately available funds, to the bank account or accounts
designated by Seller.

(ii) The Installment Note Purchase Price shall be payable by Purchaser to
Seller, or to those parties designated in writing by Seller, in the form of one
or more installment notes issued by Purchaser Subsidiary, substantially in the
form of Exhibit J (each, a “Timber Note”), in an aggregate principal amount
equal to the Installment Note Purchase Price. Each Timber Note shall be issued
in the denomination requested by Seller not later than the Closing Date. Each
Timber Note shall be fully secured by an irrevocable standby letter of credit in
form and substance reasonably satisfactory to Seller (each, a “Letter of
Credit”), issued by a Credit Enhancement Bank for the account of Purchaser
Subsidiary. Purchaser and Purchaser Subsidiary will be responsible for all fees
and expenses associated with the Letters of Credit and any related documents or
instruments; however, Purchaser shall receive a credit against the Purchase
Price with respect to all such fees and expenses.

Section 1.5 Proxy. On the Effective Date, and as a condition precedent to the
effectiveness of this Agreement, Seller shall obtain and deliver to Purchaser,
an irrevocable proxy (the “Proxy”) executed by Fairholme Funds, Inc. on behalf
of The Fairholme Fund, a shareholder of Seller, in substantially the form
attached hereto as Exhibit O, pursuant to which such shareholder shall grant
Purchaser a proxy to vote to approve the transactions contemplated hereby.

Section 1.6 Permitted Exceptions. The Property shall be sold, transferred,
assigned and conveyed to Purchaser subject to the following matters
(collectively, the “Permitted Exceptions”).

(a) All Laws, including all building or zoning ordinances, and restrictions on
the ability of any Person to build upon or use the Property imposed by any
current or future development standards, building or zoning ordinances or any
other Law, which do not individually or in the aggregate have a material adverse
effect on the use of the Core Timberlands for growing and harvesting timber or
conducting cattle and livestock operations;

 

-5-



--------------------------------------------------------------------------------

(b) Riparian rights of third parties or any Governmental Authority;

(c) Rights of others (whether owned in fee or by easement) in and to any portion
of the Timberlands that lies within any public road or maintained right of way
(including, without limitation, the Florida Department of Transportation);

(d) Liens for Taxes (including ad valorem real property Taxes and assessments)
not yet due and payable as of the Closing;

(e) Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts not of record that a
current and accurate survey of the Timberlands would disclose other than
(i) those that Seller agrees to cure or is obligated to cure pursuant to this
Agreement or (ii) those which individually or in the aggregate would have a
material adverse effect on the use, value, enjoyment or operation of (A) growing
and harvesting timber or conducting cattle and livestock operations on the Core
Timberlands; or (B) the Non-Core Timberlands;

(f) Rights, if any, relating to the construction and maintenance in connection
with any public utility of existing wires, poles, pipes, conduits and
appurtenances thereto, on, under, above or across the Timberlands;

(g) Any matter disclosed in Section 1.6(g) of Seller’s Disclosure Letter;

(h) Any matter affecting title to the Timberlands that is specifically listed in
Schedule B, Section 2 or II, of the Completed Title Commitment and is not
objected to by Purchaser and any Title Objection that Purchaser has expressly
waived or is deemed to have waived pursuant to Section 1.7(b);

(i) The claims of lack of access rights described in Section 1.6(i) of Seller’s
Disclosure Letter, and any other claim of lack of access rights to any portion
of the Timberlands which does not individually or in the aggregate have a
material adverse effect on the use, value, enjoyment or operation of (A) growing
and harvesting timber or conducting cattle and livestock operations on the Core
Timberlands; or (B) the Non-Core Timberlands;

(j) The Reserved Easements granted to or reserved by Seller pursuant to any
provision of this Agreement;

(k) Rights of others under any of the Licenses or the Assumed Contracts, as
tenants or contract parties only;

(l) Rights of third parties under the Timber Deeds or the Supply Agreements;

(m) The standard printed exceptions contained in the 2006 ALTA owner’s policy
title jacket;

(n) Matters caused solely by Purchaser or its agents, representatives or
contractors;

 

-6-



--------------------------------------------------------------------------------

(o) Such matters as the Title Company shall commit to insure over, without any
additional cost to Purchaser, whether such insurance is made available in
consideration of payment, bonding or indemnity by Seller or otherwise; provided,
the wording of such affirmative coverage must be reasonably acceptable to
Purchaser;

(p) Immaterial variations between the tax diagram or tax map and the record
description of the Timberlands;

(q) Imperfections of title or Liens (excluding Monetary Liens) that,
individually or in the aggregate, do not materially interfere with the use or
materially adversely affect the use, value, enjoyment or operation of
(i) growing and harvesting Timber or conducting cattle and livestock operations
on the Core Timberlands, or (ii) the Non-Core Timberlands;

(r) Railroad easements or rights of way, if any, traversing the Timberlands and
the rights of railroad companies to any tracks, siding, ties and rails
associated therewith;

(s) All oil, gas and other minerals as may have been previously reserved by or
conveyed to others and any mineral leases concerning the mineral estate of the
Timberlands, but only (i) to the extent disclosed in Schedule B, Section 2 or II
of the Completed Title Commitment and not objected to by Purchaser pursuant to
Section 1.7(b) or (ii) provided such rights or leases do not individually or in
the aggregate would have a material adverse effect on the use, value, enjoyment
or operation of (A) growing and harvesting timber or conducting cattle and
livestock operations on the Core Timberlands or (B) the Non-Core Timberlands;

(t) Mineral rights or leases which may be owned by separate parties and which
may include a right of access for exploration, drilling or mining of such
minerals, but only (i) to the extent disclosed in Schedule B, Section 2 or II of
the Completed Title Commitment and not objected to by Purchaser pursuant to
Section 1.7(b) or (ii) provided such rights or leases do not individually or in
the aggregate have a material adverse effect on the use, value, enjoyment or
operation of (A) growing and harvesting timber or cattle and livestock
operations on the Core Timberlands or (B) the Non-Core Timberlands; and

(u) the Use Restriction and any ROFR Memorandum.

Notwithstanding anything to the contrary in this Section 1.6, the only Permitted
Exceptions that shall be referenced in the Deeds shall be those included in the
form of Deed attached hereto as Exhibit D.

Section 1.7 Certain Adjustments. The Purchase Price shall be subject to the
following adjustments:

(a) Timber Harvest Adjustment.

(i) Within 30 days after the Closing Date, Seller shall provide to Purchaser a
harvest report (the “Harvest Report”) certifying the Harvest Amount and the
amount of the Adjustment Value, together with such supporting data as Purchaser
may reasonably request. If Purchaser’s good faith calculation of the proposed
Adjustment Value differs from Seller’s by an amount in excess of five percent
(5%) of the amount of

 

-7-



--------------------------------------------------------------------------------

Seller’s calculation or if the Harvest Report contains manifest error, Purchaser
shall have 30 days after the receipt of the Harvest Report to deliver to Seller
written notice (an “Objection Notice”) of its objection to Seller’s calculation,
which Objection Notice shall request commencement of the procedure set forth in
Section 1.7(a)(ii). If Seller does not receive an Objection Notice prior to the
expiration of such 30-day period, Purchaser shall be deemed to have waived its
right to object to Seller’s calculation of any portion of the Harvest Amount or
the proposed Adjustment Value.

(ii) Within 15 days after receipt of an Objection Notice, each Party shall refer
the matter to a senior executive officer of each Party (or an Affiliate) (each,
a “Party Executive”) for attempted resolution. The Party Executives will meet
with each other, either physically at a mutually convenient location or by
telephone or videoconference, to endeavor to resolve the dispute in view of the
Parties’ mutual interest in reaching a reasonable business resolution. During
the period following receipt of such Objection Notice, Seller and Purchaser
shall negotiate in good faith to reach agreement on the Harvest Amount and the
Adjustment Value. If Seller and Purchaser agree on the calculation of such
amounts, then such amounts shall become final and binding on the Parties. If the
Party Executives are unable to agree on any of the disputed calculations within
30 days after receipt of the Objection Notice, Seller shall appoint a Forestry
Consultant (subject to Purchaser’s approval, not to be unreasonably withheld) to
act as a consultant with respect to the calculation of the Harvest Amount and
the Adjustment Value and each Party will, at a mutually agreed time within three
days after referral of the matter to the Forestry Consultant, simultaneously
submit to the Forestry Consultant their respective calculations of the disputed
portions of the Harvest Amount and the Adjustment Value and any necessary
supporting documentation. Within 30 days of such submissions, the Forestry
Consultant will select one of the two submissions (and shall not select any
other amount) as being most representative of the disputed portion of the
Harvest Amount and the Adjustment Value, and the submission so selected shall be
final and binding on the Parties. The costs and expenses of the Forestry
Consultant in connection with the dispute resolution procedure set forth herein
shall be paid by the non-prevailing Party.

(iii) Upon a final determination of the Harvest Amount and the Adjustment Value,
if the amount of the Adjustment Value is a positive number, the Purchase Price
shall be reduced by the Adjustment Value. Any such payment will be made within
two (2) Business Days after agreement by the Parties or determination by the
Forestry Consultant by wire transfer of immediately available funds to an
account or accounts designated by Purchaser.

(iv) If Seller harvests any Timber on the Timberlands during the Timber
Adjustment Period, the Parties will meet at least seven (7) Business Days prior
to the Closing and agree whether any preliminary adjustment is required. Each
Party agrees to act reasonably in discussing any proposed adjustment, but if
they fail to agree on a preliminary adjustment they will proceed to the Closing,
subject to a complete adjustment post-Closing pursuant to the above provisions
of this Section 1.7(a). The Purchase Price paid at the Closing will reflect such
preliminary adjustment as may be agreed by Purchaser and Seller. Upon a final
determination of the Harvest Amount and the Adjustment Value, any such
preliminary adjustment shall be reconciled among the Parties.

 

-8-



--------------------------------------------------------------------------------

(b) Title Objections.

(i) Title Objection Procedure. Seller shall use commercially reasonable efforts
to cause the Title Company to make Completed Title Commitments for the Property
available to Purchaser on or before November 15, 2013. Purchaser shall have
until the expiration of the Due Diligence Period (the “Title Objection Date”) to
deliver to Seller written notice of any objection to matters of title (each, a
“Title Objection” and collectively, the “Title Objections”); provided, however,
that Purchaser shall have no right to object to, and Title Objections may not
include, any Permitted Exceptions; provided further, however, the Title
Objection Date shall be extended by one Business Day for each Business Day
following November 15, 2013 that the Title Company fails to make the Completed
Title Commitments available to Purchaser. A Completed Title Commitment shall be
deemed to have been made available to Purchaser when it is posted to the online
data repository established and maintained by Seller and the Title Company,
Seller or Seller’s counsel delivers electronic notification to Purchaser of such
availability; provided, however, to the extent a legible copy of any exception
document referenced therein is not made available to Purchaser at the time the
Completed Title Commitment is made available to Purchaser, Purchaser shall have
the right to deliver a Title Objection to Seller with respect to such exception
documents within ten (10) days following Purchaser’s actual receipt of such
exception document. Upon the receipt of Title Objections to a Completed Title
Commitment (or an exception document referenced therein), Seller may elect (but
shall not be obligated) to cure or cause to be cured any such Title Objection,
and Seller shall notify Purchaser in writing within ten (10) days after receipt
of the Title Objections with respect to such Completed Title Commitment whether
Seller elects to cure the same prior to the Closing Date. Failure of Seller to
respond in writing within such time period shall be deemed an election by Seller
not to cure such Title Objections. Any Title Objection shall be deemed to be
cured if Seller causes the Title Company to issue a Title Policy for the
affected Timberlands affirmatively insuring over (with affirmative coverage
reasonably acceptable to Purchaser), or not raising as an exception to the Title
Policy, such Title Objection. Notwithstanding the foregoing, Seller shall be
obligated to (i) cure, satisfy or release on or before the Closing Date all
Liens against the Timberlands or the Personal Property evidencing monetary
encumbrances (other than Liens for non-delinquent real estate Taxes or
assessments) (“Monetary Liens”), and (ii) satisfy (including by affidavit to the
Title Company) all requirements set forth in Schedule B, Section 1 or I of the
Completed Title Commitments (other than those applicable to Purchaser) and the
“standard exceptions” on Schedule B, Section 2 or II of the Completed Title
Commitments (other than the exceptions related to matters disclosed by an
accurate survey of the land and to sovereign lands, riparian rights or navigable
servitudes) within its exclusive control; provided, however, that with respect
to the matters described in this clause (ii) which are not Monetary Liens,
Seller shall not be obligated to institute any litigation, obtain any consent or
approval from any Governmental Authority or third Person, or incur any material
out of pocket cost or expense in connection with the satisfaction of the
foregoing. If Seller does not receive written notice on or before the

 

-9-



--------------------------------------------------------------------------------

Title Objection Date of Title Objections to those matters reflected on Schedule
B, Section 2 or II of any particular Completed Title Commitment or to any other
matters of which Purchaser has knowledge prior to the Title Objection Date,
Purchaser shall be deemed to have waived its right to object to any and all such
title matters and shall accept title subject to such matters. Any such Title
Objection waived (or deemed waived) by Purchaser shall be deemed to constitute a
Permitted Exception, and the Closing shall occur as herein provided without any
reduction of the Purchase Price.

(ii) Remedy for Title Objection. If Seller elects or is deemed to have elected
not to cure any Title Objection (other than Monetary Liens which must be cured
by Seller as set forth herein), then Purchaser shall elect, by written notice
delivered to Seller before the earlier of ten (10) Business Days after Seller’s
election or deemed election and the Closing Date, either (A) to waive such Title
Objection and acquire at the Closing the portion of the Timberlands subject to
such uncured Title Objection without adjustment to the Purchase Price, in which
event such Title Objection shall become a Permitted Exception, or (B) exclude
from the Timberlands to be conveyed to Purchaser the portion of the Timberlands
subject to such uncured Title Objection (a “Title Objection Carveout”). Failure
by Purchaser to timely deliver such notice of its election shall be deemed a
waiver of such Title Objection pursuant to clause (A). If Purchaser elects to
make a Title Objection Carveout pursuant to clause (B), then the Parties shall
proceed to the Closing with those portions of the Timberlands that are subject
to such uncured Title Objections excluded from the Timberlands to be conveyed to
Purchaser and the Purchaser Price reduced as provided in Section 1.7(b)(iii)
(but subject to Seller’s post-Closing cure rights in Section 1.7(b)(iv));
provided, however, that each Title Objection Carveout shall contain at least 40
acres, provide Seller with reasonable access to such Title Objection Carveout,
but only if Seller does not otherwise have legal and physical access thereto,
and shall create an economically feasible and marketable parcel, as reasonably
determined by Seller. Additionally, Purchaser and Seller have agreed that
Purchaser shall receive a credit against the Purchase Price for the Identified
Title Carveouts in the manner descried in Section 1.7(b)(iii) hereof.

(iii) FMV Calculation. The fair market value of the Identified Title Carveouts
and any portion of the Timberlands subject to any Title Objection Carveout shall
be calculated in accordance with the Value Table. At the Closing, the Purchase
Price shall be reduced by an amount equal to the aggregate fair the Identified
Title Carveouts and any portion of the Timberlands subject to any Title
Objection Carveout, if any, as calculated in accordance with this
Section 1.7(b)(iii).

(iv) Post-Closing Cure. For a period of one (1) year after the Closing Date,
Seller shall have the right to cure any Title Objection by delivering an updated
Completed Title Commitment and an endorsement to the Title Policies for the
applicable Title Objection Carveout including the deletion of such Title
Objection or providing affirmative coverage over said Title Objection
(reasonably acceptable to Purchaser). Seller shall be responsible for the costs
associated with the title examinations and the issuance of the Completed Title
Commitments and the premiums payable in connection with the Title Policy and the
endorsements described in this Section 1.7(b)(iv). Upon completion of such cure
with respect to any Title Objection Carveout, Purchaser will pay to Seller that
portion of the initial Purchase Price (if any) related to the Title Objection
Carveout previously withheld by Purchaser as provided in clause (iii) above.

 

-10-



--------------------------------------------------------------------------------

(v) Legal Description. Notwithstanding the foregoing provisions of this
Section 1.7(b), in the event that there is any material discrepancy between the
legal descriptions attached to the Completed Title Commitments, as verified and
adjusted by the parties pursuant to the last proviso in Section 1.2(a), and the
GIS data or surveys of the Timberlands provided by Seller to Purchaser,
Purchaser shall have no right to object to such discrepancy provided that Seller
delivers to Purchaser at Closing a quitclaim deed executed by Seller and the
Seller Subsidiaries with respect to any real property covered by the GIS or
survey data, but not covered by such legal descriptions, containing no
representations, warranties or undertakings but quitclaiming any right, title or
interest of Seller and the Seller Subsidiaries in and to such real property.

(vi) Updated Title Commitments. Purchaser may request from time to time updates
to the Completed Title Commitments; provided, that any update in excess of the
first such update shall be at Purchaser’s cost, unless Purchaser has ordered
such first update within twenty (20) days of the then scheduled Closing Date and
either Party thereafter elects to extend the Outside Date pursuant to
Section 2.1 (in which event one additional update for each such extension of the
Outside Date shall be at Seller’s cost). The same Title Objection procedure set
forth in this Section 1.7(b) shall apply to any new matters or exceptions first
revealed by any update of any Completed Title Commitment, except that
Purchaser’s time period to deliver a Title Objection shall be five (5) days
after receipt of such update and Seller’s response period shall be five (5) days
after its receipt of any Title Objection raised by Purchaser relating to such
update of a Completed Title Commitment, and, if applicable, the Closing shall be
extended for a sufficient period (but not later than the Outside Date) to
accommodate such time periods for Purchaser’s Title Objections and Seller’s
response.

(c) Casualty Loss.

(i) Notification of Casualty Loss. From the Effective Date until the Closing
Date, Seller shall promptly give notice to Purchaser of any Casualty Loss
occurring during the Timber Adjustment Period and having a fair market value in
excess of $250,000, as determined in good faith by Seller, together with a
written estimate of the acreage affected (location and amount) and the fair
market value of the damaged or lost Timber, as determined in good faith by
Seller, resulting from such Casualty Loss. Purchaser shall have until the
sixtieth (60th) day after the Closing Date to deliver to Seller written notice
of any Casualty Loss that occurred before the Closing but was not identified by
Seller in accordance with the previous sentence of this Section 1.7(c)(i),
together with a written estimate of the fair market value of the damaged or lost
Timber, as determined in good faith by Purchaser, resulting from such Casualty
Loss. If Seller does not receive notice of such Casualty Loss from Purchaser
prior to the expiration of such 60-day period, Purchaser shall be deemed to have
waived its rights to receive an adjustment to the Purchase Price in respect of
any such Casualty Loss pursuant to this Section 1.7(c), apart from any
adjustment to the Purchase Price for any portion of such Casualty Loss that was
identified by Seller prior to the Closing pursuant to the first

 

-11-



--------------------------------------------------------------------------------

sentence of this Section 1.7(c)(i), and Purchaser shall be deemed to accept the
Timberlands subject to such Casualty Loss; provided, however, that nothing in
this Section 1.7(c), is intended to override the condition to Closing contained
in Section 9.1(c) or the termination right set forth in Section 11.1(d).

(ii) Adjustment for Casualty Loss. If the aggregate fair market value, based on
the values set forth on the Value Table (but taking into account the salvage
value of any damaged timber), of (i) damaged or lost Timber resulting from all
Casualty Losses plus (ii) the estimated cost associated with putting the
affected Timberlands back into production (for example, increased site
preparation costs) and the damage to any property improvements (for example,
buildings, fences, roads and bridges) (collectively, the “Casualty Damages”)
exceeds $500,000 (the “Casualty Loss Basket”), the Purchase Price shall be
reduced by such amount (it being understood that Seller shall be entitled to
retain any insurance proceeds with respect to such Casualty Loss). If Purchaser
objects to any of Seller’s calculations of the fair market value based on the
Value Table of the damaged or lost Timber or Casualty Damages resulting from a
Casualty Loss made by Seller prior to the Closing pursuant to Section 1.7(c)(i)
or if Seller objects to any calculation of the fair market value based on the
Value Table of the damaged or lost Timber or Casualty Damages resulting from a
Casualty Loss made by Purchaser post-Closing pursuant to Section 1.7(c)(i) and
in each case Purchaser’s calculation of the same differs from Seller’s by an
amount in excess of five percent (5%) of the amount of Seller’s calculation,
Seller and Purchaser shall negotiate in good faith to determine by mutual
agreement the calculation of the fair market value of the damaged or lost Timber
and Casualty Damages in accordance with Section 1.7(c)(iv). If Seller and
Purchaser agree on the amount of such value, then such value will become final
and binding on the Parties. If Seller and Purchaser are unable to agree on the
amount of such value within fifteen (15) days of Purchaser’s delivery of a
notice of objection to Seller’s pre-Closing calculation or Seller’s delivery of
a notice of objection to Purchaser’s post-Closing calculation, the Party
Executives will meet with each other, either physically at a mutually convenient
location, or by telephone or videoconference, to endeavor to resolve the dispute
in view of the Parties’ mutual interest. If the Party Executives are unable to
resolve the matter within 30 days, Seller and Purchaser shall resolve such
dispute in accordance with Section 12.16.

(iii) Casualty Loss with FMV of less than the Casualty Loss Basket. If it is
determined in accordance with this Section 1.7(c) that the damaged or lost
Timber in connection with Casualty Losses identified in accordance with
Section 1.7(c)(i) on the Timberlands has an aggregate fair market value of less
than the Casualty Loss Basket, Purchaser shall be deemed to accept such
Timberlands (and the Timber thereon) in its condition as of the Closing Date,
with no reduction in the Purchase Price.

(iv) Determination of FMV of Timber Related to a Casualty Loss. For the purpose
of determining the fair market value of the damaged or lost Timber resulting
from a Casualty Loss, the fair market value for damaged or lost Timber shall be
deemed to equal the value of the Timber, determined in accordance with the Value
Table, net of the salvage value of such Timber to Purchaser after deducting the
cost of harvesting, salvaging, and delivering such timber.

 

-12-



--------------------------------------------------------------------------------

(d) Environmental Objections.

(i) Environmental Objection Procedure. Purchaser acknowledges that Seller has
delivered to Purchaser those certain Phase I Environmental Site Assessments
Reports with respect to the Timberlands, prepared in accordance with ASTM
Practice E 2247-08 (Standard Practice for Environmental Site Assessments: Phase
I Environmental Process for Forestland or Rural Property) (the “Phase I
Reports”) described in Section 1.7(d)(i) of Seller’s Disclosure Letter. With
respect to the existence of RECs in the Phase I Reports, Purchaser and Seller
have agreed that the Identified REC Parcels shall not be included in the
Timberlands and that Purchaser shall receive a credit against the Purchase Price
for such Identified REC Parcels in the manner descried in Section 1.7(d)(iii)
hereof. Purchaser shall have the right until the expiration of the Due Diligence
Period to deliver to Seller written notice of the existence of a REC on any
portion of the Timberlands, or on any property adjacent to any portion of the
Timberlands, in each case reasonably believed to have a material adverse effect
on the use or value of any portion of the Timberlands (except for matters
disclosed in the Phase I Reports or otherwise known to Purchaser as of the
Effective Date).

(ii) Remedy for Environmental Objection. In the event of the presence of any
REC, Purchaser’s sole remedy with respect to any such REC, subject to
Section 9.1(c), shall be to adjust the Purchase Price as described in
Section 1.7(d)(iii) and the Parties shall proceed to the Closing with those
portions of the Timberlands that are subject to such REC excluded from the
Timberlands to be conveyed to Purchaser (an “Environmental Carveout”).
Notwithstanding the foregoing, each Environmental Carveout in which Seller has
an interest shall contain at least 40 acres, provide Seller with reasonable
access to such Environmental Carveout, but only if Seller does not otherwise
have legal and physical access thereto, and shall create an economically
feasible and marketable parcel, as reasonably determined by Seller.

(iii) FMV Calculation. The fair market value of the Identified REC Parcels and
any other portion of the Timberlands subject to any Environmental Carveout shall
be calculated in accordance with the Value Table. At the Closing, the Purchase
Price shall be reduced by an amount equal to the aggregate fair market value of
the Identified REC Parcels and any other Timberlands subject to any
Environmental Carveouts, if any, as calculated in accordance with this
Section 1.7(d)(iii).

(iv) Release of Environmental Claims. From and after the Closing Date, except
with respect to a breach of Seller’s representations and warranties contained in
Article IV, Purchaser releases Seller from all costs, Losses, liabilities,
obligations and claims, of any nature whatsoever, known and unknown, that
Purchaser may have against Seller or that may arise in the future based in whole
or in part upon (a) Seller’s failure to comply with any applicable Environmental
Laws, or (b) the presence, release or disposal of any Hazardous Substance, solid
waste, or any other environmental contamination on, within, or from the Property
before, as of, or after the Closing Date (collectively “Environmental Claims”);
provided, however, Purchaser does not release Seller for any Environmental
Claims that Purchaser, its successors and assigns might have against Seller
under applicable Environmental Laws if Seller would otherwise be liable to a
Governmental Authority or any other Person and such Governmental Authority or
Person is proceeding, making a claim, or otherwise seeking contribution against
Purchaser.

 

-13-



--------------------------------------------------------------------------------

(v) No Warranty. Seller makes no representation or warranty to Purchaser
regarding the accuracy, completeness or preparation of the Environmental
Reports, except that all of the information Seller provided to Purchaser’s
environmental consultant (Golder Associates, Inc.), or will provide to
Purchaser’s environmental consultant, has been, and will be, accurate to
Seller’s Knowledge in all material respects.

(vi) Reliance Letter. Seller will use commercially reasonable efforts to obtain
a duly executed letter of reliance in favor of Purchaser by the environmental
consultant that issued the Phase I Reports in form reasonably satisfactory to
Purchaser, at no out-of-pocket cost or expense to Seller, but the same shall not
be a condition precedent to Purchaser’s obligation to close.

(e) Survival. The provisions of this Section 1.7 shall survive Closing.

Section 1.8 Apportionments. Purchaser shall be deemed to own the Property
beginning at 12:01 a.m. on the Closing Date for purposes of prorations
hereunder. Ad valorem real property Taxes for the current year, assessments,
water, and other utilities shall be prorated as of the Closing Date. If actual
tax bills for the calendar year of Closing are not available, said Taxes shall
be prorated based on tax bills for the previous calendar year and the parties
hereto agree to cause a re-proration of said Taxes upon the receipt of tax bills
for the calendar year of Closing. If the Timberlands is not designated a
separate tax parcel, said Taxes shall be adjusted to an amount bearing the same
relationship to the total tax bill which the acreage contained within the
Timberlands bears to the acreage contained within the real property included
within said tax bill. Revenues and expenses under the Licenses and Assumed
Contracts shall be prorated as of the Closing Date based on the applicable term
of such License or Assumed Contract. Purchaser shall receive a credit against
the Purchase Price for all deposits and prepayments made by third parties under
the Assumed Contracts, if any, and Purchaser shall pay Seller for all deposits
and prepayments made by Seller under the Assumed Contracts, if any, in each case
unless the same have been applied in accordance with the terms of such Assumed
Contracts. Any other prorations and apportionments shall be calculated such that
Seller shall bear all expenses of ownership and operation of the Property and
shall receive all income therefrom through midnight at the end of the day
preceding the Closing Date and Purchaser shall bear all such expenses and
receive all such income thereafter. The obligations to re-prorate in this
Section 1.8 shall survive the Closing of the purchase and sale contemplated
hereby.

Section 1.9 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
ANY DOCUMENT OR ANCILLARY AGREEMENT DELIVERED AT CLOSING, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES,
REPRESENTATIONS, GUARANTIES, COVENANTS OR STATEMENTS OF ANY TYPE, KIND, NATURE
OR CHARACTER WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES, REPRESENTATIONS, GUARANTIES,
COVENANTS OR STATEMENTS AS TO MERCHANTABILITY OR FITNESS OF THE PROPERTY FOR A
PARTICULAR

 

-14-



--------------------------------------------------------------------------------

PURPOSE, THE INCOME, EXPENSES, OPERATION OR PROFITABILITY OF THE PROPERTY, THE
OPERATING HISTORY OF OR ANY PROJECTIONS RELATING TO THE PROPERTY, THE VALUATION
OF THE PROPERTY, ANY TAX TREATMENT, WHETHER INCOME OR OTHERWISE, RELATED TO THE
PROPERTY, THE PRESENCE OR ABSENCE OF MINERAL RIGHTS ON THE PROPERTY, THE
ACCURACY OR COMPLETENESS OF THE ENVIRONMENTAL REPORTS, OR AS TO THE PHYSICAL,
STRUCTURAL, OR ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING, WITHOUT
LIMITATION, HAZARDOUS SUBSTANCES IN, ON, ABOUT, OR MIGRATING FROM THE PROPERTY),
ITS COMPLIANCE WITH LAWS OR WITH RESPECT TO THE ZONING OF, OR ANY APPROVALS,
LICENSES OR PERMITS REQUIRED FOR THE PROPERTY, OR THE SUITABILITY OF THE
PROPERTY FOR PURCHASER’S INTENDED USE THEREOF OR THE ABILITY OR FEASIBILITY TO
CONVERT THE PROPERTY OR ANY PORTION THEREOF TO ANY OTHER OR PARTICULAR USE, OR
WITH RESPECT TO THE AVAILABILITY OF ACCESS, INGRESS OR EGRESS TO THE PROPERTY,
THE NEED FOR OR COMPLIANCE WITH GOVERNMENTAL OR THIRD PARTY APPROVALS OR
GOVERNMENTAL REGULATIONS, OR ANY OTHER MATTER OR THING OF ANY TYPE, KIND, NATURE
OR CHARACTER WHATSOEVER RELATING TO OR AFFECTING THE PROPERTY.

PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY
TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT AND
SURVIVING CLOSING OR IN ANY DOCUMENT OR ANCILLARY AGREEMENT DELIVERED AT
CLOSING. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE
FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, COVENANTS,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS AND TO THE EXTENT EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT OR ANCILLARY AGREEMENT DELIVERED
AT CLOSING. PURCHASER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS, WHERE IS, WITH ALL
FAULTS,” AND THE PROPERTY’S ENVIRONMENTAL, PHYSICAL, FINANCIAL AND ECONOMIC
CONDITION.

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED OR WILL HAVE HAD THE
OPPORTUNITY TO CONDUCT PRIOR TO THE CLOSING DATE, SUCH INVESTIGATIONS OF THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, TITLE AND THE ENVIRONMENTAL, PHYSICAL,
FINANCIAL AND ECONOMIC CONDITIONS, THE INCOME AND EXPENSES OF AND FROM THE
PROPERTY AND THE PROFITABILITY OF THE PROPERTY AND ANY TAX TREATMENT, WHETHER
INCOME OR OTHERWISE, RELATED TO THE PROPERTY, AS PURCHASER DEEMED NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OF, OR REMEDIAL ACTION

 

-15-



--------------------------------------------------------------------------------

REQUIRED TO BE TAKEN WITH RESPECT TO, ANY HAZARDOUS SUBSTANCES IN, ON ABOUT OR
MIGRATING FROM THE PROPERTY, AND IS RELYING SOLELY AND EXCLUSIVELY AND WILL RELY
SOLELY AND EXCLUSIVELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
ANY, IF ANY, REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT OR ANCILLARY AGREEMENT
DELIVERED AT CLOSING. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, ADVERSE TITLE, PHYSICAL, ENVIRONMENTAL,
FINANCIAL AND ECONOMIC CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT AND SURVIVING CLOSING OR IN ANY DOCUMENT OR ANCILLARY AGREEMENT
DELIVERED AT CLOSING.

EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS AGREEMENT AND SURVIVING CLOSING OR
IN THE DEEDS, OR ANCILLARY AGREEMENTS OR OTHER INSTRUMENTS TO BE DELIVERED BY
SELLER AT CLOSING, AND EXCEPT TO THE EXTENT OF ANY FRAUD OR INTENTIONAL
MISCONDUCT OF SELLER, PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER, SELLER’S AFFILIATES AND SUBSIDIARIES AND
SELLER’S AFFILIATED PREDECESSORS-IN-TITLE, IF ANY, AND THEIR RESPECTIVE
PARTNERS, MEMBERS, STOCKHOLDERS, DIRECTORS, OFFICERS, PARTICIPANTS, EMPLOYEES,
CONSULTANTS, BROKERS AND AGENTS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING, WITHOUT LIMITATION, CAUSES OF ACTION IN TORT,
EQUITABLE CAUSES OF ACTION, INCLUDING CLAIMS FOR OR RIGHTS OF CONTRIBUTION OF
ANY NATURE, AND ALL CAUSES OF ACTION ARISING UNDER, OR ALLEGING VIOLATION OF,
ENVIRONMENTAL LAWS), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY TYPE, KIND, CHARACTER OR NATURE
WHATSOEVER, KNOWN OR UNKNOWN, ARISING OR FIRST DISCOVERED IN THE PAST, PRESENT
OR FUTURE, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AND/OR
SELLER’S AFFILIATES AND SELLER’S AFFILIATED PREDECESSORS-IN-TITLE AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS AT ANY TIME
BY REASON OF OR ARISING OUT OF THE ENVIRONMENTAL, PHYSICAL, FINANCIAL AND
ECONOMIC CONDITION OF THE PROPERTY, FAILURE TO DISCLOSE ANY CONDITION OF THE
PROPERTY, ANY LATENT OR PATENT DEFECTS RELATED TO THE PROPERTY, VIOLATIONS OF
ANY APPLICABLE LAWS RELATED TO THE PROPERTY, THE MERCHANTABILITY OR FITNESS OF
THE PROPERTY FOR ANY PARTICULAR PURPOSE, THE INCOME, EXPENSES OR PROFITABILITY
OF THE PROPERTY, ANY TAX TREATMENT, WHETHER INCOME OR OTHERWISE, RELATED TO THE
PROPERTY, ITS COMPLIANCE WITH LAWS OR WITH RESPECT TO THE ZONING OF, APPROVALS
REQUIRED FOR, OR THE SUITABILITY OF THE PROPERTY FOR PURCHASER’S INTENDED USE
THEREOF OR THE ABILITY OR THE FEASIBILITY TO CONVERT THE

 

-16-



--------------------------------------------------------------------------------

PROPERTY OR ANY PORTION THEREOF TO ANY OTHER OR PARTICULAR USE, OR WITH RESPECT
TO THE AVAILABILITY OF ACCESS, INGRESS OR EGRESS, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL OR THIRD-PARTY APPROVALS, GOVERNMENTAL
REGULATIONS OR ANY OTHER MATTER OR THING OF ANY TYPE, KIND, NATURE OR CHARACTER
WHATSOEVER RELATING TO OR AFFECTING THE PROPERTY, AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS OF ANY TYPE, CHARACTER OR NATURE
WHATSOEVER REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES THAT SUCH ADVERSE
MATTERS (INCLUDING, WITHOUT LIMITATION, OBLIGATIONS, DEFECTS, OR LEGAL
REQUIREMENTS RELATED TO OR ARISING FROM THE PROPERTY’S ENVIRONMENTAL, PHYSICAL,
ECONOMIC AND FINANCIAL CONDITION) MAY AFFECT PURCHASER’S ABILITY TO SELL, LEASE,
OPERATE OR FINANCE THE PROPERTY AT ANY TIME AND FROM TIME TO TIME. TO THE EXTENT
PERMITTED BY LAW, PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS THAT
PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW KNOWN TO IT MAY
HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS,
DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES THAT ARE PRESENTLY
UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND PURCHASER FURTHER AGREES, REPRESENTS
AND WARRANTS THAT, AS A MATERIAL PORTION OF THE CONSIDERATION GIVEN TO SELLER BY
PURCHASER IN EXCHANGE FOR SELLER’S PERFORMANCE HEREUNDER, THE WAIVERS AND
RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT PURCHASER NEVERTHELESS HEREBY INTENDS, TO THE EXTENT SET
FORTH HEREIN, TO RELEASE, DISCHARGE AND ACQUIT SELLER, SELLER’S AFFILIATES AND
SUBSIDIARIES AND AFFILIATED PREDECESSORS-IN-TITLE, AND THEIR RESPECTIVE
PARTNERS, MEMBERS, STOCKHOLDERS, DIRECTORS, OFFICERS, PARTICIPANTS, EMPLOYEES,
CONSULTANTS, BROKERS AND AGENTS, FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES, IN EACH CASE
SUBJECT TO THE TERMS HEREOF AND THE TERMS OF ALL DOCUMENTS AND ANCILLARY
AGREEMENT DELIVERED AT CLOSING. NO SUCH RELEASES, DISCHARGES, OR WAIVERS BY
PURCHASER IN THIS SECTION 1.9 SHALL CONSTITUTE, OR BE CONSIDERED IN ANY WAY, AN
INDEMNITY BY PURCHASER OF SELLER AND/OR SELLER’S AFFILIATES OR SUBSIDIARIES (BUT
THE SAME SHALL NOT LIMIT THE INDEMNITIES BY PURCHASER SET FORTH ELSEWHERE IN
THIS AGREEMENT OR THE OTHER DOCUMENTS DELIVERED AT CLOSING).

ARTICLE II

CLOSING

Section 2.1 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be a “mail away” escrow Closing through the
Title Company, and take place, subject to the satisfaction, or waiver by the
Party entitled to the benefit thereof, of the conditions set forth in Article
IX, at 10:00 a.m., local time, on Thursday, January 23, 2014, in

 

-17-



--------------------------------------------------------------------------------

accordance with this Agreement, or at such other time and date on or prior to
the Outside Date as the Parties shall agree in writing (the date on which the
Closing occurs, the “Closing Date”). The Closing Date must occur no later than
Friday, January 31, 2014 (as the same may be extended pursuant to this sentence,
the “Outside Date”); provided, that (i) Seller shall have the right, exercisable
on one or more occasions upon written notice to Purchaser no less than five
(5) Business Days prior to the then-scheduled Closing Date, to extend the
Outside Date (but no later than Thursday, May 1, 2014), and (ii) Purchaser shall
have the right, exercisable on one or more occasions upon written notice to
Seller no less than five (5) Business Days prior to the then-scheduled Closing
Date, to extend the Outside Date (but no later than Thursday, May 1, 2014) until
the date that is five (5) Business Days after the later of (A) the date on which
the Seller Shareholder Meeting has occurred and (B) the date on which Seller has
obtained all of the consents described in Section 9.2(a) of Seller’s Disclosure
Letter. Except as specifically provided herein, time is of the essence for this
Agreement for all purposes.

Section 2.2 Closing Deliveries.

(a) Closing Deliveries by Seller. Seller shall deliver the following items to
Purchaser at the Closing:

(i) duly executed counterparts of the assignment and assumption agreements under
which Seller assigns and Purchaser assumes all of Seller’s right, title and
interest in and to the Assumed Contracts, the Licenses and the Assumed
Condemnations, substantially in the form of Exhibit C (the “General Assignment
and Assumption”), together with a copy of any written consent to the assignment
of the Supply Agreements that may be received from the applicable counterparty;

(ii) duly executed special warranty deeds (one (1) for each applicable county
where any portion of the Timberlands is located), warranting only against
Persons claiming by, through or under Seller and subject only to the Permitted
Exceptions, in each case in the form of Exhibit D, and such other Conveyance
Instruments as are reasonably necessary to vest in Purchaser title to the
Timberlands and the Purchaser Easements in respect thereof (collectively, the
“Deeds”);

(iii) a bill of sale with respect to the Personal Property, substantially in the
form of Exhibit E;

(iv) an affidavit stating the taxpayer identification number of Seller and that
Seller is not a “foreign person” for purposes of Section 1445 of the Code and
the Treasury Regulations thereunder;

(v) such title affidavits (including, if reasonably requested by the Title
Company, “no-mining” affidavits in substantially the form Seller has executed in
prior sales of timberlands) as may be reasonably requested by the Title Company
in order to allow the Title Company to issue the Title Policy in favor of
Purchaser subject only to the Permitted Exceptions;

 

-18-



--------------------------------------------------------------------------------

(vi) releases of all Monetary Liens on the Property required to be cured by
Seller pursuant to Section 1.7(b);

(vii) one or more easements in form and substance reasonably acceptable to
Purchaser and Seller, to the extent necessary to evidence the right of
Purchaser, or such other Persons as shall be designated by Purchaser, to use the
Purchaser Easements;

(viii) delivery of possession of the Property at the Closing, subject to the
Permitted Exceptions;

(ix) duly executed counterparts of the use restriction with respect to the Core
Timberlands (one (1) for each applicable county where any portion of the Core
Timberlands is located) substantially in the form of Exhibit H attached hereto
(the “Use Restriction”);

(x) all original executed Estoppel Certificates obtained, or as applicable
signed, by Seller in accordance with Section 6.8 below;

(xi) any quitclaim deeds described in Section 1.7(b)(iv), if applicable,

(xii) such assignments, bills of sale, certificates of title, consents and other
instruments of assignment and conveyance, all in form reasonably satisfactory to
Purchaser, as are necessary to convey fully and effectively to Purchaser the
Property in accordance with the terms hereof;

(xiii) duly executed counterparts of letters to each tenant or vendor under
party to an Assumed Contract and identified by Purchaser, substantially in the
form attached as Exhibit I attached hereto, informing them of the sale of the
Property to Purchaser (the “Notification Letters”).

(xiv) duly executed counterparts of the ROFR Memoranda;

(xv) a duly executed counterpart of the Right of First Refusal Agreement;

(xvi) executed written terminations of all management agreements with respect to
the Timberlands, if any; and

(xvii) duly executed counterparts of the closing statement.

(b) Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver the
following items to Seller:

(i) the Purchase Price, in the manner provided by Section 1.4(d);

(ii) the Letters of Credit securing the Timber Notes issued by Purchaser
Subsidiary in respect of the Installment Note Purchase Price;

 

-19-



--------------------------------------------------------------------------------

(iii) duly executed counterparts of the General Assignment and Assumption;

(iv) any Conveyance Instruments in respect of the Property to which Purchaser is
a party;

(v) one or more easements in form and substance reasonably acceptable to
Purchaser and Seller, to the extent necessary to evidence the right of Seller,
or such other Persons as shall be designated by Seller, to use the Reserved
Easements;

(vi) duly executed counterparts of the Use Restriction;

(vii) duly executed counterparts of the ROFR Memoranda;

(viii) a duly executed counterpart of the Right of First Refusal Agreement;

(ix) all such other instruments of assumption necessary, in the reasonable
opinion of Seller, for Purchaser to assume the Assumed Liabilities; and

(x) duly executed counterparts to the closing statement.

(c) Other Closing Deliveries. The Parties shall each execute and deliver such
other and further assignments, certificates, assurances and documents as may
reasonably be required by the other Party in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
as required by any counterparty to an Assumed Contract to effect the assignment
of such Assumed Contract).

Section 2.3 Costs and Expenses. Each Party shall be responsible for its own
attorneys’ fees and expenses. Seller shall prepare the Deeds at Seller’s expense
and Seller shall pay all costs of satisfying, releasing and removing all
Monetary Liens required to be cured by Seller pursuant to Section 1.7(b).
Purchaser shall pay all recording fees associated with filing any documents,
including the Deeds, to be recorded, other than any documents recorded to cure
Title Objections or satisfy, release or remove the Monetary Liens required to be
cured by Seller pursuant to Section 1.7(b), the recording fees of which shall be
the responsibility of Seller. Purchaser shall be responsible for any recapture,
reassessment, roll-back Taxes or changes in Tax assessments in respect of the
Property that in either case may become due and payable after the Closing caused
by any change in use of the Property by Purchaser after the Closing or failure
of Purchaser to apply for any continuation of their present classifications.
Each of Seller and Purchaser shall bear one-half of all sales, use, excise,
documentary, stamp duty, registration, transfer, conveyance, economic interest
transfer and other similar Taxes related to the conveyance of the Property from
Seller to Purchaser arising in connection with the transactions contemplated by
this Agreement (collectively, “Transfer Taxes”), excluding any timber harvest or
severance tax with respect to any Timber harvested from the Timberlands prior to
Closing, payment of which shall be Seller’s obligation. Notwithstanding the
foregoing, Purchaser shall be responsible for any Florida sales and use tax on
the transfer of the Personal Property. Title expenses shall be borne as set
forth in Section 7.4(b). Except as otherwise set forth in Section 6.13, all
other costs shall be paid by the Party incurring such costs. The provisions of
this Section 2.3 shall survive Closing.

 

-20-



--------------------------------------------------------------------------------

Section 2.4 No Diligence Contingency. Nothing in this Agreement, including the
phrase “Due Diligence Period” as used herein, shall be construed to mean that
Purchaser shall have the right to terminate this Agreement after the Effective
Date for any reason connected to Purchaser’s due diligence or inspection of the
Property other than as expressly provided herein.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER AS TO STATUS

Except as otherwise disclosed to Purchaser in the disclosure letter (“Seller’s
Disclosures Letter”) delivered to Purchaser by Seller on the Effective Date,
Seller represents and warrants to Purchaser, as of the Effective Date and
(except as otherwise provided below) as of the Closing Date, as follows:

Section 3.1 Organization. Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to: (i) own, lease and operate its
properties and assets and to carry on its business as now being conducted;
(ii) execute this Agreement and all other agreements, instruments and documents
to be executed by it in connection with the consummation of the transactions
contemplated by this Agreement and such other agreements (the “Ancillary
Agreements”); and (iii) perform its obligations and consummate the transactions
contemplated hereby and by the Ancillary Agreements.

Section 3.2 Seller Subsidiaries. Each of the Seller Subsidiaries holding title
to any portion of the Timberlands is a corporation or limited liability company,
as applicable, duly incorporated or organized, validly existing and in good
standing under the laws of the State of Delaware, and is qualified to do
business and in good standing under the laws of the State of Florida, and has
all requisite corporate or limited liability company power and authority to own,
lease and operate its properties and assets and to carry on its business as now
being conducted.

Section 3.3 Authority. Subject to obtaining Shareholder Approval as provided by
Section 9.3(g), the execution, delivery and performance of this Agreement and
the consummation of transactions contemplated hereby by Seller have been duly
and validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of Seller are necessary for it to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Seller and, assuming due
authorization, execution and delivery by Purchaser, is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

Section 3.4 No Violation. Subject to obtaining Shareholder Approval as provided
by Section 9.3(g), the execution, delivery or performance by Seller of this
Agreement will not result in a breach or violation of, or default under, (i) the
terms, conditions or provisions of Seller’s or any Seller Subsidiary’s
certificate of incorporation, bylaws or any standing resolution of its

 

-21-



--------------------------------------------------------------------------------

board of directors; (ii) any Contract to which Seller or any Seller Subsidiary
is a party or by which any of its assets are bound; (iii) any Law applicable to
Seller or any Seller Subsidiary or any of the Timberlands; or (iv) any permit,
license, order, judgment or decree of any Governmental Authority by which
Seller, any Seller Subsidiary or the Timberlands is or may be bound, excluding
from the foregoing clauses (ii), (iii) and (iv) such breaches, violations or
defaults that would not, individually or in the aggregate, have a Material
Adverse Effect or a material adverse effect on Seller’s ability to perform its
obligations under this Agreement and the Ancillary Agreements.

Section 3.5 Consents and Approvals. Subject to obtaining Shareholder Approval as
provided by Section 9.3(g), there are no approvals, consents or registration
requirements with respect to any Governmental Authority or any other Person that
are or will be necessary for the valid execution and delivery by Seller of this
Agreement and the Ancillary Agreements, or the consummation of the transactions
contemplated hereby and thereby, other than (i) those described in Section 3.5
of Seller’s Disclosure Letter and (ii) those which (A) have been obtained, or
(B) are of a routine nature and not customarily obtained or made prior to
execution of purchase and sale agreements in transactions similar in nature and
size to those contemplated hereby and where the failure to obtain the same would
not, individually or in the aggregate, have a Material Adverse Effect or a
material adverse effect on Seller’s ability to perform its obligations under
this Agreement and the Ancillary Agreements. Seller Board has determined that
this Agreement is in the best interests of the Seller and its shareholders and
declared it advisable to enter into this Agreement, has approved this Agreement,
and has resolved to recommend that Seller’s shareholders adopt this Agreement
(the “Recommendation”).

Section 3.6 Litigation.

(a) Pending Matters. Except as set forth in Section 3.6(a) of Seller’s
Disclosure Letter, there are no pending Claims or, to Seller’s Knowledge,
threatened Claims that either (i) seek to restrain or enjoin the execution and
delivery of this Agreement or any Ancillary Agreement or the consummation of any
of the transactions contemplated hereby or thereby, or (ii) affect or relate to
any of the Property and would, individually or in the aggregate, have a Material
Adverse Effect if determined adversely to Seller.

(b) Adverse Judgments. There are no judgments or outstanding orders,
injunctions, decrees, stipulations or awards (whether rendered by a Governmental
Authority or by an arbitrator) against Seller (or affecting any of the Property)
that prohibit, limit, or restrict or could reasonably be expected to result in
any material delay of the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements.

Section 3.7 Taxes. Except for such Liens as are reflected in the Title
Commitments, there are no Liens or other encumbrances, other than the Permitted
Exceptions, on any of the Property that arose in connection with any failure or
alleged failure by Seller to timely pay any Tax. All material Taxes related to
the Property required to be withheld and paid have been timely withheld and
paid, except for any Taxes being contested in good faith and listed in
Section 3.7 of Seller’s Disclosure Letter. Section 3.7 of Seller’s Disclosure
Letter includes a list of all pending tax protests, proceedings or challenges
relating to the Property.

 

-22-



--------------------------------------------------------------------------------

Section 3.8 ERISA. For purposes of Section 3(14) of the Employment Retirement
Income Security Act of 1974, as amended (“ERISA”), Seller is not a party in
interest with Purchaser. The Property does not constitute an asset of an
employee benefit plan affiliated with Seller, as defined in Section 3(3) of
ERISA.

Section 3.9 No Liquidation. The consummation by Seller of the transactions
contemplated hereby shall not constitute an actual or deemed liquidation of
Seller under the Code.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER RELATED

TO THE PROPERTY

Except as otherwise disclosed to Purchaser in Seller’s Disclosure Letter
delivered to Purchaser by Seller on the Effective Date, Seller represents and
warrants to Purchaser, as of the Effective Date and (except as otherwise
provided below) as of the Closing Date, as follows:

Section 4.1 Compliance with Laws. Seller or the Seller Subsidiaries, as
applicable, hold all licenses, certificates, permits, franchises, approvals,
exemptions, registrations and rights of any Governmental Authority that are
necessary to conduct operations on the Timberlands as presently conducted,
except where the failure to hold the same would not, individually or in the
aggregate, have a Material Adverse Effect. Seller and the Seller Subsidiaries
are presently operating the Timberlands in substantial compliance with
applicable Laws, other than Environmental Laws (which are expressly excluded
from this Section 4.1 and are addressed in Section 4.6 below), and except for
those violations, if any, that would not, individually or in the aggregate, have
a Material Adverse Effect. To Seller’s Knowledge, Seller and the Seller
Subsidiaries have complied with all Laws relating to the subdivision of the
Property, except for those violations, if any, that would not be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.

Section 4.2 Condemnations. Except as described in Section 1.2(e) of Seller’s
Disclosure Letter, there are no Condemnations, and no Condemnations have been
concluded since August 1, 2013.

Section 4.3 Supply Agreements. To Seller’s Knowledge, Seller has made available
to Purchaser full and complete copies of all of the Supply Agreements and each
amendment, supplement and modification thereof in effect. Except as described in
Section 4.3 of Seller’s Disclosure Letter, with respect to each Supply
Agreement, to Seller’s Knowledge (i) such Supply Agreement is a legal, valid,
binding, enforceable and in full force and effect; (ii) neither Seller or the
applicable Seller Subsidiary nor any other party to such Supply Agreement is
breach or default under such Supply Agreement; and (iii) no event has occurred
or failed to occur or circumstances exist which, with the delivery of notice,
the passage of time or both, would constitute a breach or default by Seller or
the applicable Seller Subsidiary or by any other party, under such Supply
Agreement or permit the termination or modification under such Supply Agreement.

 

-23-



--------------------------------------------------------------------------------

Section 4.4 Ownership of Personal Property. Except as described in Section 4.4
of Seller’s Disclosure Letter, Seller or the Seller Subsidiaries, as applicable,
have title to all of the material Personal Property, free and clear of any
Liens, except for Permitted Exceptions and encumbrances that are not Monetary
Liens and do not materially interfere with the present use thereof.

Section 4.5 Replanting; Harvest; Conveyed Interests

(a) All harvesting on the Property during 2013 has been in material compliance
with the Harvest Plan, as described in Section 4.5(a) of Seller’s Disclosure
Letter.

(b) Since August 1, 2013, neither Seller nor any Seller Subsidiary has harvested
any Pre-Merchantable Timber on any of the Timberlands.

(c) Except as disclosed in Section 4.5(c) of Seller’s Disclosure Letter, all
timber harvest excise taxes and all amounts owed to timber harvesting
contractors pertaining to Seller’s or any Seller Subsidiary’s harvest and
removal of Timber from the Timberlands prior to the Closing Date have been fully
paid.

Section 4.6 Matters Relating to the Environmental Condition of the Timberlands.
Except as described in Section 4.6 of Seller’s Disclosure Letter or as otherwise
disclosed in the Environmental Reports, (i) to Seller’s Knowledge, there is no
existing Adverse Environmental Condition on the Timberlands, except for those
conditions which would not be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect, (ii) to Seller’s Knowledge Seller
and the Seller Subsidiaries have and maintain, in full force and effect, all
Environmental Permits as are required under Environmental Laws for the
ownership, operation and use of the Timberlands, except for those Environmental
Permits the failure of which would not be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect, (iii) to Seller’s Knowledge,
Seller and the Seller Subsidiaries are operating the Timberlands in compliance
in all material respects with all applicable Environmental Laws and the
requirements of all applicable Environmental Permits, (iv) to Seller’s
Knowledge, no portion of the Timberlands contains an underground or above-ground
storage tank, (v) no portion of the Timberlands has been used by Seller or any
Seller Subsidiary or with Seller’s or any Seller Subsidiary’s permission during
Seller’s or such Seller Subsidiary’s period of ownership, or to Seller’s
Knowledge by any prior owner, as a disposal site or a landfill to receive liquid
or solid waste, whether or not hazardous, (vi) within the two (2) years prior to
the Effective Date and until the Closing, neither Seller nor any Seller
Subsidiary has received any notice (written or otherwise) of any material
violation of, or liability in excess of $1,000,000.00 under, any Environmental
Law in connection with the ownership or operation by Seller or such Seller
Subsidiary on or of the Timberlands and (vii) there are no material writs,
injunctions, decrees, orders or judgments outstanding or, to Seller’s Knowledge,
any actions, suits, proceedings or investigations pending or threatened relating
to the material non-compliance of Seller or any Seller Subsidiary with or
liability in excess of $1,000,000.00 under any Environmental Law with respect to
the Timberlands or any real property owned by Seller or such Seller Subsidiary
that adjoins or is in the vicinity of the Timberlands.

 

-24-



--------------------------------------------------------------------------------

Section 4.7 Endangered Species. Within the two (2) years prior to the Effective
Date and until the Closing Date, neither Seller nor any Seller Subsidiary has
received no notice (written or otherwise) of any threatened or contemplated
actions against Seller, such Seller Subsidiary or the Timberlands based upon the
presence on the Timberlands of any species listed as threatened or endangered
under the federal Endangered Species Act.

Section 4.8 Mineral Rights. Within the ten (10) years prior to the Effective
Date and until the Closing Date, to Seller’s Knowledge, except as disclosed in
the Completed Title Commitments, neither Seller nor any Seller Subsidiary have
conveyed any oil, gas or mineral rights in or to the Timberlands to any third
party.

Section 4.9 OFAC. Seller and each Seller Subsidiary (x) has not been designated
as a “specifically designated national and blocked person” on the most current
list published by the U.S. Treasury Department Office of Foreign Assets Control
at its official website, <http://www.treas.gov/offices/enforcement/
ofac/sdn/t11sdn.pdf> or at any replacement website or other replacement official
publication of such list and (y) is currently in compliance with and will at all
times during the term of this Agreement remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

Section 4.10 Contracts. To Seller’s Knowledge, except as disclosed on
Section 4.10 of Seller’s Disclosure Letter there are no material contracts to
which Seller or a Seller Subsidiary is party (other than contracts that are
terminable upon thirty (30) days’ notice or less) that affect the use or
operation of the Property. To Seller’s Knowledge, Seller has made available to
Purchaser full and complete copies of, (i) each Assumed Contract in effect as of
the Effective Date and (ii) each amendment, supplement, and modification thereof
in effect as of the Effective Date.

Section 4.11 Assumed Contracts. Except as described in Section 4.11 of Seller’s
Disclosure Letter, with respect to each Assumed Contract, or except as would not
be reasonably likely, individually or in the aggregate, to have a material
adverse effect on the use and enjoyment by Purchaser of the Timberlands or any
material portion thereof in accordance with the terms of such Assumed Contract,
to Seller’s Knowledge: (i) such Assumed Contract is legal, valid, binding,
enforceable and in full force and effect; (ii) the transactions contemplated by
this Agreement or the Ancillary Agreements will not result in a breach or
default under such Assumed Contract, or otherwise cause such Assumed Contract to
cease to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing; (iii) neither Seller nor any Seller
Subsidiary nor any other party to such Assumed Contract is in breach or default
under such Assumed Contract; (iv) no event has occurred or failed to occur or
circumstances exist which, with the delivery of notice, the passage of time or
both, would constitute a breach or default by Seller or any Seller Subsidiary or
by any other party under such Assumed Contract or permit the termination,
modification or acceleration of rent or any payment under such Assumed Contract;
and (v) none of the hunting or recreational leases or licenses which are part of
the Assumed Contracts has an expiration date beyond May 31, 2015. No Assumed
Contract contains any right of first refusal or purchase option in favor of the
counterparty thereto with respect to any portion of the Timberlands.

 

-25-



--------------------------------------------------------------------------------

Section 4.12 Timber Cutting Contracts. Except as described in Section 4.12 of
Seller’s Disclosure Letter and the Timber Deeds, there are no outstanding
Contracts pursuant to which any Person has the right to cut or remove Timber on
the Timberlands. To Seller’s Knowledge, all of the timber cutting contracts
described in Section 4.12 of Seller’s Disclosure Letter are based on Seller’s
standard form timber cutting contracts, true and correct copies of which have
been made available to Purchaser.

Section 4.13 Carbon Credits. Neither Seller nor any Seller Subsidiary has sold,
assigned or pledged any sequestered carbon dioxide and/or carbon credits with
respect to the Timber.

Section 4.14 Legal Access. To Seller’s Knowledge, all parcels or tracts
comprising the Timberlands have legal insurable access except (i) as otherwise
disclosed in Section 1.6(i) of Seller’s Disclosure Letter or (ii) where such
lack of legal insurable access would not, individually or in the aggregate, have
a Material Adverse Effect.

Section 4.15 Adverse Claims. To Seller’s Knowledge, there are no adverse
possession claims, encroachments, boundary or property lines disputes, shortages
in area, parties in possession, cemeteries or burial grounds on the Timberlands
except those disclosed in Section 4.15 of Seller’s Disclosure Letter.

Section 4.16 Timber Deeds. Seller has made available to Purchaser full and
complete copies of each of the Timber Deeds and each amendment, supplement and
modification thereof in effect. Except as described in Section 4.16 of Seller’s
Disclosure Letter, with respect to each Timber Deed, to Seller’s Knowledge
(i) such Timber Deed is a legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing; (ii) neither Seller or the
applicable Seller Subsidiary nor any other party to such Timber Deed is in
breach or default under such Timber Deed; and (iii) no event has occurred or
failed to occur or circumstances exist which, with the delivery of notice, the
passage of time or both, would constitute a breach or default by Seller or such
Seller Subsidiary or by any other party, under such Timber Deed or permit the
termination or modification under such Timber Deed.

Section 4.17 Management Agreements. Except for timber management obligations
under the Supply Agreements, if any, there are no timber or silviculture
management agreements affecting any portion of the Timberlands to which Seller
or any Seller Subsidiary is a party.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as otherwise disclosed to Seller in the disclosure letter (“Purchaser’s
Disclosure Letter”) delivered to Seller by Purchaser on the Effective Date,
Purchaser represents and warrants to Seller, as of the Effective Date and
(except as otherwise provided below) as of the Closing Date, as follows, it
being understood that disclosure of any item in any section of the Purchaser’s
Disclosure Letter shall be deemed to have been disclosed in each other section
of the

 

-26-



--------------------------------------------------------------------------------

Purchaser’s Disclosure Letter only to the extent such disclosure is reasonably
apparent on its face, upon a reading of the disclosure without any independent
knowledge on the part of the reader regarding the matter disclosed, that such
disclosure is responsive to such other section:

Section 5.1 Organization.

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Utah and has all requisite power and
authority to: (i) own, lease and operate its properties and assets and to carry
on its business as now being conducted; (ii) execute this Agreement and the
Ancillary Agreements to which it is a party; and (iii) perform its obligations
and consummate the transactions contemplated hereby and thereby.

(b) Purchaser Subsidiary is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
limited liability company power and authority, as the case may be, to: (i) own,
lease and operate its properties and assets and to carry on its business as now
being conducted; (ii) execute this Agreement and the Ancillary Agreements to
which it is a party; and (iii) perform its obligations and consummate the
transactions contemplated hereby and thereby.

(c) As of the Closing Date, Purchaser owns one hundred percent (100%) of the
membership interests in Purchaser Subsidiary.

Section 5.2 Authority. The execution, delivery and performance of this Agreement
and the consummation of transactions contemplated hereby by Purchaser and
Purchaser Subsidiary have been duly and validly authorized by all necessary
corporate or limited liability company action, respectively, and no other
corporate or limited liability company proceedings on the part of Purchaser or
Purchaser Subsidiary are necessary for such Person to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by Purchaser and Purchaser Subsidiary
and, assuming due authorization, execution and delivery by Seller, is a legal,
valid and binding obligation of Purchaser and Purchaser Subsidiary, enforceable
against Purchaser and Purchaser Subsidiary in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

Section 5.3 No Violation. The execution, delivery, and performance by Purchaser
and Purchaser Subsidiary of this Agreement or any of the Ancillary Agreements to
which either of them is a party will not result in a breach or violation of, or
default under, (i) the terms, conditions or provisions of Purchaser’s or
Purchaser Subsidiary’s certificate of incorporation, certificate of formation,
bylaws, limited liability company agreement, or any standing resolution of its
board of directors, or any other organizational document; (ii) any Contract to
which Purchaser or Purchaser Subsidiary is a party or by which either of them or
any of their assets may be bound; (iii) any Law applicable to Purchaser or
Purchaser Subsidiary or any of their assets; or (iv) any permit, license, order,
judgment or decree of any Governmental Authority by which Purchaser or Purchaser
Subsidiary or any of their assets is or may be bound, excluding from the
foregoing clauses (ii), (iii) or (iv), such breaches, violations or defaults
that would not be reasonably likely, individually or in the aggregate, to have a
material adverse effect on

 

-27-



--------------------------------------------------------------------------------

Purchaser’s or Purchaser Subsidiary’s financial condition or results of
operation or on their ability to perform their obligations under this Agreement
and the Ancillary Agreements to which either of them is a party.

Section 5.4 Consents and Approvals. There are no approvals, consents or
registration requirements with respect to any Governmental Authority or any
other Person that are or will be necessary for the valid execution and delivery
by Purchaser or Purchaser Subsidiary of this Agreement and the Ancillary
Agreements, or the consummation of the transactions contemplated hereby and
thereby, other than those that (i) have been obtained, (ii) are of a routine
nature and not customarily obtained or made prior to execution of purchase and
sale agreements in transactions similar in nature and size to those contemplated
hereby and where the failure to obtain the same would not, individually or in
the aggregate, have a material adverse effect on the financial condition or
results of operations of Purchaser and Purchaser Subsidiary, taken as a whole,
or on the ability of Purchaser or Purchaser Subsidiary to perform their
obligations under this Agreement and the Ancillary Agreements to which they are
party, or (iii) may be required to be obtained by Purchaser for it to conduct
operations on the Timberlands.

Section 5.5 Litigation. There are no claims against Purchaser or Purchaser
Subsidiary or, to the actual knowledge of Purchaser, any threatened claims
against Purchaser or Purchaser Subsidiary, which either alone or in the
aggregate seek to restrain or enjoin the execution and delivery of this
Agreement or any of the Ancillary Agreements or the consummation of any of the
transactions contemplated hereby or thereby. There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a Governmental Authority or by an arbitrator) against Purchaser or
Purchaser Subsidiary (or affecting any of their assets) that prohibit or
restrict or could reasonably be expected to result in any delay of the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements.

Section 5.6 OFAC. Each of Purchaser (which for this purpose includes Purchaser’s
partners, members and stockholders holding an interest in excess of ten percent
(10%), if any) and Purchaser Subsidiary (x) has not been designated as a
“specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, <http://www.treas.gov/offices/enforcement/ofac/
sdn/t11sdn.pdf> or at any replacement website or other replacement official
publication of such list and (y) is currently in compliance with and will at all
times during the term of this Agreement remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

Section 5.7 Tax Matters. Subject to any changes in applicable Law that occur
after the Closing Date having retroactive effect, Purchaser Subsidiary is
treated as a “disregarded entity” of Purchaser for U.S. federal income tax
purposes and all applicable state and local income tax purposes in state and
local jurisdictions following the U.S. federal income tax treatment of entities
for such purposes.

 

-28-



--------------------------------------------------------------------------------

Section 5.8 No Financing Contingency. Purchaser expressly acknowledges that this
transaction is not subject to any financing contingency. The Closing, and
Purchaser’s obligation to consummate the transaction on the Closing Date, shall
not be subject to any contingency, condition or delay as a result of Purchaser’s
inability to obtain sufficient financing. At the Closing, Purchaser shall have,
or shall be contractually entitled to receive, cash in an amount sufficient to
satisfy Purchaser’s obligations hereunder.

ARTICLE VI

ADDITIONAL AGREEMENTS RELATING TO THE

PROPERTY GENERALLY

Section 6.1 Commercially Reasonable Efforts.

(a) General. Subject to the terms and conditions herein provided, each of the
Parties agrees to use all commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and to cooperate with each other
in connection with the foregoing, including using all commercially reasonable
efforts:

(i) to obtain all necessary waivers, consents, releases and approvals, including
all consents, approvals and authorizations that are required to be obtained
under any applicable Law;

(ii) to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the Parties to consummate the transactions
contemplated hereby or by the Ancillary Agreements;

(iii) to effect all necessary registrations and filings and submissions of
information requested by Governmental Authorities; and

(iv) to fulfill all conditions to this Agreement.

(b) Certain Filings. In furtherance and not in limitation of the foregoing, each
of the Parties agrees to make, or cause to be made, all necessary filings
required pursuant to any Regulatory Law with respect to the transactions
contemplated hereby as promptly as practicable after the Effective Date, but in
no event later than 15 days after the Effective Date, and to supply as promptly
as practicable any additional information and documentary material that may be
requested pursuant to any Regulatory Law.

(c) Cooperation. If necessary to obtain any consent, approval, permit or
authorization or to remove any impediment to the transactions contemplated
hereby or by any Ancillary Agreement relating to any Regulatory Law or to avoid
the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other order in any suit or proceeding relating to
Regulatory Law, each of the Parties shall cooperate with each other and take
such lawful steps as shall be necessary or appropriate to secure such end.

 

-29-



--------------------------------------------------------------------------------

(d) HSR Act. Seller and Purchaser acknowledge that it will be a condition to the
Closing hereunder that the Parties obtain such approvals as may be required
under the HSR Act, if any. Purchaser and Seller agree to provide and certify
such information to the other as is reasonably requested by the other in order
to determine if the transactions contemplated herein are exempt from the filing
requirements described in the HSR Act, including, without limitation, supporting
documentation for revenues derived from the Timberlands during the previous 36
months, broken down by tract. If counsel for either Purchaser or Seller has a
good faith reasonable belief that any closing of the transactions contemplated
under this Agreement requires the filing of a pre-merger notification under the
HSR Act, each of Purchaser and Seller shall promptly file any notification and
report forms and related material that it may be required to file with the
Federal Trade Commission or the Antitrust Division of the U.S. Department of
Justice under the HSR Act, shall use its commercially reasonable efforts to
obtain early termination of the applicable waiting period, shall make any
filings pursuant thereto that may be necessary, and shall cooperate and
coordinate with the other party in connection with such filings and returns.
Purchaser and Seller shall each pay one-half of any filing fees required in
connection with any filings required by this Section 6.1(d). Purchaser shall
take any and all steps necessary to avoid or eliminate each and every impediment
to, and procure all necessary approvals under the HSR Act as soon as reasonably
practicable but in any event no later than the Outside Date, including by taking
or giving to, or otherwise entering into with, the competent Governmental
Authorities a binding undertaking or consent agreement in which Purchaser will
take any action that may be necessary or appropriate in order to procure all
necessary approvals under the HSR Act and to remove any legal prohibition to
effecting the Closing (including by agreeing to sell, lease, license or
otherwise dispose of, or to hold separate pending such disposition, and promptly
to effect the sale, lease, license, disposal and holding separate of, any assets
or businesses or other operations, or interests therein, of Purchaser or its
subsidiaries). The Closing Date shall be extended to the extent necessary to
permit the compliance with all procedures set forth in this Section 6.1(d),
provided that if the parties have not received the applicable approvals, or if
all applicable waiting periods have not expired, on or before the Outside Date,
then either Seller or Purchaser will have the right, exercisable at its sole
election, to terminate this Agreement pursuant to Section 11.1.

Section 6.2 Maintenance of Business.

(a) Subject to the terms and conditions of this Agreement, and except as
otherwise expressly contemplated hereby, Seller, from the Effective Date through
the Closing Date, shall use commercially reasonable efforts to maintain the
Timberlands in the ordinary course in all material respects; provided, however,
that it is understood and agreed that if Seller harvests Timber in accordance
with the 2010-2014 Sustainable Forestry Initiative Standard (“SFI Standards”),
as amended or updated from time to time, and/or the Harvest Plan, to satisfy its
obligations under the Timber Supply Agreement, the Thinnings Supply Agreement or
the Pellet Supply Agreement, such harvest activity will be deemed not to violate
this Section 6.2(a). In no case shall Seller harvest (or permit any Seller
Subsidiary to harvest) any Pre-Merchantable Timber from the Effective Date
through the Closing Date.

(b) Purchaser acknowledges that portions of the Timberlands are subject to
certain “Timber Deeds” described in Section 6.2 of Seller’s Disclosure Letter.
Seller shall comply with (or cause the applicable Seller Subsidiary to comply
with) all of its obligations under the Timber Deeds from the Effective Date
through the Closing Date in all material

 

-30-



--------------------------------------------------------------------------------

respects, and Seller shall not amend or otherwise modify (or permit the
applicable Seller Subsidiary to amend or otherwise modify) the Timber Deeds
without the prior written consent of Purchaser (such consent not to be
unreasonably withheld or delayed).

(c) Subject to the terms and conditions of this Agreement, and except as Seller
may otherwise agree in writing, Purchaser shall not interfere in any material
respect with Seller’s or any Seller Subsidiary’s conduct of business with
respect to the Property pending the Closing and shall not take any action that
might reasonably be expected to impair Seller’s or such Seller Subsidiary’s
relationships with customers, suppliers or employees of the businesses and
operations of Seller or such Seller Subsidiary, whether or not associated with
the Property.

(d) From the Effective Date through the Closing, Seller shall, and shall cause
the Seller Subsidiaries to:

(i) comply in all material respects with all applicable Laws in connection with
the ownership and operation of the Timberlands;

(ii) not sell, encumber, or lease any interest in the Timberlands except for the
renewal of annual recreational leases on substantially the same or better terms
as currently in effect and except for the entry in the ordinary course of
business into new recreational leases substantially in the form of, and upon
terms substantially similar to those of, existing recreational leases to which
Seller is a party and furnished to Purchaser prior to the Effective Date,
provided that the terms of all such hunting or recreational leases or licenses
shall expire on or before May 31, 2015;

(iii) not enter into any Contract that is not contemplated by the Harvest Plan
or is otherwise outside the ordinary course of business, the value of which is
in excess of $250,000 (or $1,000,000 in the aggregate for all such Contracts) or
the term of which is greater than one (1) year from the date of execution
thereof, that is binding on any of the Timberlands after the Closing Date or
would restrict the ownership or operation of the Timberlands by Purchaser or
that Seller intends to treat as an Assumed Contract, without the approval of
Purchaser (not to be unreasonably withheld, delayed or conditioned) other than
those Contracts that will be terminated prior to or at Closing; provided,
however, that in no event shall Seller or any Seller Subsidiary enter into any
Contract with an Affiliate that will be binding on Purchaser after Closing;

(iv) not cut or remove, and take commercially reasonable steps not to permit to
be cut or removed, any Timber from the Timberlands except as provided in
Section 6.2(a);

(v) without limiting the generality of Section 6.2(a) above, continue all its
silvicultural and maintenance activities relating to the Timberlands
substantially in accordance with current practices;

(vi) perform in all material respects its obligations under the Supply
Agreements and Timber Deeds pursuant to which it is a party;

 

-31-



--------------------------------------------------------------------------------

(vii) promptly provide copies of all notices, offers, timber sales agreements,
rejections of product, claims and other correspondence between Seller and the
respective counterparties under any Assumed Contract, the Supply Agreements and
Timber Deeds; and

(viii) not amend or otherwise modify any of the Supply Agreements without the
prior written consent of Purchaser (said consent not to be unreasonably withheld
or delayed).

In the event Seller requests consent from Purchaser to enter into any new
Contract, Purchaser agrees it will respond to any written request for a consent
promptly, and in any event within seven (7) Business Days (and if Purchaser
fails to respond within such period it shall be deemed to have approved such
request).

Section 6.3 Public Announcements.

(a) No Recording. This Agreement (or a memorandum thereof) shall not be recorded
by Purchaser in any real property records. In the event that this Agreement (or
a memorandum thereof) is so recorded by Purchaser, Seller may, at its option,
terminate this Agreement.

(b) Certain Disclosures. Notwithstanding anything to the contrary set forth in
Section 12.7 or the Confidentiality Agreement, except as required by applicable
Law (including rules and regulations promulgated by the SEC) or stock exchange
rules, (i) any initial press release or initial public announcement by Purchaser
regarding the transactions contemplated by this Agreement shall only be made
simultaneously with or after a press release or public announcement by Seller on
or after the Effective Date regarding the transactions contemplated by this
Agreement, and (ii) Seller and Purchaser shall consult with each other before
issuing, and will provide each other the opportunity to review, comment upon and
use commercially reasonable efforts to agree on, any press release and other
public announcement with respect to the transactions contemplated by this
Agreement, including the time, form and content of such press release or public
announcement, and shall not issue any such press release or make any such public
announcement prior to such consultation; provided, however, that any disclosure
required to be made under applicable Law, stock exchange rules or rules and
regulations promulgated by the SEC may be made without such mutual agreement if
a Party required to make such disclosure has determined in good faith that it is
necessary to do so and has used commercially reasonable efforts, prior to the
issuance of the disclosure, to provide the other Parties with a copy of the
proposed disclosure and to discuss the proposed disclosure with the other
Parties. Notwithstanding the foregoing, Seller may make any filing required by
any rule or regulation promulgated by the SEC or any stock exchange without
consultation with Purchaser.

Section 6.4 Books and Records.

(a) Delivery. At the Closing, Seller shall provide to Purchaser (except for
those items that are stored at locations included in the Property) copies of all
maps (including backup data), surveys, drawings, deeds and other land records,
forest inventory and soil records, timber harvest and planting records, aerial
photography, information relating to mineral and

 

-32-



--------------------------------------------------------------------------------

subsurface rights, geographic information system data, working files for
proposed timber harvesting, planting and any other silvicultural activities,
road maintenance plans, environmental reports, property tax records, and other
property records and information, in each case, exclusively related to the
Property, that are in Seller’s, its Affiliates or other Seller’s representatives
possession or control in paper, electronic and/or other form (the “Books and
Records”); provided, however, that Seller shall have no obligation to provide
(i) any information to Purchaser regarding the pricing of timber, internal
appraisals of the Property, other valuations or similar pricing or financial
records, or any other information that is confidential and proprietary to
Seller, (ii) any information or documents subject to the attorney-client or
other privilege (as reasonably and in good faith determined by Seller) or
(iii) any document or item that Seller is contractually or otherwise legally
bound to keep confidential to the extent Seller’s obligation to keep such
document or item confidential arose prior to the Effective Date. Notwithstanding
the foregoing, Seller may retain original or other copies of the Books and
Records for legal compliance or regulatory purposes or in accordance with its
internal document retention policies.

(b) Access. Without limiting Seller’s obligations under Section 6.4(a) above,
for a period of seven (7) years after the Closing, (i) Seller will provide
Purchaser with reasonable access, at Purchaser’s cost, to any books and records
then in Seller’s possession or control to the extent such books and records
relate to the Property or the Assumed Liabilities (subject to the proviso set
forth in Section 6.4(a)). Notwithstanding the foregoing, this Section 6.4(b)
shall not obligate any Party to retain email for periods longer than those
specified in its published document retention policy, as the same may be amended
or modified from time to time.

(c) Survival. The provision of this Section 6.4 shall survive Closing.

Section 6.5 Required Consents. Each of the Parties shall cooperate, and use all
commercially reasonable efforts, to make all filings and obtain all licenses,
permits, consents, approvals, authorizations, qualifications and orders of
Governmental Authorities and other third parties necessary to consummate the
transactions contemplated by this Agreement. In addition, Purchaser agrees to
provide a financial institution assurance letter as to its financial capability
as may be reasonably requested by any Person whose consent or approval is sought
hereunder or in connection herewith. Nothing herein shall obligate or be
construed to obligate any Party to make any payment to any Person in order to
obtain the consent or approval of such Person or to transfer any Assumed
Contract or License in violation of its terms. With respect to any agreement for
which any required consent or approval is not obtained prior to the Closing,
each of Seller and Purchaser shall use all commercially reasonable efforts to
obtain any such consent or approval after the Closing until either such consent
or approval has been obtained or Seller determines in good faith that such
consent cannot reasonably be obtained. In addition, to the extent that any
Assumed Contract or License may not be assigned without the consent or approval
of any Person, and such consent is not obtained prior to the Closing, Seller
shall use all commercially reasonable efforts to provide Purchaser with the same
benefits (and Purchaser shall be responsible for all corresponding obligations)
arising under such Assumed Contract or License, including performance by Seller
(or Purchaser if applicable) as agent, if legally permissible and commercially
feasible; provided, however, that Purchaser (or Seller, if applicable) shall
provide Seller (or Purchaser, if applicable) with such access to the premises,
books and records and personnel as is reasonably necessary to enable Seller (or
Purchaser, if

 

-33-



--------------------------------------------------------------------------------

applicable) to perform its obligations under such Assumed Contracts or Licenses
and Purchaser shall pay or satisfy the corresponding liabilities for the
enjoyment of such benefits to the extent Purchaser would have been responsible
therefor if such consent or approval had been obtained. Purchaser shall not have
the obligation to assume any Assumed Contract or License at the Closing that is
not fully and properly assigned by Seller, including any necessary third party
consents thereto; provided, however, (i) Purchaser shall have the right to
assume any such Assumed Contracts at the Closing in Purchaser’s sole discretion,
and (ii) Purchaser shall have the obligation to assume same upon the full and
proper assignment thereof (including any necessary third party consents
thereto). The provisions of this Section 6.5 shall survive Closing.

Section 6.6 Seller’s Disclosure Letter. Seller’s Disclosure Letter is hereby
incorporated by reference into this Agreement. Purchaser acknowledges the
following with respect to disclosures contained in Seller’s Disclosure Letter:

(a) The information and disclosures contained in any section of Seller’s
Disclosure Letter shall be deemed to be disclosed and incorporated by reference
in any other section of Seller’s Disclosure Letter only to the extent such
disclosure is reasonably apparent on its face, upon a reading of the disclosure
without any independent knowledge on the part of the reader regarding the matter
disclosed, that such disclosure is responsive to such other section.

(b) All attachments to Seller’s Disclosure Letter are incorporated into and made
a part of Seller’s Disclosure Letter by reference.

(c) Disclosure in any section of Seller’s Disclosure Letter of any matter
relating to any action, suit, proceeding, dispute, or investigation of Seller
does not constitute an admission of liability on behalf of Seller with respect
to such matter.

Section 6.7 Supply Agreements.

(a) Timber Supply Agreement. A Seller Subsidiary, St. Joe Timberland Company of
Delaware, L.L.C., is a party to that certain Pulpwood Supply Agreement dated as
of November 1, 2010, with Smurfit-Stone Container Corporation as amended and
assigned from time to time (as amended and assigned from time to time, the
“Timber Supply Agreement”), pursuant to which Seller Subsidiary sells certain
obligated volumes of pulpwood to the purchaser thereunder, which pulpwood is
harvested, in part, from the Timberlands. Prior to the Closing, Seller shall use
commercially reasonable efforts to obtain the consent of the counterparty to the
Timber Supply Agreement to assign the Timber Supply Agreement to Purchaser (to
the extent required by the terms thereof), and at Closing, (i) Seller shall
cause its Seller Subsidiary to assign to Purchaser, and (ii) Purchaser shall
assume from Seller, all of the rights and obligations of the Seller Subsidiary
under the Timber Supply Agreement. Purchaser shall, and Seller shall cause
Seller Subsidiary to, enter into all necessary documentation required by the
Timber Supply Agreement to effect the transfer of the Timber Supply Agreement to
Purchaser. The Timber Supply Agreement shall be an Assumed Contract for all
purposes hereunder, except to the extent Seller is unable to obtain any
necessary consent to assignment set forth above.

(b) Thinnings Supply Agreement. A Seller Subsidiary, St. Joe Timberland Company
of Delaware, L.L.C., is a party to that certain Thinnings Supply Agreement dated
as of

 

-34-



--------------------------------------------------------------------------------

March 31, 2011, with Vulcan Timberlands LLC (as amended and assigned from time
to time, the “Thinnings Supply Agreement”), pursuant to which Seller Subsidiary
has the right and obligation to purchase certain first thinnings from the
portion of the Timberlands subject to the Timber Deeds. Prior to the Closing,
Seller shall use commercially reasonable efforts to obtain the consent of the
counterparty to the Thinnings Supply Agreement to assign the Thinnings Supply
Agreement to Purchaser (to the extent required by the terms thereof), and at
Closing, (i) Seller shall cause its Seller Subsidiary to assign to Purchaser,
and (ii) Purchaser shall assume from Seller, all of the rights and obligations
of the Seller Subsidiary under the Thinnings Supply Agreement. Purchaser shall,
and Seller shall cause Seller Subsidiary to, enter into all necessary
documentation required by the Thinnings Supply Agreement to effect the transfer
of the Thinnings Supply Agreement to Purchaser. The Thinnings Supply Agreement
shall be an Assumed Contract for all purposes hereunder, except to the extent
Seller is unable to obtain any necessary consent to assignment set forth above;
provided, however, that if Seller is unable to obtain such consent, the Seller
Subsidiary will remain a party to the Thinnings Supply Agreement and Seller, the
Seller Subsidiary and Purchaser will enter into an agreement at Closing,
reasonably acceptable to both Seller and Purchaser, pursuant to which the Seller
Subsidiary will provide Purchaser or its designee with the product obtained from
the counterparty to the Thinnings Supply Agreement and Purchaser will reimburse
the Seller Subsidiary for all costs and expenses of the Seller Subsidiary under
the Thinnings Supply Agreement or otherwise under such arrangement.

(c) Pellet Supply Agreement. Purchaser acknowledges that Seller is in
negotiations to enter into an agreement to supply timber for wood pellets to a
third party. Seller or a Seller Subsidiary shall have the right to enter into
such a “Pellet Supply Agreement” prior to the Closing with the prior written
consent of Purchaser, given or withheld in its reasonable discretion (it being
understood that one reasonable ground for the withholding of Purchaser’s consent
shall be if the Pellet Supply Agreement or any memorandum thereof is to be a
lien on any portion of the Property or otherwise recorded in the applicable
public records). If the Pellet Supply Agreement has been fully executed as
provided herein, then prior to the Closing, Seller shall use commercially
reasonable efforts to obtain the consent of the counterparty to the Pellet
Supply Agreement to assign the Pellet Supply Agreement to Purchaser (to the
extent required by the terms thereof), and at Closing, (i) Seller shall, or
shall cause its Seller Subsidiary to, assign to Purchaser, and (ii) Purchaser
shall assume from Seller or Seller Subsidiary, all of the rights and obligations
of Seller or the Seller Subsidiary under the Pellet Supply Agreement. Purchaser
shall, and Seller shall or shall cause Seller Subsidiary to, enter into all
necessary documentation required by the Pellet Supply Agreement to effect the
transfer of the Pellet Supply Agreement to Purchaser. The Pellet Supply
Agreement shall be an Assumed Contract for all purposes hereunder, except to the
extent Seller is unable to obtain any necessary consent to assignment set forth
above.

Section 6.8 Estoppel Certificates. Seller shall use commercially reasonable
efforts to obtain executed estoppel certificates from the counterparties to the
Timber Deeds and the Supply Agreements (the “Estoppel Certificates”). Each such
Estoppel Certificate shall attest that (i) the agreement in question is in full
force and effect and has not been modified, supplemented or amended except as
described; (ii) the applicable counterparty and, to the counterparty’s
knowledge, Seller and the applicable Seller Subsidiary, are not in default of
their respective obligations under the agreement in question, and the
counterparty has no counterclaims against

 

-35-



--------------------------------------------------------------------------------

Seller or the applicable Seller Subsidiary under the agreement in question,
(iii) no event has occurred which but for the passing of time, the giving or
notice, or both, would constitute a default or breach of the applicable
agreement in question by the applicable counterparty or, to the counterparty’s
knowledge, Seller or the applicable Seller Subsidiary; (iv) no voluntary or
involuntary bankruptcy proceeding is pending against the counterparty at such
time; (v) if requested by Purchaser, the proposed sale to Purchaser does not
violate the terms of the applicable Supply Agreement; and (vi) with respect to
the Timber Supply Agreement, Seller or Seller Subsidiaries have managed the
Timber Supply Agreement in a manner that meets the minimum requirements for
compliance with SFI Standards. For each and every Estoppel Certificate that
Seller is unable to obtain from the applicable third party after using
commercially reasonable efforts, Seller shall, prior to the Closing, execute and
deliver to Purchaser an Estoppel Certificate from Seller with the same
attestations described above (with such adjustments as are necessary to make all
certifications accurate) (a “Seller Estoppel Certificate”); provided, that if at
any time, on or after the Closing, Seller delivers an Estoppel Certificate from
the applicable third party meeting the requirements of this Section, such
estoppel shall supersede and replace the Seller Estoppel Certificate and Seller
shall have no liability under the Seller Estoppel Certificate. If any Estoppel
Certificate or Seller Estoppel Certificate alleges a material default of Seller
or the Seller Subsidiaries, then Seller may elect to cure the same to the
reasonable satisfaction of Purchaser.

Section 6.9 Tax Liabilities. Seller acknowledges that Purchaser may be liable
for outstanding Tax liabilities of Seller or the Seller Subsidiaries upon
Purchaser’s acquisition of fifty percent (50%) or more of the assets of Seller
or any Seller Subsidiary pursuant to Florida Statutes § 213.758 (2012). In the
event the Purchase Price exceeds fifty percent (50%) of the total value of all
of Seller’s assets, as determined by Seller in good faith, then Seller shall
execute any letter, affidavit or certificate reasonably requested by Purchaser
to obtain a certificate of compliance from the Florida Department of Revenue of
any outstanding Tax liabilities of Seller or any outstanding notice of intent to
audit Seller. If such certificate reveals a notice of intent to audit Seller’s
records, the Closing shall be delayed until such audit is complete. Any such tax
liabilities of Seller, as disclosed by any such certificate or any such audit,
shall be withheld from the Purchase Price and delivered to the State of Florida.
The provisions of Section 6.9 shall survive Closing.

Section 6.10 Communications with Governmental Authorities. Purchaser shall not,
through its officers, employees, managers, contractors, consultants, agents,
representatives or any other Person (including, without limitation, any Person
that conducted inspections by or on behalf of Purchaser), directly or
indirectly, communicate with any Governmental Authority or any official,
employee or representative thereof, involving any matter with respect to the
Property, without Seller’s prior written consent, not to be unreasonably
withheld, delayed or conditioned, and without affording Seller a reasonable
opportunity to participate in such communications; provided, however, if such
communication is required pursuant to any applicable Law, then Purchaser may
make such communication without the prior consent of Seller (but with prior
notice and an opportunity to participate to Seller).

 

-36-



--------------------------------------------------------------------------------

Section 6.11 Limitations on Transfers.

(a) From and after the Closing, Purchaser shall not directly or indirectly
transfer or otherwise dispose of its interest in Purchaser Subsidiary or commit
to do so, (i) to a Credit Enhancement Bank or any Affiliate thereof, at any
time, (ii) to any financial or lending institution or any Affiliate thereof, at
any time, without the consent of Seller (not to be unreasonably withheld or
delayed), or (iii) to any other Person, until a period of one year has elapsed
from the Closing Date. Any transfer or other disposition by Purchaser (or any
subsequent transferee) of its interest in Purchaser Subsidiary following such
one year-period shall be made only upon such transferee delivering to Seller
(A) such evidence as Seller may reasonably require to verify that such
transferee has satisfied all requirements for transfer under the limited
liability company agreement of Purchaser Subsidiary, including any required net
worth, and (B) a written agreement of such transferee in favor of Seller to
(x) comply with the obligations of Purchaser under the limited liability company
agreement of Purchaser Subsidiary and under Sections 6.11 and 6.12 of this
Agreement as if such transferee were Purchaser and (y) cause Purchaser
Subsidiary to comply with all of its respective obligations, covenants and
representations under the limited liability company agreement of Purchaser
Subsidiary and the Transaction Documents.

(b) (i) For so long as Purchaser owns any of the outstanding interests in
Purchaser Subsidiary, Purchaser shall comply and shall cause Purchaser
Subsidiary to comply, and (ii) Purchaser Subsidiary shall comply, in each case,
with all of its obligations, covenants and representations under the limited
liability company agreement of Purchaser Subsidiary and the Transaction
Documents.

(c) Prior to payment in full of the Timber Notes at maturity, no amendment,
modification or waiver of any provision of the limited liability company
agreement of Purchaser Subsidiary may be made without the prior written consent
of Seller, said consent not to be unreasonably withheld or delayed.

(d) The provisions of this Section 6.11 shall survive Closing.

Section 6.12 Tax Matters. At all times before and for one (1) year after
Closing, neither Purchaser nor Purchaser Subsidiary shall (i) make any election
under Treasury Regulations Section 301.7701-3 (or any corresponding provision of
state and local Tax law) to treat Purchaser Subsidiary as an association taxable
as a corporation or (ii) take any action that would cause Purchaser Subsidiary
to have more than one owner for U.S. federal (or any applicable state and local)
income Tax purposes. For so long as (a) Purchaser owns any of the outstanding
interests in Purchaser Subsidiary and (b) Purchaser Subsidiary is a disregarded
entity under Treasury Regulation Section 301.7701-3 (and any corresponding
provision of state and local Tax law), Purchaser shall treat each Timber Note as
indebtedness of Purchaser for all applicable income Tax purposes. The provisions
of this Section 6.12 shall survive Closing.

Section 6.13 Note Document Assistance.

(a) Purchaser shall cause Purchaser Subsidiary, at Seller’s sole cost and
expense and at Seller’s direction, to do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as may be necessary
or reasonably desirable from time to time in order to (i) carry

 

-37-



--------------------------------------------------------------------------------

out more effectively the purposes of the Timber Notes, the Letters of Credit and
all documents related thereto (collectively, the “Note Documents”) and
(ii) assure, convey, grant, assign, transfer, preserve, protect and confer more
effectively unto Seller (or any assignee of the Timber Notes) the rights granted
or now or hereafter intended to be granted to Seller (or such assignee) under
any Note Document or under any other instrument executed in connection with any
Note Document to which Purchaser Subsidiary is or is to be a party, provided,
that nothing in the foregoing shall create any additional liabilities or
obligations on Purchaser Subsidiary or Purchaser or change any of the terms of
the Note Documents. For the avoidance of doubt, Seller shall be solely
responsible for all costs incurred by Purchaser and/or Purchaser Subsidiary
pursuant to the Note Documents and/or in connection with the Parties obligations
under this Section 6.13.

(b) Purchaser shall cause Purchaser Subsidiary to cooperate in connection with
any transaction relating to the Timber Notes as may be reasonably requested by
Seller, its Affiliates and any holder of the Timber Notes (the “Note Parties”),
at the cost and expense of the Note Parties, including (i) furnishing the Note
Parties with copies of the financial information regarding Purchaser Subsidiary
that Purchaser Subsidiary is required to deliver to the holders of the Timber
Note, pursuant to the terms of the Timber Note, and (ii) using reasonable best
efforts to obtain a legal opinion (the cost and expense of which shall be paid
by Seller) to the effect that if Purchaser or its Affiliate were to become a
debtor in a case under Title 11 of the United States Code, the bankruptcy court
would not order the substantive consolidation of the assets and liabilities of
Purchaser Subsidiary with those of such Person, and such customary corporate law
opinions in connection with the Note Documents and the Note Parties as may be
reasonably requested by Seller. Notwithstanding anything herein to the contrary,
neither Purchaser Subsidiary nor Purchaser shall (and Purchaser shall not permit
Purchaser Subsidiary to) take any steps designed to create or encourage the
making of a market in the Timber Notes or the listing or trading of the Timber
Notes on an “established securities market” or otherwise take any actions
designed to render the Timber Notes “readily tradable in an established
securities market” within the meaning of Treasury Regulation § 15A.453-1(e)(4).
Neither Purchaser nor Purchaser Subsidiary shall be required to incur any
liability to any Person that is not a Note Party in connection with its
performance of its obligations under this Section 6.13(b). In connection with
any transaction relating to the Timber Notes, the Note Parties will request that
each Person to whom they disclose any nonpublic information provided by
Purchaser Subsidiary pursuant to Section 6.13(b) agree to maintain the
confidentiality of such information, in such manner and to such extent, if any,
as is customary in a transaction of such nature; provided, that if the Note
Parties reasonably believe that it is necessary to disclose such nonpublic
information in connection with a registered public offering or a private
placement, the Note Parties’ obligation to maintain the confidentiality of such
nonpublic information will not apply to such disclosure; provided, further, that
any information concerning Purchaser or Purchaser Subsidiary contained in any
offering document for such public offering or private placement shall be subject
to the approval of Purchaser, which shall not be unreasonably withheld,
conditioned or delayed. Nothing in this Section 6.13(b) shall be deemed to
require Purchaser Subsidiary to assume any obligation or perform any action that
would have the effect of changing the terms of the transactions contemplated by
this Agreement and the Transaction Documents.

(c) Seller shall, at Seller’s sole cost and expense, use its commercially
reasonable efforts to arrange for the Credit Enhancement Banks to issue the
Letters of Credit in

 

-38-



--------------------------------------------------------------------------------

an aggregate amount of not less than the Installment Note Purchase Price plus
one interest payment on the Timber Notes (the “L/C Amount”), including using
commercially efforts (i) as soon as practicable, and in any event not later than
ten (10) days prior to the Closing Date, to obtain firm commitments (the “L/C
Commitment Letters”), in form and substance reasonably satisfactory to
Purchaser, to provide such Letters of Credit, (ii) to negotiate definitive
agreements with respect thereto on the terms and conditions contained therein or
on other terms not materially less beneficial to Purchaser. Purchaser shall, at
Seller’s sole cost and expense, use its commercially reasonable efforts (i) to
satisfy on a timely basis all conditions applicable to Purchaser Subsidiary in
such definitive agreements that are within its control and (ii) to consummate
the issuance of the Letters of Credit at Closing.

(d) In the event any portion of the Letters of Credit becomes unavailable to
Purchaser Subsidiary on the terms and conditions contemplated in the L/C
Commitment Letters, Seller, at Seller’s sole cost and expense, shall use its
commercially efforts to arrange to obtain alternative financing, including from
alternative sources, on terms that are not materially less beneficial to
Purchaser as promptly as practicable following the occurrence of such event.
Each of Seller and Purchaser shall give the other prompt notice upon becoming
aware of any material breach by any party to any L/C Commitment Letter or any
termination of any L/C Commitment Letter. Seller shall keep Purchaser and
Purchaser Subsidiary informed on a reasonably current basis in reasonable detail
of the status of its efforts to arrange the Letters of Credit and shall not
permit any material amendment or modification to be made to, or any waiver of
any material provision or remedy under, the L/C Commitment Letters without the
prior written consent of Purchaser (such consent not to be unreasonably withheld
or delayed).

(e) The provisions of this Section 6.13 shall survive Closing.

Section 6.14 No Solicitation.

(a) Subject to Section 6.14(c) through Section 6.14(h) (inclusive), Seller shall
not, and will cause each of the Seller Subsidiaries not to, and shall use its
reasonable best efforts to instruct and cause its and the Seller Subsidiaries’
respective officers, directors, employees, agents and representatives, including
any investment banker, attorney or accountant retained by it or any Seller
Subsidiary (collectively, “Representatives”) not to, directly or indirectly,
(i) initiate, solicit, knowingly encourage (including by providing information),
induce or knowingly facilitate any inquiries, proposals or offers with respect
to, or the making or completion of, an Alternative Proposal or (ii) engage or
participate in any discussions or negotiations concerning, or provide any
non-public information or data relating to Seller or the Seller Subsidiaries in
connection with, an actual or potential Alternative Proposal, or otherwise
knowingly encourage or knowingly facilitate any effort or attempt to make or
implement an Alternative Proposal.

(b) Seller will, and will cause each of the Seller Subsidiaries to, and will use
its reasonable best efforts to instruct and cause each of its and the Seller
Subsidiaries’ respective Representatives to, immediately cease any existing
solicitations, discussions or negotiations with any Person (other than the
Parties) related to a potential Alternative Proposal.

(c) Notwithstanding anything to the contrary in Section 6.14(a) or 6.14(b), if
following the date of this Agreement and prior to obtaining Shareholder
Approval, (i) Seller

 

-39-



--------------------------------------------------------------------------------

receives an unsolicited Alternative Proposal, (ii) Seller has not breached
Section 6.14(a) or 6.14(b) (except where such breaches, individually or in the
aggregate, did not materially contribute to the making of the Alternative
Proposal described in the preceding clause (i)), (iii) Seller Board determines,
in good faith based on the information then available, after consultation with
financial advisors, that such Alternative Proposal constitutes or is reasonably
likely to result in a Superior Proposal, and (iv) at least 24 hours prior to
furnishing any non-public information to, or entering into discussions with,
such Person, Seller gives Purchaser written notice of the identity of such
Person and Seller’s intention to furnish non-public information to, or enter
into discussions with, such Person, then Seller may (A) furnish information
(including non-public information) to the Person making such Alternative
Proposal and its Representatives pursuant to a confidentiality agreement
containing terms no less restrictive (in any material respect) than those
contained in the Confidentiality Agreement, provided that such confidentiality
agreement will not contain any provisions that would prevent Seller from
complying with its obligation to provide the required disclosures to Purchaser
pursuant to this Section 6.14 and it being understood that such confidentiality
agreement need not prohibit the making, or amendment, of an Alternative
Proposal, and (B) participate in discussions or negotiations with such Person
and its Representatives regarding such Alternative Proposal; provided, however,
that Seller will promptly provide to Purchaser any non-public information
concerning Seller or any of its Subsidiaries that is provided to the Person
making such Alternative Proposal or its Representatives which was not previously
provided or made available to Purchaser. Without limiting the generality of the
foregoing, Seller acknowledges and agrees that any violation of or the taking of
any action inconsistent with any restriction set forth in the preceding sentence
by any Representative of the Seller or any of the Seller Subsidiaries, provided
such Representative is acting with the explicit authority from Seller or any of
the Seller Subsidiaries (and within the scope of that authority), shall be
deemed to constitute a breach of this Section 6.14 by Seller.

(d) Neither Seller Board nor any committee thereof may (i) (A) withdraw or
modify in a manner adverse to Purchaser, or publicly propose to withdraw or
modify in a manner adverse to Purchaser, the Recommendation or (B) fail to
recommend against acceptance of any tender offer or exchange offer that would
constitute an Alternative Proposal and that is publicly disclosed prior to the
earlier of the date of Seller Meeting and ten (10) Business Days after the
commencement of such tender offer or exchange offer pursuant to Rule 14d-2 under
the Exchange Act or recommend that the shareholders of Seller tender their
shares in such tender offer or exchange offer, (ii) fail to reaffirm, without
qualification, the Recommendation, or fail to state publicly, without
qualification, that the Transaction and this Agreement are in the best interests
of Seller’s shareholders, within five (5) Business Days after Purchaser requests
in writing that such action be taken, (iii) approve, endorse or recommend, or
publicly propose to approve, endorse or recommend, any Alternative Proposal
((i), (ii) and (iii), a “Recommendation Change”), or (iv) approve any letter of
intent, agreement in principle, acquisition agreement or similar agreement
(other than, for the avoidance of doubt, entering into a confidentiality
agreement as contemplated by Section 6.14(c)) relating to any Alternative
Proposal. Notwithstanding the foregoing, at any time prior to obtaining
Shareholder Approval, the Seller Board may, in response to an Intervening Event,
affect a Recommendation Change, provided that the Seller Board determines in
good faith, after consultation with its counsel, that the failure to do so would
be inconsistent with the directors’ fiduciary duties under Florida Law.

 

-40-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, at any time prior to obtaining Shareholder
Approval, the Board may, in response to a Superior Proposal, make a
Recommendation Change or otherwise declare advisable any Superior Proposal made
after the date of this Agreement and/or terminate this Agreement pursuant to
Section 11.1(f) (each a “Change Action”) if: (i) such Superior Proposal did not
result from a breach of Section 6.14 and is not withdrawn, (ii) Seller Board
determines, in good faith after consultation with counsel, that the failure to
terminate this Agreement pursuant to Section 11.1(h) or take any other Change
Action would be inconsistent with the directors’ fiduciary duties under Florida
Law, (iii) Seller provides Purchaser five (5) Business Days prior written notice
of its intention to take such action, which notice includes the information with
respect to such Superior Proposal that is specified in Section 6.14(f),
(iv) after providing such notice and prior to taking any Change Action with
respect to a Superior Proposal, Seller negotiates in good faith with Purchaser
during such five (5) Business Day period (to the extent that Purchaser desires
to negotiate) to make such revisions to the terms of this Agreement as would
permit Seller Board not to take such Change Action and (v) Seller Board have
considered in good faith any changes to this Agreement offered in writing by
Purchaser and shall have determined in good faith that the Superior Proposal
would continue to constitute a Superior Proposal if such changes offered in
writing by Purchaser were to be given effect; provided that, for the avoidance
of doubt, neither Seller Board nor any committee thereof may take any Change
Action prior to the time that is five (5) Business Days after it has provided
the written notice required by clause (iii) above.

(f) Seller shall promptly (and in no event later than 24 hours after receipt of
any Alternative Proposal, any inquiry or indication of interest that could
reasonably be expected to lead to an Alternative Proposal, or any request for
non-public information) advise Purchaser orally and in writing of any
Alternative Proposal, or any inquiry or indication of interest that could
reasonably be expected to lead to any Alternative Proposal, or any request for
non-public information relating to the Seller or any of the Seller Subsidiaries
or the Property (including the identity of the Person making or submitting such
Alternative Proposal, inquiry, indication of interest or request, and the terms
thereof, including a copy of any communication, letter of intent, term sheet or
draft definitive agreement reflecting the offer) that is made or submitted by
any Person. Seller shall keep Purchaser fully informed with respect to the
status of any such Alternative Proposal, inquiry, indication of interest, or
request and any modification or proposed modification thereto.

(g) Nothing contained in this Agreement prohibits Seller, Seller Board or any
committee thereof from disclosing to its shareholders a position contemplated by
Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act (or any similar
communication to shareholders) in order to comply with federal or state Law or
making any “stop, look and listen” communication to the shareholders of Seller
pursuant to Rule 14d-9(f) promulgated under the Exchange Act; provided, however,
that any communication to shareholders other than a “stop, look and listen” of
the type contemplated by Rule 14d-9(f) and Rule 14e-2(a) promulgated under the
Exchange Act will be deemed to be a Recommendation Change unless such disclosure
expressly reaffirms Seller Board’s recommendation in favor of adoption of this
Agreement or expressly rejects any applicable Alternative Proposal.

 

-41-



--------------------------------------------------------------------------------

(h) Seller will promptly request each Person that has executed a confidentiality
agreement within twelve (12) months prior to the date of this Agreement, in
connection with its consideration of a possible Acquisition Proposal, to return
all confidential information heretofore furnished to such person by or on behalf
of Seller and the Seller Subsidiaries and shall immediately terminate access to
any electronic data room maintained by or on behalf of Seller for each such
Person.

Section 6.15 Filings; Shareholder Approval.

(a) As promptly as practicable following the date of this Agreement, Seller will
prepare the Proxy Statement and cause it to be filed with the SEC. Purchaser and
Seller will cooperate with each other in connection with the preparation of the
foregoing document. Seller will use its reasonable best efforts to have the
Proxy Statement cleared by the SEC as promptly as practicable after such filing.
Seller will use its reasonable best efforts to cause the Proxy Statement to be
mailed to Seller’s shareholders as promptly as practicable after the Proxy
Statement is cleared by the SEC. Seller will as promptly as practicable notify
Purchaser of the receipt of any oral or written comments from the SEC relating
to the Proxy Statement. Seller will cooperate and provide Purchaser with a
reasonable opportunity to review and comment on the draft of the Proxy Statement
(including each amendment or supplement thereto) prior to filing such with or
sending such to the SEC, and Seller will provide Purchaser with copies of all
such filings. If at any time prior to the Seller Shareholder Meeting, any
information should be discovered by any Party which should be set forth in an
amendment or supplement to the Proxy Statement so that the Proxy Statement would
not include any misstatement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
the Party which discovers such information will promptly notify the other
Parties and, to the extent required by applicable Law, an appropriate amendment
or supplement describing such information shall be promptly filed by Seller with
the SEC and disseminated by Seller to the shareholders of Seller.

(b) Purchaser shall reasonably cooperate with Seller and use (and shall cause
its Subsidiaries to use) reasonable best efforts to take or cause to be taken
all actions, and do and cause to be done all things, necessary, proper or
advisable to enable Seller to prepare the Proxy Statement and have it cleared by
the SEC. Purchaser shall, upon reasonable request by Seller, furnish Seller with
all reasonable information concerning itself, its Subsidiaries, directors,
officers, stockholders and member and such other matters as may be reasonably
necessary or advisable in connection with the Proxy Statement.

(c) Seller will (i) take all action necessary in accordance with Florida Law and
its articles of incorporation to duly call, give notice of, convene and hold a
meeting of its shareholders as promptly as practicable following the mailing of
the Proxy Statement for the purpose of obtaining Shareholder Approval (such
meeting or any adjournment or postponement thereof, the “Seller Shareholder
Meeting”), and, in any event, if the Proxy Statement is mailed prior to
December 16, 2013, shall hold such meeting no later than January 22, 2014 and
shall not submit any other proposal to its shareholders (other than a proposal
to adjourn or postpone the meeting) in connection with the Seller Shareholder
Meeting without the prior written consent of Purchaser, and (ii) subject to
Section 6.14, use reasonable best efforts to solicit from its shareholders
proxies in favor of the adoption of this Agreement and to secure Shareholder
Approval prior to January 22, 2014.

 

-42-



--------------------------------------------------------------------------------

(d) Seller shall not place any physical or legal impediment on the holder of the
Proxy that would prevent such holder from voting in favor of the adoption of
this Agreement at the Seller Shareholder Meeting (or any adjournment or
postponement thereof). Seller agrees the Proxy is acceptable, in form and
content, to permit Purchaser to vote the shares of The Fairholme Fund that are
subject to the Proxy at the Seller Shareholder Meeting.

(e) Purchaser agrees to vote the shares of The Fairholme Fund that are subject
to the Proxy to approve the transactions contemplated hereby.

Section 6.16 FDOT Agreement. Following the Effective Date, Purchaser and Seller
shall use commercially reasonable, good faith efforts to negotiate with the
State of Florida Department of Transportation (the “FDOT”) a partial assignment
to and assumption by Purchaser of the FDOT Agreement; provided, that regardless
of whether Purchaser, Seller and the FDOT execute a partial assignment and
assumption of the FDOT Agreement prior to Closing, the FDOT Agreement (as may be
amended by such partial assignment and assumption) shall be an Assumed Contract
hereunder. Seller agrees (i) to grant to Purchaser unrestricted, exclusive
rights of access across any portion of the “Subject Property” (as defined in the
FDOT Agreement) retained by Seller that bisects or is directly adjacent to any
portion of the Timberlands (the “FDOT Agreement Property”) and, subject to the
FDOT Agreement, the right to place utilities on, across and/or under such FDOT
Agreement Property, in each case, for so long as the same remains property of
Seller, (ii) without the prior written consent of Purchaser, not to take any
action, grant any right or impose any restriction on such FDOT Agreement
Property (other than in compliance with Seller’s obligations under the FDOT
Agreement) that would in any material respect impair, interfere with or
adversely affect the use, operation or enjoyment of the Timberlands adjacent to
such FDOT Agreement Property, (iii) for so long as such FDOT Agreement Property
remains the property of Seller, to execute from time to time such further
documents or instruments as may be reasonably required or desirable to carry out
the intent of the Parties under this Section 6.16, (iv) to the extent permitted
by the FDOT Agreement, from and after Closing Seller shall assign to Purchaser
all of its right, title and interest in and to any right of first refusal in
favor of Seller set forth in the FDOT Agreement and (v) subject to obtaining the
consent of the FDOT, to include such FDOT Agreement Property in the Timberlands
subject to this Agreement (if the consent of the FDOT is obtained prior to
Closing) or to sell to Purchaser such FDOT Agreement Property (if the consent of
the FDOT is obtained after Closing), in each case, at a price calculated in
accordance with the Value Table and otherwise on the terms and conditions set
forth in this Agreement. The provisions of this Section 6.16 shall survive
Closing.

ARTICLE VII

ADDITIONAL AGREEMENTS RELATING TO THE TIMBERLANDS

Section 7.1 Right of Entry.

(a) General; Certain Limitations. Upon at least one Business Day’s prior written
notice to Seller, prior to the Closing Date or termination of this Agreement in
accordance

 

-43-



--------------------------------------------------------------------------------

with Article XI, Purchaser, through its authorized agents or representatives,
may enter upon the Timberlands at all reasonable times for the purposes of
making inspections and other studies; provided, however, that neither Purchaser
nor its agents or representatives shall enter upon the Timberlands for the
purpose of preparing Phase II Reports or making any soil borings or other
invasive or other subsurface environmental investigations relating to all or any
portion of the Timberlands without Seller’s prior written consent thereto, in
Seller’s sole discretion. Upon the completion of such inspections and studies,
Purchaser, at its expense, shall repair any damage caused to the Property and
remove all debris resulting from and all other material placed on the
Timberlands in connection with Purchaser’s inspections and studies.

(b) Disclosure of Results. The results of such inspections and studies (as well
as any information and documents that Seller delivered or caused to be delivered
to Purchaser concerning the Timberlands) shall be treated as strictly
confidential by Purchaser and the same shall not be disclosed to any third party
or Governmental Authority (provided that such results, information and documents
may be disclosed to consultants, attorneys, investors and lenders of Purchaser
for use solely in connection with the transactions contemplated by this
Agreement, who shall be required by Purchaser to similarly treat such results,
information and documents as strictly confidential) except to the extent
required by any Law or court order or in connection with any legal proceeding
filed to enforce a Party’s rights under this Agreement. In the event that
disclosure of the results of any such inspection or study or any such
information or document that Seller delivered or caused to be delivered to
Purchaser concerning the Timberlands is required by applicable Law or court
order, Purchaser shall notify Seller promptly in writing so that Seller may seek
a protective order (at its own cost and expense) or other appropriate remedy or,
in its sole discretion, waive compliance with the terms of this Section 7.1(b).
Purchaser shall reasonably cooperate with Seller, at Seller’s sole cost and
expense, to obtain a protective order or other appropriate remedy. In the event
that no such protective order or other appropriate remedy is obtained, or Seller
waives compliance with the terms of this Section 7.1(b), Purchaser shall give
Seller written notice of the information to be disclosed as far in advance of
its disclosure as practicable. In the event this Agreement is terminated for any
reason, Purchaser, at no additional cost to Purchaser, will promptly furnish to
Seller copies of all such inspections or studies performed by or on behalf of
Purchaser with respect to the Property; provided, however, that Purchaser shall
not be required to provide Seller with copies of appraisals, marketing, or
financial analysis, generated or made by or on behalf of Purchaser and those
documents or reports which are protected by the attorney-client and/or attorney
work product privileges. Purchaser does not make any warranty regarding the
content or accuracy of any such information. If Seller wishes to use or rely on
such inspections or studies, Seller shall have the responsibility, at Seller’s
cost, to obtain any necessary consent from third parties that may have prepared
such inspections or studies. The provisions of this Section 7.1(b) shall survive
the Closing.

(c) Insurance. Purchaser and the contractors, representatives and agents of
Purchaser who enter upon the Timberlands shall maintain general liability
insurance, naming Seller and the Seller Subsidiaries as additional insureds, in
an amount not less than $1,000,000.00 and, prior to any such entry upon the
Timberlands, shall provide Seller with written evidence of such insurance.
Notwithstanding the foregoing, Purchaser shall have the right to self insure
with respect to this provision.

 

-44-



--------------------------------------------------------------------------------

(d) Indemnity. Purchaser hereby indemnifies, defends and holds the Seller
Indemnitees harmless from and against all Losses arising out of any inspections,
investigations, examinations, samplings or tests conducted by Purchaser or any
of its agents, employees or contractors, whether prior to or after the Effective
Date, with respect to the Property. Notwithstanding the foregoing, Purchaser
shall not be liable under this Section 7.1(d) for any existing physical
conditions at the Property or any results of any inspections or investigations
performed by or on behalf of Purchaser and not caused by Purchaser or its
Affiliates or agents. All claims pursuant to this Section 7.1(d) shall be
resolved in accordance with the procedures and parameters set forth in Article
X. The provisions of this Section 7.1(d) shall survive Closing or any earlier
termination, cancellation or expiration of this Agreement.

Section 7.2 Permits and Licenses. Purchaser shall be solely responsible for
obtaining all permits and licenses, if any, required by Purchaser to carry on
its intended operations on the Timberlands and not assigned to Purchaser at
Closing.

Section 7.3 Certain Easements.

(a) Easement Title. To the extent affirmative action is necessary for Seller or
any Seller Subsidiary to acquire or reserve the easement ownership of the
Reserved Easements or to establish or confirm easement title to the Reserved
Easements in Seller or such Seller Subsidiary, Purchaser and its Affiliates
shall cooperate with Seller in such efforts, including executing all documents
pertaining to the Reserved Easements as are reasonably requested by Seller. To
the extent affirmative action is necessary for Purchaser to acquire the easement
ownership of the Purchaser Easements or to establish or confirm easement title
to the Purchaser Easements in Purchaser, Seller shall cooperate with Purchaser
in such efforts and shall use commercially reasonable efforts to assist
Purchaser in acquiring such ownership, including executing all documents
pertaining to the Purchaser Easements as are reasonably requested by Purchaser.

(b) Post-Closing Reserved Easements. For a period of three (3) years following
the Closing Date, in the event that Seller identifies any portion of the
Timberlands that should have been identified as a Reserved Easement (based on
the definition thereof), but was not disclosed to Purchaser prior to the Closing
(a “Post-Closing Reserved Easement”), so long as such Post-Closing Reserved
Easement relates to a use or access right that existed as of the Closing (taking
into account the change of ownership of Seller’s various properties and assets)
and does not have a material adverse effect on the use and enjoyment of the
burdened Timberlands for (i) growing and harvesting timber, (ii) hunting,
fishing or other recreational uses (other than for the recreational use of off
road or all-terrain vehicles), (iii) the creation or preservation of
conservation lands or (iv) cattle and livestock operations and in addition
residential, commercial or industrial development on the Non-Core Timberlands,
Purchaser and its Affiliates shall cooperate with Seller, at Seller’s sole cost
and expense, in any commercially reasonable effort that may be necessary for
Seller or any Person who may acquire facilities not included in the Property
from Seller to acquire easement ownership in any Post-Closing Reserved Easement
or to establish or confirm easement title to the Post-Closing Reserved Easements
in Seller or such Person, including executing all documents pertaining to the
Post-Closing Reserved Easements as are reasonably requested by Seller or any
such Person.

 

-45-



--------------------------------------------------------------------------------

(c) Post-Closing Purchaser Easements. For a period of three (3) years following
the Closing Date, in the event that Purchaser identifies property owned by
Seller in the vicinity of any of the Timberlands that should have been
identified as a Purchaser Easement (based on the definition thereof), but was
not disclosed to Seller prior to the Closing (a “Post-Closing Purchaser
Easement”), so long as such Post-Closing Purchaser Easement relates to a use or
access right that existed as of the Closing and does not have a material adverse
effect on the use and enjoyment of such burdened real property for (i) growing
and harvesting timber, (ii) hunting, fishing or other recreational uses (other
than for the recreational use of off road or all-terrain vehicles), (iii) the
creation or preservation of conservation lands or (iv) residential, commercial
or industrial development, Seller and its Affiliates shall cooperate with
Purchaser, at Purchaser’s sole cost and expense, in any commercially reasonable
effort that may be necessary for Purchaser to acquire ownership in any
Post-Closing Purchaser Easement or to establish or confirm title to any
Post-Closing Purchaser Easement in Purchaser, including executing such documents
pertaining to the Post-Closing Purchaser Easements as are reasonably requested
by Purchaser.

(d) Additional Terms of Easements. Notwithstanding anything to the contrary in
this Agreement, the easement rights granted pursuant to the Reserved Easements,
Post-Closing Reserved Easements, Purchaser Easements and Post-Closing Purchaser
Easements (collectively, the “Access Easements”) are non-exclusive and the owner
of the burdened property shall have the right to make use of the burdened
property and grant to others the right to make use of the burdened property in
any manner that shall not unreasonably interfere with the easement rights
granted pursuant to the Access Easements. The beneficiary of an Access Easement
shall exercise the easement rights conveyed herein in a manner which will not
unreasonably interfere with the owner of the burdened property’s use and
occupancy of any improvements now located or reasonably foreseeable to be
constructed in the future upon the burdened property. The Access Easements may
be relocated and/or specifically located at any time upon the request of the
owner of the burdened property; provided, however, that such owner bears the
cost of relocation and/or such specific location, and the benefitted party shall
execute all documents reasonably necessary to evidence such relocation and/or
specific location.

(e) No Interference. None of Purchaser or any of its Affiliates shall interfere
with or oppose the Reserved Easements or any Post-Closing Reserved Easements.
None of Seller or any of its Affiliates shall interfere with or oppose the
Purchaser Easements or any Post-Closing Purchaser Easements.

(f) Further Assurances. Each of the Parties shall from time to time execute such
further documents or instruments and do such other acts or things as may be
reasonably required or desirable to effectuate the provisions of this
Section 7.3.

(g) Survival. The provisions of this Section 7.3 shall survive Closing.

Section 7.4 Title Insurance Matters.

(a) Title Commitments and Policies. Seller shall provide to Purchaser title
commitments insured by the Title Company for the issuance of one or more Title
Policies on the Timberlands (individually, a “Title Commitment” and
collectively, the “Title Commitments”).

 

-46-



--------------------------------------------------------------------------------

At the Closing, Purchaser shall purchase from the Title Company an aggregate
amount of title insurance on the Timberlands in an amount not to exceed the
Purchase Price (allocated by county, as applicable) and allocated to the
Timberlands using the standard 2006 ALTA owner’s title insurance policy (or such
other comparable form of title insurance policy as is available in the
jurisdictions in which the Timberlands are located), together with such
available Florida endorsements as are requested by the Purchaser, provided the
issuance of such endorsements do not impose any unreasonable obligations or
liabilities on Seller (collectively, the “Title Policies”). Purchaser shall have
the right to require re-insurance from any national underwriters selected by
Purchaser.

(b) Title Expenses. Seller shall be responsible for the costs associated with
the title examinations, the issuance of the Title Commitments that are
separately stated from the premiums for the Title Policies and the first update
to the Completed Title Commitments. Purchaser shall be responsible for the
premiums payable in connection with the issuance of the Title Policies,
including any additional premiums incurred as result of any re-insurance
requested by Purchaser, and for any update to the Completed Title Commitments in
excess of the first such update (unless Purchaser has ordered such first update
within twenty (20) days of the then scheduled Closing Date and either Party
thereafter elects to extend the Outside Date pursuant to Section 2.1, in which
event one additional update for each such extension of the Outside Date shall be
at Seller’s cost). Upon execution of this Agreement, the Parties shall take such
action as reasonably required so that the insured amount of the Title Policy
shall be deemed ordered through Purchaser’s counsel, acting as title agent for
the Title Company.

Section 7.5 Post-Closing Use Restriction. For a period of fifteen (15) years
following the Closing, Purchaser, on behalf of itself and its successors and
assigns, covenants and agrees that no development activity of any type,
including, without limitation, any temporary or permanent improvement, clearing
of development sites or other preparation for development, in each case related
to or for the purpose of residential, commercial, retail, hotel, resort or
industrial development, can be undertaken on all or any portion of the Core
Timberlands, and that Purchaser and its successors and assigns shall not apply
to any Governmental Authority for permission or approval to do any of the
foregoing (provided, however, that this Section 7.5 shall not prohibit Purchaser
or its successors or assigns from developing the Core Timberlands or
constructing temporary or permanent improvements (or having a third party
develop or construct improvements) in connection with forestry operations, the
preservation of conservation lands and/or cattle and livestock operations on the
Core Timberlands, or constructing residential improvements on the Core
Timberlands for its employees engaged in forestry and/or cattle and livestock
operations (but the same shall not be leased, sold or otherwise transferred to
any third party)). Purchaser shall notify in writing any purchaser, assignee or
other transferee of all or any portion of the Core Timberlands of the provisions
of this Section 7.5 prior to the effectiveness of such purchase, assignment or
other transfer. Purchaser and Seller agree that the provisions of this
Section 7.5 shall run with and be binding upon the Core Timberlands and shall
inure to the benefit of, and be enforceable by, Seller and its Affiliates,
successors and assigns. The provisions of this Section 7.5 shall survive
Closing.

 

-47-



--------------------------------------------------------------------------------

Section 7.6 Right of First Refusal.

(a) General. Before Purchaser may directly or indirectly sell, ground lease for
a term in excess of twenty (20) years or otherwise transfer (including by
operation of law) (“Transfer”) all or any portion of the Timberlands identified
on Exhibit M (any such portion, a “ROFR Parcel”) to any Person other than a
Qualifying Affiliate or a Qualifying Purchaser at any time prior to the date
which is fifteen (15) years after the Closing Date (the “ROFR Expiration Date”),
Seller shall have a right of first refusal to purchase such portion of the ROFR
Parcel on the terms and conditions set forth in this Section (the “Right of
First Refusal”). A “Qualifying Affiliate” means an Affiliate of Purchaser that
agrees to be bound by the provisions of this Section 7.6 (as if such Affiliate
were Purchaser hereunder) in a writing executed by Purchaser and such Qualifying
Affiliate and delivered to Seller prior to the effective date of such Transfer.
A “Qualifying Purchaser” shall mean a governmental agency or a not-for-profit
conservation organization. The Right of First Refusal shall not apply to timber
sales, timber deeds, hunting leases, utility easements, supply agreements,
access easements, and/or any similar necessary or desirable agreements, leases
with a term of twenty (20) years or less or easements in connection with
harvesting and growing timber and/or cattle and livestock operations on the ROFR
Parcel.

(b) Notice of Proposed Transfer. Upon receipt of a bona fide, good faith third
party written offer for the Transfer of fee title to all or any portion of the
ROFR Parcel which Purchaser intends to accept (a “Third Party Offer”), Purchaser
shall (a) deliver to Seller a written notice (a “ROFR Notice”) stating: (i) that
Purchaser has received a Third Party Offer, and attaching a copy of the same;
(ii) the name of each proposed purchaser or other transferee (together with
their Affiliates, each a “Proposed Transferee”); (iii) the legal description and
acreage of the real property to be Transferred (the “Offered ROFR Parcel”); and
(iv) the bona fide cash price or other consideration for which the Purchaser has
agreed to Transfer the Offered ROFR Parcel (the “Offered Price”) and (b) offer
the Offered ROFR Parcel at the Offered Price and on the other material terms of
the Third Party Offer to Seller. Notwithstanding anything to the contrary in
this Section 7.6, in the event the Third Party Offer includes real property both
within the ROFR Parcel and outside of the ROFR Parcel, Purchaser shall allocate
the proposed purchase price between the real property within the ROFR Parcel and
the real property outside of the ROFR Parcel in good faith and on a reasonable
basis.

(c) Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the ROFR Notice (as determined pursuant to the terms and
condition of this Agreement), Seller may, by giving written notice to Purchaser
(“Seller’s ROFR Election Notice”), elect to purchase all, but not less than all,
of the Offered ROFR Parcel, at the Offered Price and on the terms determined in
accordance with subsection (d) below.

(d) Purchase Price. The purchase price for the Offered ROFR Parcel purchased by
Seller under this Section shall be the Offered Price, and the terms and
conditions of the sale to Seller shall be on the material terms and conditions
contained in the Third Party Offer (the “ROFR Terms”). If the Offered Price
includes consideration other than cash, the cash equivalent value of the
non-cash consideration shall be determined by the parties in good faith.

(e) Payment. Payment of the Offered Price shall be made by wire transfer of
immediately available funds to an account designated by Purchaser and otherwise
in accordance with the ROFR Terms, within thirty (30) days after Purchaser’s
receipt of Seller’s ROFR Election Notice.

 

-48-



--------------------------------------------------------------------------------

(f) Purchaser’s Right to Transfer. If the Offered ROFR Parcel is not purchased
by Seller as provided in this Section, then Purchaser may, but shall not be
obligated to, Transfer the Offered ROFR Parcel to the Proposed Transferee in
accordance with the ROFR Terms and on the following terms and conditions:
(i) the purchase price for the Offered ROFR Parcel may be reduced to reflect
carveouts and prorations similar in nature to those provided in this Agreement
(including, but not limited to, carveouts for casualty, environmental and title
matters), provided that the Offered ROFR Parcel shall not be sold for a price
less than 90% of the Offered Price after taking into account such carveouts and
prorations, and (ii) the Transfer of the Offered ROFR Parcel shall be
consummated within one hundred twenty (120) days after the earlier of (x) the
date on which Seller notifies Purchaser in writing that it declines to exercise
the Right of First Refusal and (y) thirty-one (31) days after Seller’s receipt
of the ROFR Notice. If the Offered ROFR Parcel is not Transferred in accordance
with the provisions of this Section 7.6, a new ROFR Notice shall be given to
Seller, and Seller and/or its designees shall again be offered the Right of
First Refusal on the Offered ROFR Parcel, before the Offered ROFR Parcel may be
Transferred.

(g) Termination of Right of First Refusal. The Right of First Refusal shall
terminate (i) as to any portion of the ROFR Parcel immediately upon the Transfer
of such portion of the ROFR Parcel to a Person other than a Qualifying Affiliate
in accordance with this Section (but shall continue in full force and effect as
to any portion of the ROFR Parcel that is not so Transferred) and (ii) as to any
other portion of the ROFR Parcel, on the ROFR Expiration Date.

(h) Transfer to Qualifying Purchaser.

(i) Before any Transfer of all or any portion of the ROFR Parcel to a Qualifying
Purchaser (including a donative Transfer without consideration) prior to the
ROFR Expiration Date (a “Qualifying Purchaser Transfer”), Purchaser shall
deliver to Seller a written notice stating: (i) Purchaser’s intention to engage
in a Qualifying Purchaser Transfer, and identifying the portion of the ROFR
Parcel to be Transferred (the “Qualifying Purchaser Parcel”); (ii) the name of
the proposed Qualified Purchaser; and (iii) Purchaser’s calculation of the fair
market value of the Qualifying Purchaser Parcel, without taking into account the
terms of the restrictive covenant described in Section 7.6(h)(iii) (the “Fair
Market Value”). If Seller objects to Purchaser’s calculation of Fair Market
Value, Seller may, within thirty (30) days after the receipt of Purchaser’s
notice, deliver to Purchaser written notice of such objection. If Seller objects
to Purchaser’s calculation of Fair Market Value, within fifteen (15) days after
Purchaser’s receipt of such objection, each Party shall refer the matter to a
Party Executive for attempted resolution. The Party Executives will meet with
each other, either physically at a mutually convenient location or by telephone
or videoconference, to endeavor to resolve the dispute in view of the Parties’
mutual interest in reaching a reasonable business resolution. During the period
following receipt of such objection, Seller and Purchaser shall negotiate in
good faith to reach agreement on the Fair Market Value. If Seller and Purchaser
agree on the calculation of Fair Market Value, then such amounts shall become
final and binding on the Parties. If the Party Executives are unable to agree on
the Fair

 

-49-



--------------------------------------------------------------------------------

Market Value within 30 days after Purchaser’s receipt of Seller’s objection,
Purchaser shall appoint an MAI appraiser (subject to Seller’s approval, not to
be unreasonably withheld) with at least ten (10) years’ experience in the
valuation of properties of a similar type as the Qualifying Purchaser Parcel and
in the same geographic area of the Qualifying Purchaser Parcel (an “Appraiser”).
The Appraiser shall, within forty-five (45) days of his or her appointment,
appraise the Qualifying Purchaser Parcel and determine its Fair Market Value,
which determination shall be final and binding on the Parties. Seller and
Purchaser shall evenly divide the costs and expenses of the Appraiser.

(ii) Within thirty (30) days after (x) Purchaser’s notice to Seller of
Purchaser’s calculation of Fair Market Value (if Seller does not object to such
calculation) or (y) the Party Executives’ or the Appraiser’s determination of
Fair Market Value (if Seller delivers a timely objection notice to Purchaser as
provided in Section 7.6(h)(i)), Seller may, by giving written notice to
Purchaser, elect to purchase all, but not less than all, of the Qualifying
Purchaser Parcel, at a price equal to Fair Market Value. Payment of such price
shall be made by wire transfer of immediately available funds to an account
designated by Purchaser and otherwise without representation or warranty by
Purchaser, within thirty (30) days after Purchaser’s receipt of Seller’s notice
of election to purchase.

(iii) If Seller does not elect in writing to purchase all, but not less than
all, of the Qualifying Purchaser Parcel within the time provided in
Section 7.6(h)(ii), Purchaser may Transfer the Qualifying Purchaser Parcel to
the Qualifying Purchaser identified in the Purchaser notice described in
Section 7.6(h)(i), at any price, within one hundred twenty (120) days after the
earlier of (x) the date on which Seller notifies Purchaser in writing that it
declines to exercise its rights pursuant to this Section 7.6(h) and
(y) thirty-one (31) days after Seller’s receipt of the final determination of
Fair Market Value; provided, that as a condition precedent to such Transfer, the
deed or other recordable instrument effecting such Transfer shall contain, or
Purchaser shall otherwise record against the Qualifying Purchaser Parcel in the
land records of the county in which the Qualifying Purchaser Parcel is located,
a restrictive covenant in favor of Seller in the form of the Use Restriction.

(i) Recordation. At Closing, Seller and Purchaser shall execute and deliver one
memorandum of the Right of First Refusal (in the form attached hereto as Exhibit
N) for each county in which any portion of the ROFR Parcel is located (each, a
“ROFR Memorandum”), and Seller, at Seller’s cost, shall be permitted to record
such ROFR Memoranda in the land records of each such county. Upon at least ten
(10) Business Days’ advance written notice from Purchaser, at the closing of the
Transfer of any portion of the ROFR Parcel to a Person other than a Qualifying
Affiliate in accordance with this Section, or upon any other termination or
partial termination of the Right of First Refusal, including, but not limited
to, a termination of the Right of First Refusal on the ROFR Expiration Date,
Seller shall deliver to Purchaser one amendment or termination, as applicable,
of the ROFR Memoranda for each applicable county removing the applicable portion
of the ROFR Parcel from the applicable ROFR Memorandum, and at the closing of
the sale of ROFR Parcel, Purchaser, at Purchaser’s cost, shall be permitted to
record such amendment or termination, as applicable, in the land records of each
such county.

 

-50-



--------------------------------------------------------------------------------

(j) Assignment of Right of First Refusal. Except to an Affiliate, Seller shall
not have the right to assign or transfer the Right of First Refusal at any time.

(k) Consideration. Purchaser and Seller acknowledge and agree that Seller has
paid Purchaser good and valuable consideration in exchange for the Right of
First Refusal, the receipt and sufficiency of which is hereby acknowledged.

(l) Survival. At Closing, the Parties shall execute a stand-alone right of first
refusal agreement in a mutually acceptable form to memorialize the terms of this
Section 7.6 (the “Right of First Refusal Agreement”).

ARTICLE VIII

INTENTIONALLY DELETED

ARTICLE IX

CONDITIONS PRECEDENT

Section 9.1 Conditions to Obligations of Each Party to Close. The obligations of
the Parties to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction or waiver, on or before the Closing Date, of the
following conditions:

(a) Waiting Periods. All waiting periods (and any extension thereof) under
Regulatory Law applicable to the transactions contemplated by this Agreement
shall have expired or been earlier terminated and neither the Department of
Justice nor the Federal Trade Commission shall have taken any action to enjoin
or delay (for a period of longer than ninety (90) days) the consummation of the
transactions contemplated by this Agreement.

(b) No Injunction. There shall be no injunction, restraining order or decree of
any nature of any court or Governmental Authority that is in effect that
restrains or prohibits the consummation of the transactions contemplated by this
Agreement or imposes conditions on such consummation not otherwise provided for
herein.

(c) Purchase Price Reduction Limit. The aggregate value of (i) Title Objection
Carveouts, (ii) Environmental Carveouts and (iii) the fair market value of the
lost and damaged Timber and any Casualty Damages from all Casualty Losses, in
each case valued in accordance with the methodologies used in Section 1.7, shall
not exceed an amount equal to Forty Million and No/100 Dollars ($40,000,000.00).

Section 9.2 Conditions to Obligations of Purchaser to Close. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver, on or before the Closing Date or such
other date designated in such condition (but in no event later than the Outside
Date), of the following conditions:

(a) Consents. All material consents, authorizations, registrations or approvals
of or with any Governmental Authority or other Person required in connection
with the consummation of the transactions contemplated by this Agreement, each
of which is set forth in Section 9.2(a) of Seller’s Disclosure Letter, to have
been filed, made, given or obtained by Seller

 

-51-



--------------------------------------------------------------------------------

or its Affiliates shall have been filed, made, given or obtained and copies
thereof shall have been delivered to Purchaser (except for the shareholder
approval described in Section 9.3(g)); provided, however, that the obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall
not be subject to the satisfaction or waiver of the condition set forth in this
Section 9.2(a) if Purchaser fails to satisfy its obligations under Section 6.5
and such failure caused Seller to fail to meet the condition set forth in this
Section 9.2(a).

(b) Representations and Warranties. Each of the representations and warranties
of Seller contained in this Agreement shall be true and correct, without regard
to “materiality” or “Material Adverse Effect” or similar qualifications in any
such representation and warranty, in each case as of the Effective Date and as
of the Closing with the same effect as though made as of the Closing (except to
the extent expressly made only as of an earlier date, in which case as of such
date), except where the failure of such representations and warranties to be
true and correct as so made does not have and would not be reasonably likely to
have, in each case individually or in the aggregate, a Material Adverse Effect.

(c) Agreements and Covenants. Seller shall have performed or complied with, in
all material respects, all agreements, terms, provisions, conditions,
obligations, and covenants required by this Agreement to be performed or
complied with by Seller on or prior to the Closing.

(d) Seller Deliveries. Seller shall have tendered for delivery or caused to be
tendered for delivery to Purchaser the items set forth in Section 2.2(a).

(e) Title Policies. The Title Company or another nationally recognized title
insurance company shall have issued (or, at Purchaser’s election, irrevocably
and unconditionally committed to issue) final Title Policies in the form of pro
forma Title Policies issued in accordance with the terms hereof.

(f) No Material Defaults. No material default shall exist by Seller or the
Seller Subsidiaries under the Timber Deeds or Supply Agreements.

Section 9.3 Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver, on or before the Closing Date (but in no event later
than the Outside Date), of the following conditions:

(a) Consents. The consents, authorizations, registrations or approvals of or
with Governmental Authorities or any other Person required in connection with
the consummation of the transactions contemplated by this Agreement, each of
which is set forth in Section 9.3(a) of Purchaser’s Disclosure Letter (other
than Shareholder Approval, if set forth in Section 9.3(a)), to have been filed,
made, given or obtained by Purchaser or its Affiliates shall have been filed,
made, given or obtained and copies thereof shall have been delivered to Seller;
provided, however, that the obligation of Seller to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 9.3(a) if Seller fails to
satisfy its obligations under Section 6.5 and such failure caused Purchaser to
fail to meet the condition set forth in this Section 9.3(a).

 

-52-



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct, without
regard to “materiality” or similar qualifications in any such representation and
warranty, in each case as of the Effective Date and as of the Closing with the
same effect as though made as of the Closing (except to the extent expressly
made only as of an earlier date, in which case as of such date), except where
the failure of such representations and warranties to be true and correct as so
made does not have and would not be reasonably likely to have, in each case
individually or in the aggregate, a material adverse effect on the ability of
Purchaser to perform its obligations under or consummate the transactions
contemplated by this Agreement.

(c) Agreements and Covenants. Purchaser shall have performed or complied with,
in all material respects, with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.

(d) Deliveries. Purchaser shall have tendered for delivery or caused to be
tendered for delivery to Seller the items set forth in Section 2.2(b).

(e) Letters of Credit. The Letter(s) of Credit securing the Timber Notes issued
by Purchaser Subsidiary in respect of the Installment Note Purchase Price shall
have been delivered to Seller by one or more Credit Enhancement Banks in such
maximum aggregate amounts per Credit Enhancement Bank as is satisfactory to
Seller and on terms and conditions that are consistent with the Timber Note
indicative terms attached as Exhibit K.

(f) LLC Agreement. Purchaser shall have entered into a liability company
agreement in respect of Purchaser Subsidiary substantially in the form of
Exhibit L.

(g) Shareholder Approval. Seller shall have received Shareholder Approval for
the Transaction; provided, that if the shareholders of Seller reject the
Transaction at the Seller Shareholder Meeting or if the Seller Shareholder
Meeting (including any adjournment or postponement thereof) has concluded and
the Shareholder Approval has not been obtained, this Agreement shall terminate
pursuant to Section 11.1(f) effective as of such rejection date or conclusion of
the Seller Shareholder Meeting, the Deposit shall be returned to Purchaser and
thereupon neither party shall have any further obligation to the other party
under this Agreement, except for those provisions which are expressly stated
herein to survive termination of this Agreement.

ARTICLE X

SURVIVAL; INDEMNIFICATION

Section 10.1 Survival.

(a) Except as otherwise set forth in this Article X (including Section 10.3(b)),
all representations and warranties made in this Agreement and all agreements or
covenants made in this Agreement and to be performed prior to or at Closing
shall survive for a period of twelve (12) months after the Closing Date except
for (i) the representations and warranties set forth in Sections 3.1 through 3.4
and 5.1 through 5.3 (“Fundamental Representations”) and (ii) the indemnification
obligations of the Parties hereunder which shall survive for the applicable
statute

 

-53-



--------------------------------------------------------------------------------

of limitations (the “Indemnity Period”). Notwithstanding the foregoing, except
as set forth in Section 11.2, no representation, warranty, covenant or agreement
shall survive any termination of this Agreement. After the Indemnity Period,
except as provided in Section 11.2, the Parties agree that no claims or causes
of action may be brought against any Party or any of its directors, officers,
employees, Affiliates, controlling persons, agents or representatives based
upon, directly or indirectly, any of the representations, warranties and
agreements or covenants to be performed prior to or at Closing contained in this
Agreement. This Section 10.1 shall not limit any covenant or agreement of the
Parties that contemplates performance after the Closing.

(b) The representations, warranties, covenants and obligations of the Parties
hereto, and the rights and remedies that may be exercised by the Purchaser and
its directors, officers, employees, Affiliates, controlling Persons, agents and
representatives and their successors and assigns (collectively, the “Purchaser
Indemnitees”) and Seller and its directors, officers, employees, Affiliates,
controlling Persons, agents and representatives and their successors and assigns
(collectively, the “Seller Indemnitees”) based on such representations,
warranties, covenants and obligations, will not be limited or affected by any
knowledge acquired (or capable of being acquired) by Purchaser or any agent of
Purchaser or Seller or any agent of Seller before or after the execution and
delivery of this Agreement (except as otherwise set forth in Section 10.3(b)),
with respect to the accuracy or inaccuracy of or compliance with or performance
of such representation, warranty, covenant or obligation by the other Party
hereto. The waiver by Purchaser or Seller of any of the conditions set forth in
Sections 9.1, 9.2 or 9.3 will not affect or limit the provisions of this
Article X.

Section 10.2 Brokerage Indemnity. Seller warrants and represents to Purchaser
that Seller has not incurred any liability for any brokerage fee or commission
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby (it being understood that
TAP Advisors, a financial adviser to Seller and not a broker, may be compensated
by Seller pursuant to a separate agreement). With the exception of a brokerage
agreement between Purchaser and Saunders Real Estate, L.L.C. d/b/a Coldwell
Banker Saunders Commercial Real Estate (“Purchaser’s Broker”), Purchaser
warrants and represents to Seller that Purchaser has not incurred any liability
for any brokerage fee or commission in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby. Seller and Purchaser each agree to indemnify and hold harmless the other
from any and all damage, loss, liability, expense and claim (including but not
limited to attorneys’ fees and court costs) arising with respect to any such fee
or commission which may be suffered by the indemnified Party by reason of any
action or agreement of the indemnifying Party (including, in Purchaser’s case,
any fee or commission suffered by Seller from Purchaser’s Broker). This
Section 10.2 shall survive Closing or any termination, cancellation or
expiration of this Agreement.

Section 10.3 Indemnification; Limitations.

(a) Obligation to Indemnify. If the Closing occurs and subject to the terms,
conditions and limitations set forth herein, Seller shall indemnify, defend and
hold the Purchaser Indemnitees harmless for any Loss incurred or suffered by any
of them as a result of or arising out of (A)(i) a breach of a representation or
warranty by Seller in this Agreement or any Ancillary Agreement (it being
understood that representations and warranties that are made as of

 

-54-



--------------------------------------------------------------------------------

a specific date speak only as of that date); (A)(ii) any breach of any
agreement, term, provision, condition, obligation, or covenant to be performed
or satisfied by Seller pursuant to this Agreement; (A)(iii) any third-party
personal injury or tort claims regarding Seller’s use, ownership and/or
operation of the Property (or any party thereof) prior to the Closing but
excluding the Assumed Liabilities and any Environmental Claims released pursuant
to Section 1.7(d)(iv); (A)(iv) any claim arising from the Assumed Contracts
relating to any act or omission prior to the Closing Date; and (A)(v) any claim
arising from inaccuracy or material default alleged in any Seller’s Estoppel
Certificate. If Closing occurs and subject to the terms, conditions and
limitations set forth herein, Purchaser shall indemnify, defend and hold the
Seller Indemnitees harmless for any Loss incurred or suffered by any of them as
a result of or arising out of (B)(i) a breach of a representation or warranty by
Purchaser in this Agreement (it being understood that representations and
warranties that are made as of a specific date speak only as of that date),
(B)(ii) any breach of any agreement, term, provision, condition, obligation, or
covenant to be performed or satisfied by Purchaser pursuant to this Agreement,
(B)(iii) any Assumed Liability and (B)(iv) the use, ownership and/or operation
of the Property (or any portion thereof) from and after Closing. For the
purposes of determining whether a breach of any representation or warranty
exists (pursuant to this Section 10.3(a) only) and the amount of Losses
associated with such breach, all qualifications based on materiality, such as
“in all material respects”, “Material Adverse Effect”, and similar qualifiers,
shall be disregarded.

(b) Certain Limitations. Notwithstanding the foregoing and solely with respect
to the indemnification obligations in Section 10.3(a) above, Seller shall be
obligated to indemnify the Purchaser Indemnitees and Purchaser shall be
obligated to indemnify the Seller Indemnitees only for those claims giving rise
to any Loss as to which the Person claiming the right to be indemnified (the
“Indemnified Party”) has given the Party from whom it is claiming
indemnification (the “Indemnifying Party”) written notice prior to the end of
the Indemnity Period, except that any claims for breach of any of the
representations and warranties set forth in the Fundamental Representations may
be made at any time in the future, subject to any applicable statute of
limitations. Seller shall not be obligated to indemnify the Purchaser
Indemnitees with respect to any representation, warranty or certification of
Seller to the extent that, prior to the Effective Date, (i) Purchaser had actual
knowledge of the breach of such representation, warranty or certification, or
(ii) any due diligence test, investigation or inspection of the Property by
Purchaser or its agents or employees evidenced such breach of representation,
warranty or certification. Seller shall not be obligated to indemnify the
Purchaser Indemnitees on account of a breach of the representations and
warranties of Seller set forth in Sections 3.6(a), 3.6(b), 4.2, 4.3, 4.6(vi),
4.6(vii), 4.7, 4.11(i), 4.11(iii), 4.11(iv) or 4.16 if (i) such breach first
occurred after the Effective Date and (ii) Seller used commercially reasonable
efforts to attempt to cure the facts and circumstances giving rise to such
breach (including the expenditure of funds, but only up to a maximum of Five
Hundred Thousand and No/100 Dollars ($500,000.00) with respect to all such
breaches in the aggregate).

(c) Seller Thresholds. Seller shall not be liable in respect of Losses with
respect to the matters contained in Section 10.3(a)(A)(i), (ii) or (v) unless
the aggregate amount of all Losses for which Seller would otherwise be liable
exceeds Five Million Dollars ($5,000,000.00) (the “Seller Threshold”) whereupon
the Purchaser’s Indemnified Parties shall be entitled, subject to the other
limitations set forth in this Agreement, to indemnification for all Losses
incurred by the Purchaser’s Indemnified Parties to the extent in excess of the
Seller Threshold, up to the Seller Liability Cap. The Seller Threshold shall not
be applicable to Losses arising with respect to Sections 1.7, 1.8, 2.3, 10.2,
10.3(a)(A)(iii)-(iv), 12.14 or 12.15.

 

-55-



--------------------------------------------------------------------------------

(d) Seller Liability Cap. The maximum aggregate liability of Seller and its
Affiliates for any and all Losses with respect to the matters contained in
Section 10.3(a)(A)(i), (ii) or (v) shall not exceed Fifty-Six Million Five
Hundred Thousand Dollars ($56,500,000) (the “Seller Liability Cap”).
Notwithstanding any other provision of this Agreement, there is no Seller
Liability Cap for any and all Losses arising with respect to (i) Sections 1.7,
1.8, 2.3, 10.2, 10.3(a)(A)(iii)-(iv), 12.14 or 12.15 of this Agreement, or
(ii) any fraud or intentional misconduct by Seller or any of the Seller
Subsidiaries.

Section 10.4 Procedures for Claims and Satisfaction. All claims for
indemnification under this Article X shall be resolved in accordance with the
following procedures:

(a) Notice of Claim. Any party seeking to assert an indemnification claim under
this Article X shall deliver a written notice to the Party against which the
claim is made. To the extent applicable, such notice must be provided within the
time period specified in Section 10.3(b). Any Party providing such notice will
use reasonable efforts to include with as much specificity as is reasonably
practicable, the basis of the claim for such Loss and, to the extent reasonably
practicable, a reasonable estimate of the amount thereof.

(b) Defense of Third Party Claims.

(i) Generally. If a claim or demand for indemnification is based upon an
asserted liability or obligation to a Person not a Party (other than Purchaser),
a successor or assign of a Party nor a Purchaser Indemnitee or a Seller
Indemnitee (a “Third Party Claim”), then (and without limiting the obligations
under Section 10.5(a)), the Indemnified Party will undertake in good faith to
give prompt notice of any such Third Party Claim to the Indemnifying Party;
provided, however, that a failure to provide such notice of a Third Party Claim
will not prejudice any right to indemnification under this Agreement except to
the extent that the Indemnifying Party is prejudiced by such failure. The
Indemnifying Party will defend such Third Party Claims at its expense with
lawyers chosen (with the Indemnified Party’s consent, which will not be
unreasonably withheld, conditioned or delayed) and paid by it and will give
written notice (the “Notice of Defense”) to the Indemnified Party within 30 days
after the date such notice of a Third Party Claim is deemed received that
acknowledges that it is defending the claim and that identifies the lawyer
retained for the defense. The Indemnifying Party may not settle any such Third
Party Claim without the consent of the Indemnified Party (which consent will not
be unreasonably withheld, conditioned or delayed).

(ii) Control of Defense. Notwithstanding anything to the contrary in this
Section 11.4: (A) the Indemnified Party will be entitled to participate in the
defense of such claim or action and to employ lawyers of its choice for such
purpose at its own expense, and (B) the Indemnifying Party will pay the
reasonable fees and expenses of lawyers retained by the Indemnified Party
pursuant to (A), if: (1) the Indemnified Party reasonably believes that there
exists or could arise a conflict of interest that, under applicable principles
of legal ethics, could prohibit a single lawyer or law firm from

 

-56-



--------------------------------------------------------------------------------

representing both the Indemnified Party and the Indemnifying Party in such claim
or action, and such conflict has not been timely waived; (2) the Indemnifying
Party either failed to give a Notice of Defense or has failed or is failing to
prosecute or defend vigorously such claim or action after notice from the
Indemnified Party and a reasonable opportunity to cure; or (3) there is a
reasonable likelihood that criminal penalties could be imposed on the
Indemnified Party in connection with such claim or action.

(c) General Limitations. Each of the indemnification obligations of Seller and
Purchaser under this Article X, including the indemnification obligation
pursuant to Section 10.3(a), is subject to the following limitation. The amount
of any Loss shall be reduced by any amount received by the Indemnified Party (or
an Affiliate) with respect thereto under any third party insurance coverage or
from any other Person (excluding an Affiliate of the Indemnified Party) alleged
to be responsible therefor, net of any expense incurred by the Indemnified Party
in collecting such amount. Any Indemnified Party that makes a claim for
indemnification under this Article X shall use commercially reasonable efforts
to collect any amount available under any known insurance coverage and from any
known other Person alleged to have responsibility but collection of any such
amounts or exhaustion of all available remedies will not be a condition to
pursuing or collecting on any indemnifiable claim under this Article X. If an
Indemnified Party (or an Affiliate) receives an amount under insurance coverage
or from such other Person with respect to a Loss at any time subsequent to any
indemnification provided the Indemnifying Party pursuant to this Article X, then
such Indemnified Party shall promptly reimburse the Indemnifying Party for any
payment made or expense incurred by the Indemnifying Party in connection with
providing such indemnification up to such amount received by the Indemnified
Party (or Affiliate), net of any expense incurred by the Indemnified Party in
collecting such amount. The Indemnified Parties shall ensure that all
commercially reasonable steps are taken and all commercially reasonable
assistance is given to avoid or mitigate any Losses, which in the absence of
mitigation might give rise to or increase a Loss in respect of any claim under
this Article X. In the event an Indemnified Party fails to so mitigate an
indemnifiable Loss, the Indemnifying Party shall have no liability for any
portion of such Loss that could reasonably have been avoided had the Indemnified
Party made such efforts.

(d) Notice of Fixed Loss. When a Loss as to which a notice has been timely given
in accordance with Section 10.5(a) is paid or is otherwise fixed or determined,
then the Indemnified Party will give the Indemnifying Party notice of such Loss,
in reasonable detail and specifying the amount of such Loss (which notice will
be in addition to the notice required under Section 10.5(a), but the notices
under this Section 10.5(d) and under Section 10.5(a) may be given simultaneously
and in a single instrument when appropriate and in compliance with both
provisions). If the Indemnifying Party is permitted to dispute such claim, it
will, within 30 days after receipt of notice of the claim of Loss against it
pursuant to this Section 10.5(d), give counter-notice, setting forth the basis
for disputing such claim, to the Indemnified Party. If no such counter-notice is
given within such thirty-day period or if the Indemnifying Party acknowledges
liability for indemnification, then such Loss will be satisfied within three
Business Days as provided in Section 10.5(e).

(e) Satisfaction of Indemnification Obligation. Subject to the procedures set
forth above and in accordance with the deadlines specified in the preceding
provisions of this Section 10.5, any indemnified Loss will be satisfied by the
Indemnifying Party paying the

 

-57-



--------------------------------------------------------------------------------

amount of such Loss to the Indemnified Party plus interest on the amount of such
Loss incurred by the Indemnified Party from the date the Indemnified Party
actually paid such Loss (but without duplication of any interest payable with
respect to any judgment underlying a Loss resulting from a Third Party Claim) at
the Prime Rate. Payments pursuant to the foregoing will be by wire transfer or
by check, as the recipient may direct; provided, however, that in the absence of
directions within a reasonable period of time, payment may be made by check.

Section 10.5 Certain Rules.

(a) Adjustment to Purchase Price. Any payment made pursuant to the
indemnification provisions of this Article X shall be deemed to be an adjustment
to the Purchase Price and the Parties shall treat it as such for all purposes.
There shall be no indemnification under any provision of this Article X for a
breach of any representation, warranty, agreement or covenant or any other Loss
to the extent an adjustment to the Purchase Price has been made pursuant to
Section 1.7 or with respect to such breach or to the extent any adjustment to
the Purchase Price has been made pursuant to Section 1.8.

(b) Definition of Loss. “Loss” means any loss, cost, damage, expense, payment,
liability or obligation incurred or suffered with respect to the act, omission,
fact or circumstance with respect to which such term is used, including:
(i) subject to Section 10.4(b), related reasonable out-of-pocket attorneys’,
accountants’ and other professional advisors’ fees and expenses, including those
as to investigation, prosecution or defense of any claim or threatened claim
including any attorneys’ fees and expenses in connection with one or more
appellate or bankruptcy proceedings arising out of any such claim; and
(ii) amounts paid in settlement of a dispute with a Person not a Party that if
resolved in favor of such Person would constitute a matter to which a Party is
indemnified pursuant to this Agreement, even though such settlement does not
acknowledge that the underlying facts or circumstances constitute a breach of a
representation and warranty or other indemnified matter. Notwithstanding the
foregoing, except for any action permitted pursuant to Section 12.15 when the
remedy of specific performance is not available, “Loss” does not include any
punitive damages, lost profits, consequential damages, diminution in value or
other special damages; provided, however, that in the case of a Third Party
Claim, “Loss” includes the total amount of any judgment and any other award
payable to a Person other than a Party, a successor or assign of a Party, or a
Purchaser Indemnitee or a Seller Indemnitee pursuant to the Third Party Claim.
No Indemnifying Party shall be liable under this Article X in respect of any
Loss that is contingent unless and until such contingent Loss becomes an actual
liability and is due and payable. No Indemnified Party shall be entitled to
recover from any Indemnifying Party under this Article X more than once in
respect of the same Loss (notwithstanding that such Loss may result from
breaches of multiple provisions of this Agreement).

Section 10.6 Exclusive Remedy. Each of the Parties agrees that, except as
contemplated by Section 12.15, if the Closing occurs, the indemnification
provided in this Article X is the exclusive remedy (other than the indemnities
provided in Section 7.1(d)) for a breach by any Party of any representation,
warranty, agreement or covenant contained in this Agreement and is in lieu of
any and all other rights and remedies that any other Party may have under this
Agreement or otherwise for monetary relief or equitable relief with respect to
the matters described in this Article X.

 

-58-



--------------------------------------------------------------------------------

Section 10.7 Survival. All provisions of Article X shall survive Closing.

ARTICLE XI

TERMINATION AND ABANDONMENT

Section 11.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by Seller, upon a breach or violation of any representation, warranty,
covenant or agreement on the part of Purchaser set forth in this Agreement,
which breach or violation would result in the failure to satisfy the conditions
set forth in Section 9.3(a)-(f) and, in any such case, (i) such breach or
violation shall be incapable of being cured by the Outside Date, and/or
(ii) Purchaser shall not be using on a continuous basis all commercially
reasonable efforts to cure in all material respects such breach or violation
commencing within a reasonable time after the giving of written notice thereof
by Seller to Purchaser of such violation or breach;

(c) by Purchaser, upon a breach or violation of any representation, warranty,
covenant or agreement on the part of Seller set forth in this Agreement, which
breach or violation would result in the failure to satisfy the conditions set
forth in Section 9.2(a)-(f) and, in any such case, (i) such breach or violation
shall be incapable of being cured by the Outside Date, or (ii) Seller shall not
be using on a continuous basis all commercially reasonable efforts to cure in
all material respects such breach or violation commencing within a reasonable
time after the giving of written notice thereof by Purchaser to Seller of such
violation or breach;

(d) by Purchaser or Seller upon a failure to satisfy any condition set forth in
Section 9.1;

(e) by Purchaser upon a failure to satisfy the condition set forth in 9.2(e),
provided such failure is not caused in whole or part by Seller (in which event
Purchaser shall be entitled to terminate this Agreement pursuant to
Section 11.1(c));

(f) automatically as provided in Section 9.3(g);

(g) by Purchaser or Seller if the Closing shall not have taken place by the
Outside Date, as the same may be extended by Seller or Purchaser pursuant to
Section 2.1; provided, that a Party may not terminate pursuant to this
Section 11.1(g) if such Party’s failure to perform any of its obligations under
this Agreement primarily contributes to the failure of the Closing to have
occurred by such time;

(h) by Seller, if, prior to obtaining Shareholder Approval, Seller (A) has
otherwise complied in all material respects with the terms of this Agreement,
including Section 6.14 (including having complied fully with the notice and
information requirements thereof) and (B) concurrently with the termination of
this Agreement, enters into a definitive transaction agreement providing for the
consummation of the transaction contemplated by a Superior Proposal; and

(i) by Purchaser, if, prior to obtaining Shareholder Approval, Seller Board
(A) makes a Recommendation Change or (B) fails to make the Recommendation.

 

-59-



--------------------------------------------------------------------------------

Section 11.2 Effect of Termination. Subject to the following provisions of this
Section 11.2, upon any termination of this Agreement as provided in
Section 11.1, the obligations of the Parties hereunder shall terminate and there
shall be no liability on the part of any Party hereto with respect thereto,
except for the provisions of Section 7.1(d) and Section 10.2 and any other
provision of this Agreement which by its express terms survives termination
hereof.

(a) If Seller elects to terminate this Agreement pursuant to Section 11.1(b),
then Seller shall be entitled, as its sole remedy, to terminate this Agreement
and receive a return of the Deposit, and the actual documented reasonable third
party out-of-pocket costs and expenses, if any, of Seller’s attorneys in
enforcing its rights to the Deposit (if Seller prevails), as liquidated damages
for the breach of this Agreement, it being agreed between the parties hereto
that the actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Deposit, plus such attorneys’ costs and
expenses, is a reasonable estimate thereof.

(b) If Purchaser elects to terminate this Agreement pursuant to Section 11.1(c),
then Purchaser shall be entitled, as its sole remedy subject to Section 12.15,
to terminate this Agreement and receive a return of the Deposit, plus Seller
shall pay to Purchaser its actual documented reasonable third party
out-of-pocket costs and expenses incurred (i) in connection with the
transactions contemplated herein, and (ii) by Purchaser’s attorneys in enforcing
its rights to a refund of the Deposit, not to exceed a maximum amount of One
Million Five Hundred Thousand and No/100 ($1,500,000.00); provided, however,
that if Seller’s breach or violation is the result of fraud or intentional
misconduct of Seller, then Purchaser also shall be entitled to pursue an action
for damages.

(c) If Seller or Purchaser elects to terminate this Agreement pursuant to
Section 11.1(a), Section 11.1(d) or Section 11.1(g), or if Purchaser elects to
terminate this Agreement pursuant to Section 11.1(e), then Purchaser shall be
entitled, as its sole remedy, to receive the return of the Deposit.

(d) If this Agreement is automatically terminated pursuant to Section 11.1(f),
Purchaser shall receive the return of the Deposit and Seller shall pay to
Purchaser its actual documented reasonable third party out-of-pocket costs and
expenses incurred in connection with the transactions contemplated herein
(including legal fees, accounting fees, consultant’s fees and advisor’s fees),
not to exceed a maximum amount of One Million Five Hundred Thousand and No/100
($1,500,000.00), provided that the Seller shall pay to Purchaser the Break-Up
Fee (but not the foregoing expense reimbursement) upon any of the following:
(i) Seller fails to conduct the vote at the Seller Shareholder Meeting;
(ii) prior to such termination and after the date of this Agreement, any
Alternative Proposal is announced, disclosed or otherwise generally made known
to the Seller’s shareholders; and (iii) the Seller Board has carried out a
Change Action

 

-60-



--------------------------------------------------------------------------------

other than as a result of an Intervening Event which is unrelated to an
Alternative Proposal. Seller’s payment to Purchaser of the Break-Up Fee shall be
due within two days following termination of this Agreement.

(e) If this Agreement is terminated by Seller pursuant to Section 11.1(h) or by
Purchaser pursuant to Section 11.1(i), Purchaser shall receive the return of the
Deposit and Seller shall pay to Purchaser the Break-Up Fee. Seller’s payment to
Purchaser of the Break-Up Fee shall be due within two days following termination
of this Agreement.

(f) If Seller fails to pay when due any amount payable under this Section 11.2,
then (i) Seller shall reimburse Purchaser for all costs and expenses (including
reasonable attorneys’ fees) incurred in connection with the enforcement by
Purchaser of its rights under this Section 11.2 and (ii) Seller shall pay to
Purchaser interest on such overdue amount (for the period commencing as of the
date such overdue amount was originally required to be paid and ending on the
date such overdue amount is actually paid to Purchaser in full ) at a rate per
annum equal to the rate paid on judgments entered by Florida state courts under
Florida law.

(g) The parties acknowledge that Seller’s obligation to pay the Break-Up Fee to
Purchaser is a material inducement to Purchaser’s willingness to enter into this
Agreement and has been separately bargained for by the Parties.

ARTICLE XII

GENERAL PROVISIONS

Section 12.1 Notice. All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be deemed to have been duly given if
delivered in person, sent by email in PDF format, facsimile transmission, or
sent by overnight courier service (with all fees prepaid) as follows:

If to Seller, to:

The St. Joe Company

133 WaterSound Parkway

WaterSound, Florida 32413

Attention: Park Brady

Facsimile: 850-231-7403

Email: park@joe.com

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Attention: Andrew G. Dietderich

Facsimile: 212-291-9041

Email: dietdericha@sullcrom.com

 

-61-



--------------------------------------------------------------------------------

If to Purchaser:

AgReserves, Inc.

79 South Main Street, Suite 1200

Salt Lake City, Utah 84111

Attention: Paul C. Genho, Chairman

Facsimile: 801-359-0711

Email: pgenho@fri-slc.com

with a copy to:

Foley and Lardner LLP

One Independent Drive, Suite 1300

Jacksonville, Florida 32202-5017

Attention:    David C. Cook    W. Christopher Rabil

Facsimile: 904-359-8700

Email:   dcook@foley.com   crabil@foley.com

with a copy to:

Kirton McConkie PC

50 East South Temple Street

Salt Lake City, Utah 84111

Attention: Robert C. Hyde

Facsimile: 801-321-4893

Email: rhyde@kmclaw.com

Any such notice, request, demand or other communication shall be deemed to be
given and effective on the date delivered if delivered in person, or by email in
PDF format or facsimile if transmitted before 6:00 p.m. Eastern Time on a
Business Day and if transmitted after 6:00 p.m. Eastern Time, on the first
Business Day after the date of transmission, or if sent by overnight courier
service, on the first Business Day after the date sent as evidenced by the date
of the bill of lading; and shall be deemed received if delivered in person, on
the date of personal delivery, if sent by overnight courier service, on the
first Business Day after the date sent, or if by email in PDF format or
facsimile transmission, on the date of confirmation of receipt if prior to 6:00
p.m. Eastern Time (including electronic confirmation), and if the date and time
of confirmation of receipt is after 6:00 p.m. Eastern Time, on the first
Business Day after the date of confirmation. Any Party sending a notice,
request, demand or other communication by facsimile transmission shall also send
a hard copy of such notice, request, demand or other communication by one of the
other means of providing notice set forth in this Section 12.1. Any notice,
request, demand or other communication shall be given to such other
representative or at such other address as a Party may furnish to the other
Parties in writing pursuant to this Section 12.1. Any party may give any notice,
request, demand, claim or other communication hereunder by or through its
counsel.

 

-62-



--------------------------------------------------------------------------------

Section 12.2 Legal Holidays. If any date set forth in this Agreement for the
performance of any obligation by any Party, or for the delivery of any
instrument or notice as herein provided, should be a Saturday, Sunday or legal
holiday, the compliance with such obligation or delivery shall be deemed
acceptable on the next day which is not a Saturday, Sunday or legal holiday. As
used herein, the term “legal holiday” means any state or federal holiday for
which financial institutions or post offices are generally closed in the State
of Florida for observance thereof.

Section 12.3 Further Assurances. Each of the Parties shall execute such further
Conveyance Instruments and such other documents, instruments of transfer or
assignment, and corrective documents and do such other acts or things as may be
reasonably required or desirable to carry out the intent of the Parties
hereunder and the provisions of this Agreement and the transactions contemplated
hereby. The provisions of Section 12.3 shall survive Closing.

Section 12.4 Assignment; Binding Effect.

(a) Except as otherwise provided under this Section 12.4, this Agreement shall
not be directly or indirectly assignable or otherwise transferable (i) by
Purchaser without the prior written consent of Seller, and (ii) by Seller
without the prior written consent of Purchaser. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. Notwithstanding the foregoing to the contrary, Purchaser
shall have the right to assign this Agreement, in whole or in part, to one or
more wholly owned subsidiaries of Purchaser that is treated as a disregarded
entity for tax purposes, without the consent of Seller. Purchaser must provide
notice to Seller at least five (5) Business Days prior to Closing of any such
assignment, and any such assignment must be in writing on a form reasonably
approved by Seller. Such assignment must, in part, provide that any such
assignee must assume and be bound by all provisions of this Agreement and
perform all obligations of Purchaser pursuant hereto as to the portion of the
Property to be conveyed to such assignee. Any such assignment shall not relieve
Purchaser of its obligations hereunder, and Purchaser shall remain liable
hereunder in the event of non-performance by its assignee.

(b) Purchaser shall have the option to take title in multiple entities
designated by Purchaser (the “Purchaser Designated Entities”), provided that
(i) such Purchaser Designated Entities are wholly owned subsidiaries of
Purchaser and (ii) at least five (5) Business Days prior to Closing, Purchaser
provides Seller with written notice (the “Designated Entity Notice”) of (A) its
election to take title to the Property in the Purchaser Designated Entities,
(B) the names of the Purchaser Designated Entities and (C) the portions of the
Property which each Purchaser Designated Entity will acquire. Notwithstanding
anything to the contrary in this Agreement, in the event that Purchaser elects
to take title to the Timberlands through one or more Purchaser Designated
Entities, at Closing, Seller and/or Seller Subsidiary (as applicable) shall
deliver a separate Deed to each Purchaser Designated Entity conveying to such
Purchaser Designated Entity the applicable portion of the Timberlands identified
in the Designated Entity Notice. Any designation of Purchaser Designated
Entities shall not relieve Purchaser of its obligations hereunder, and Purchaser
shall remain liable hereunder in the event of non-performance by its assignee.

 

-63-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 12.4 or any other
provision of this Agreement, until the date that is fourteen (14) days following
Closing, Purchaser shall hold title to the Property directly or in one or more
wholly owned subsidiaries of Purchaser that is treated as a disregarded entity
for tax purposes and shall not transfer or cause or permit to be transferred any
portion of the Property to any Affiliate of Purchaser that is not a wholly owned
subsidiary of Purchaser treated as a disregarded entity for tax purposes.

Section 12.5 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), Seller’s Disclosure Letter, Purchaser’s Disclosure Letter,
the Confidentiality Agreement and the other Transaction Documents constitute the
entire agreement and understanding of the Parties and supersede any prior
agreements or understandings, whether written or oral, among the Parties with
respect to the subject matter hereof.

Section 12.6 Amendment; Waiver. This Agreement may not be amended or modified in
any manner other than by an agreement in writing signed by all of the Parties or
their respective successors or permitted assigns. No waiver under this Agreement
shall be valid or binding unless set forth in a writing duly executed and
delivered by each Party against whom enforcement of such waiver is sought.
Neither the waiver by any of the Parties of a breach of or a default under any
provision of this Agreement, nor the failure by any of the Parties, on one or
more occasions, to enforce any provision of this Agreement or to exercise any
right or privilege hereunder, shall be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any of such provisions, rights
or privileges hereunder.

Section 12.7 Confidentiality. Each Party will hold, and will cause its officers,
employees, accountants, counsel, financial advisors and other representatives
and Affiliates to hold, any nonpublic information confidential in accordance
with the terms of the Confidentiality Agreement.

Section 12.8 No Third Party Beneficiaries. Nothing in this Agreement or any of
the Ancillary Agreements, whether express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the Parties hereto,
the Purchaser Indemnitees and the Seller Indemnitees (with respect to Article
X), any right, remedy or other benefit under or by reason of this Agreement.

Section 12.9 Severability of Provisions. If any provision of this Agreement
(including any phrase, sentence, clause, Section or subsection) is inoperative,
invalid, illegal or unenforceable for any reason, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

 

-64-



--------------------------------------------------------------------------------

Section 12.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HEREBY (I) IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA AND THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF FLORIDA, IN EACH CASE, SITTING IN BAY
COUNTY, FLORIDA FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (III) AGREES THAT IT WILL
NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN A FLORIDA STATE COURT OR
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF FLORIDA, IN EACH
CASE, SITTING IN BAY COUNTY, FLORIDA. EACH OF THE PARTIES HEREBY CONSENTS TO AND
GRANTS ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTY AND OVER THE
SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED
IN SECTION 12.1, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE
VALID AND SUFFICIENT SERVICE THEREOF ON SUCH PARTY.

(b) EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE ANCILLARY AGREEMENTS, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OF
THE ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.

Section 12.11 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and, when taken
together, shall constitute one agreement.

 

-65-



--------------------------------------------------------------------------------

Section 12.12 Captions. The captions and other headings contained in this
Agreement as to the contents of particular articles, sections, paragraphs or
other subdivisions contained herein are inserted for convenience of reference
only and are in no way to be construed as part of this Agreement or as
limitations on the scope of the particular articles, sections, paragraphs or
other subdivisions to which they refer and shall not affect the interpretation
or meaning of this Agreement. “Article,” “Section,” “Subsection,” “Exhibit” or
“Schedule” refers to such item of or attached to this Agreement.

Section 12.13 Construction. The Parties agree that “including” and other words
or phrases of inclusion, if any, shall not be construed as terms of limitation,
so that references to “included” matters shall be regarded as nonexclusive,
non-characterizing illustrations and equivalent to the terms “including, but not
limited to,” and “including, without limitation.” Each Party acknowledges that
it has had the opportunity to be advised and represented by counsel in the
negotiation, execution and delivery of this Agreement and accordingly agrees
that if any ambiguity exists with respect to any provision of this Agreement,
such provision shall not be construed against any Party solely because such
Party or its representatives were the drafters of any such provision.

Section 12.14 Reimbursement of Legal Fees. In the event any legal proceeding
should be brought to enforce the terms of this Agreement or for breach of any
provision of this Agreement, the non-prevailing Party shall reimburse the
prevailing Party for all reasonable costs and expenses of the prevailing Party
(including its attorneys’ fees and disbursements). For purposes of the
foregoing, (i) “prevailing Party” means (A) in the case of the Party initiating
the enforcement of rights or remedies, that it recovered substantially all of
its claims, and (B) in the case of the Party defending against such enforcement,
that it successfully defended substantially all of the claims made against it,
and (ii) if no Party is a “prevailing Party” within the meaning of the
foregoing, then no Party will be entitled to recover its costs and expenses
(including attorney’s fees and disbursements) from any other Party. The
provisions of this Section 12.14 shall survive Closing.

Section 12.15 Specific Performance. The Parties acknowledge that money damages
would not be a sufficient remedy for any breach by Seller of this Agreement and
that irreparable harm would result if this Agreement were not specifically
enforced. Therefore, the rights of Purchaser under this Agreement shall be
enforceable against Seller by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. If Seller fails to consummate
the transactions contemplated in this Agreement, Purchaser may undertake an
action, suit or proceeding for the specific enforcement of this Agreement unless
Purchaser’s failure to perform any of its obligations under this Agreement
primarily contributes to the failure of Seller to consummate the transactions
contemplated by this Agreement. In the event the remedy of specific performance
is not available to Purchaser due to the fraud or intentional misconduct of
Seller, in addition to return of the Deposit, Purchaser shall be entitled to
pursue any and all remedies and damages available at law or equity. Seller’s
only right to specific performance by Purchaser hereunder shall be for any
breach of the Confidentiality Agreement or Section 6.3 or Section 7.1 of this
Agreement. The provisions of this Section 12.15 shall survive Closing.

 

-66-



--------------------------------------------------------------------------------

Section 12.16 Dispute Resolution Regarding Values. If Purchaser and Seller are
unable to agree upon the value of any Casualty Loss pursuant to
Section 1.7(c)(ii), Purchaser and Seller shall refer the matter to a Forestry
Consultant, and each will, at a mutually agreed time within three days after
such referral, simultaneously submit to the Forestry Consultant their respective
calculations of the fair market value of such damaged or lost Timber based on
the specifications and values set forth on the Value Table. Within fifteen
(15) days of such submissions, the Forestry Consultant shall determine the fair
market value of the damaged or lost Timber and shall select one of the two
submissions of the Parties (and shall not select any other amount) as being most
representative of the fair market value of such damaged or lost Timber based on
the specifications and values set forth on the Value Table, and the submission
so selected shall be final and binding on the Parties. The costs and expenses of
the Forestry Consultant in connection with the dispute resolution procedure set
forth herein shall be paid by the non-prevailing Party.

Section 12.17 1031 Exchange. Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange or
so-called “reverse 1031 exchange” under Section 1031 of the Code for either
Seller or Purchaser. Each party hereby agrees to take all reasonable steps
necessary before, on or after the Closing Date, to facilitate such exchange if
requested by the other party; provided, however, that the party making such
accommodation shall not be required to incur any material out-of-pocket cost,
expense or other obligation in connection with such exchange and the Closing
shall not be delayed.

Section 12.18 Radon Gas Disclosure. Radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from the county public health unit.

Section 12.19 Coastal Construction Control Line. All or part of the Timberlands
are or may be located either (1) partially or totally seaward of the Coastal
Construction Control Line as defined in Section 161.053, Florida Statutes (the
“CCCL”), or (2) within a coastal building zone as defined in Section 161.54,
Florida Statutes. Therefore, the Timberlands may be subject to coastal erosion
and to federal, state or local regulations that govern coastal property,
including the delineation of the CCCL, rigid coastal protection structures,
beach nourishment and the protection of marine turtles. Additional information
can be obtained from the Florida Department of Environmental Protection,
including whether there are significant erosion conditions associated with the
Timberlands. Florida law requires Seller to provide Purchaser with an affidavit,
or a survey, meeting the requirements of Chapter 472 of the Florida Statutes,
delineating the location of the CCCL on the Timberlands at or prior to Closing,
unless Purchaser waives this requirement in writing. Purchaser hereby waives the
right to receive a CCCL affidavit or survey.

 

-67-



--------------------------------------------------------------------------------

ARTICLE XIII

DEFINITIONS

The terms set forth below when used in this Agreement shall have the following
meanings:

“Access Easements” has the meaning specified in Section 3.1.

“Adjustment Value” means the difference between (x) the net proceeds actually
received by Seller with respect to all Timber removed from the Timberlands
during the Timber Adjustment Period minus (y) the sum of the amounts described
on Exhibit P attached hereto with respect to each of the months during the
Timber Adjustment Period (disregarding any month described on Exhibit P if such
month occurs entirely after the Closing Date, and prorating on a daily basis the
month described on Exhibit P during which the Closing Date occurs).

“Adverse Environmental Condition” means, with respect to any of the Timberlands,
the existence of an Environmental Matter.

“Affiliate” of any Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, the first Person.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Alternative Proposal” means any inquiry, proposal or offer from any Person
(other than Purchaser and its Subsidiaries) or “group”, within the meaning of
Section 13(d) of the Exchange Act, relating to any (i) direct or indirect
acquisition or purchase of all or any portion of the Property, (ii) direct or
indirect acquisition or purchase (including by tender or exchange offer) of
equity securities of Seller that would be inconsistent with the Transaction,
(iii) merger, consolidation, share exchange, business combination, asset
purchase, recapitalization or similar transaction involving Seller, or any of
its Subsidiaries in a transaction that would be inconsistent with the
Transaction; in each case other than the Transaction.

“Ancillary Agreements” has the meaning specified in Section 3.1.

“Appraiser” has the meaning specified in Section 7.6(h)(i).

“Assumed Condemnations” has the meaning specified in Section 1.2(e).

“Assumed Contracts” has the meaning specified in Section 1.2(d).

“Assumed Liabilities” has the meaning specified in Section 1.3.

“Books and Records” has the meaning specified in Section 6.4(a).

“Break-Up Fee” means Twenty-One Million One Hundred Eighty Seven Thousand Five
Hundred and No/100 Dollars ($21,187,500.00).

 

-68-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or “legal holiday” as
defined in Section 12.2.

“Cash Purchase Price” means that portion of the Purchase Price designated by
Seller pursuant to Section 1.4(c) and payable by Purchaser to Seller in
accordance with Section 1.4(d)(i).

“Casualty Damages” has the meaning specified in Section 1.7(c)(ii).

“Casualty Loss” means any material physical damage to or loss of the timber on
any portion of the Timberlands by fire, earthquake, flood or other casualty
occurring prior to the Closing.

“Casualty Loss Basket” has the meaning specified in Section 1.7(c)(ii).

“CCCL” has the meaning specified in Section 12.19.

“Claims” means, with respect to the Property, all claims, demands,
investigations, causes of action, suits, defaults, assessments, litigation or
other proceedings, including administrative proceedings, third party actions,
arbitral proceedings and proceedings by or before any Governmental Authority.

“Closing” has the meaning specified in Section 2.1.

“Closing Date” has the meaning specified in Section 2.1.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

“Completed Title Commitment” means a Title Commitment together with a legible
copy of each recorded documentary exception referenced therein when posted to
the Title Company’s online repository.

“Condemnation” means any condemnation proceeding filed or threatened in writing
by any Governmental Authority or any exercise, by a Governmental Authority, of
eminent domain powers (or notice of the exercise thereof) with respect to the
Timberlands.

“Confidentiality Agreement” means the Confidentiality Agreement dated
September 25, 2012 between Seller and Purchaser, as amended.

“Contract” means any agreement, lease, license, evidence of debt, mortgage, deed
of trust, note, bond, indenture, security agreement, commitment, instrument,
understanding or other contract, obligation or arrangement of any kind.

“Conveyance Instruments” means such deeds and/or other instruments necessary or
appropriate under applicable Laws to convey to Purchaser fee simple title to the
Timberlands, with covenants of limited or special warranty as to title, in each
case subject to the Permitted Exceptions.

 

-69-



--------------------------------------------------------------------------------

“Core Timberlands” means that portion of the Timberlands identified as part of
the “Offering” but not as “Non Core Properties” on the map attached hereto as
Schedule 1-A.

“Credit Enhancement Banks” means one or more banks or other financial
institutions selected by Seller to provide the standby Letters of Credit
required by Section 1.4(d)(ii) as credit enhancement for the Timber Notes.

“Deeds” has the meaning specified in Section 2.2(a)(iii).

“Deposit” has the meaning specified in Section 1.4(b).

“Designated Entity Notice” has the meaning specified in Section 12.4(b).

“Due Diligence Period” means the period commencing on the Effective Date and
ending at 11:59 p.m. on Friday, December 13, 2013.

“Effective Date” means the date of this Agreement.

“Environmental Carveout” has the meaning specified in Section 1.7(d)(ii).

“Environmental Claims” has the meaning specified in Section 1.7(d)(iv).

“Environmental Laws” means any United States federal, state or local Laws and
the regulations promulgated thereunder, in existence on the Effective Date,
relating to pollution or protection of the environment or to threatened or
endangered species, including the federal Endangered Species Act, Laws relating
to wetlands protection, Laws relating to reclamation of land and waterways and
Laws relating to emissions, discharges, disseminations, releases or threatened
releases of Hazardous Substances into the environment (including ambient air,
surface water, ground water, soil, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

“Environmental Matters” means any material violation of any applicable
Environmental Law by Seller at or on the Timberlands existing as of the
Effective Date and as of the Closing Date, relating to (i) emissions,
discharges, disseminations, releases or threatened releases of Hazardous
Substances into air, surface water, ground water, soil, land surface or
subsurface strata, buildings or facilities or (ii) otherwise arising out of,
relating to, or resulting from the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances by
any Person at the Timberlands prior to the Effective Date.

“Environmental Permits” means all permits approvals, identification numbers,
licenses and other authorizations required under any applicable Environmental
Law.

“Environmental Reports” means (x) all of the Phase I Reports and (y) any Phase
II Reports or other third-party environmental reports relating to the
Timberlands obtained by Seller.

“ERISA” has the meaning specified in Section 3.8.

 

-70-



--------------------------------------------------------------------------------

“Escrow Agreement” has the meaning specified in Section 1.4(b).

“Estoppel Certificates” has the meaning specified in Section 6.8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” has the meaning specified in Section 7.6(h)(i).

“FDOT” has the meaning specified in Section 6.16.

“FDOT Agreement” means that certain Agreement, dated as of October 27, 2006, by
and between the State of Florida Department of Transportation and Seller, as the
same may have been amended, modified or supplemented from time to time.

“FDOT Agreement Property” has the meaning specified in Section 6.16.

“Forestry Consultant” means any forestry consultant independent of the Parties
appointed by Seller and reasonably approved by Purchaser to act as a consultant
and/or arbitrator under the provisions of Section 1.7 and Section 12.16.

“Fundamental Representations” has the meaning specified in Section 10.1(a).

“General Assignment and Assumption” has the meaning specified in Section
2.2(a)(ii).

“Governmental Authority” means any federal, state, local or foreign government
or any court or any administrative, regulatory or other governmental agency,
commission or authority or any non-governmental self-regulatory agency,
commission or authority.

“Harvest Amount” means the volume, by category set forth on the Value Table, of
all Timber that was actually removed from the Timberlands during the Timber
Adjustment Period.

“Harvest Plan” means the Seller’s Harvest Plan for 2013 and/or the Seller’s
Harvest Plan for 2014, collectively, each as described in Section 4.5(a) of
Seller’s Disclosure Letter

“Harvest Report” has the meaning specified in Section 1.7(a)(i).

“Hazardous Substances” means any hazardous substance as defined in 42 U.S.C.
§ 9601(14), any hazardous waste as defined by 42 U.S.C. § 6903(5), any pollutant
or contaminant as defined by 42 U.S.C. § 9601(33) or any toxic substance, oil or
hazardous material regulated by or forming the basis of liability under any
Environmental Laws, including, without limitation, any of the following Laws and
regulations, as amended from time to time prior to the Closing: (i) the
Comprehensive Environmental Response, Compensation and Liability Act (as amended
by the Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601 et seq.;
(ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq.; (iii) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (v) the
Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) the Clean Air Act, 42 U.S.C.
§ 1857 et seq.; and (vii) all Laws of the states in which the Timberlands are
located that are based on, or substantially similar to, the federal statutes
listed in parts (i) through (vi) of this subparagraph.

 

-71-



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Identified REC Parcels” means the parcels of real property identified on the
aerial photographs attached hereto as Schedule 1-B.

“Identified Title Carveouts” means the parcels of real property identified as
Windmark Breach Conservation Easement and Boat Ramp Offsite Mitigation on the
maps attached hereto as Schedule 1-C.

“Indemnified Party” has the meaning specified in Section 10.3(b).

“Indemnifying Party” has the meaning specified in Section 10.3(b).

“Indemnity Period” has the meaning specified in Section 10.1.

“Installment Note Purchase Price” means that portion of the Purchase Price
designated by Seller pursuant to Section 1.4(c) and payable by Purchaser to
Seller in accordance with Section 1.4(d)(ii).

“Intervening Event” means a material event, change, development or occurrence
that occurs or arises after the date of this Agreement that was neither known to
Seller Board nor reasonably foreseeable to Seller Board as of the date of this
Agreement, or becomes known to Seller Board before the Shareholder Approval
shall have been obtained and, if it had occurred prior to the date of this
Agreement, would have improved Seller’s prospects such that Seller Board
determines in good faith, after consulting with its legal and financial
advisors, that the Transaction is less favorable to the shareholders than the
Seller continuing to own the Property; provided, however, that in no event will
the receipt, existence of or terms of an Alternative Proposal or any inquiry
relating thereto constitute an Intervening Event.

“Law” means any rule, regulation, statute, order, ordinance, guideline, code or
other legally enforceable requirement, including common law, state and federal
laws and laws of foreign jurisdictions.

“L/C Amount” has the meaning specified in Section 6.13(c).

“L/C Commitment Letters” has the meaning specified in Section 6.13(c).

“Letter of Credit” has the meaning specified in Section 1.4(d)(ii).

“Licenses” has the meaning specified in Section 1.2(c).

“Lien” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other security agreement of any kind or nature
whatsoever (whether voluntary or

 

-72-



--------------------------------------------------------------------------------

involuntary, affirmative or negative (but excluding all negative pledges), and
whether imposed or created by operation of law or otherwise) in, on or with
respect to, or pledge of, any Property, or any other interest in the Property,
designed to secure the repayment of debt or any other obligation, whether
arising by Contract, operation of law or otherwise.

“Loss” has the meaning specified in Section 10.5(b).

“Material Adverse Effect” means any event, occurrence, condition, fact or change
that individually or together with any other events, occurrences, conditions,
facts or changes, has a material and adverse effect on the Property, the timber
business operated on the Timberlands, the cattle and livestock operations
contemplated to be conducted on the Timberlands, the results of such business
operations and the prospects for such business taken as a whole; provided,
however, that none of the following shall be considered or taken into account in
determining whether there has been a Material Adverse Effect: (a) any changes
that are generally applicable to the timber industry, the forest products
industry, the pulp and paper industry and the cattle and livestock industry and
their respective markets, provided, it does not have a disproportionate effect
on the Property, the timber business conducted or the cattle and livestock
operations contemplated to be conducted on the Core Timberlands relative to the
timber or cattle and livestock industry as a whole, (b) any changes that are
generally applicable to the United States economy or securities markets or the
world economy or international securities markets, (c) any continuation of an
adverse trend or condition that does not exclusively affect the Property,
(d) any effect resulting from acts of God, war or terrorism, (e) any change in
Law or interpretations thereof applicable to Seller and/or Purchaser, or (f) any
effect resulting from actions required to be taken pursuant to this Agreement or
any Ancillary Agreement, or that are attributable (in whole or in part) to the
announcement of this Agreement and the transactions contemplated hereby.

“Merchantable Timber” means that portion of the Timber meeting the
specifications for “Merchantable Timber” as described in Exhibit B.

“Monetary Liens” has the meaning specified in Section 1.7(b)(i).

“Non-Core Timberlands” means that portion of the Timberlands identified as “Non
Core Properties” on the map attached hereto as Schedule 1-A.

“Note Document” has the meaning specified in Section 6.13(a).

“Note Parties” has the meaning specified in Section 6.13(b).

“Notice of Defense” has the meaning specified in Section 10.5(b)(i).

“Objection Notice” has the meaning specified in Section 1.7(a)(i).

“Offered Price” has the meaning specified in Section 7.6(b).

“Offered ROFR Parcel” has the meaning specified in Section 7.6(b).

“Outside Date” has the meaning specified in Section 2.1.

 

-73-



--------------------------------------------------------------------------------

“Parties” means Seller and Purchaser, collectively. “Party” means Seller or
Purchaser, individually.

“Pellet Supply Agreement” has the meaning specified in Section 6.7(c).

“Permitted Exceptions” has the meaning specified in Section 1.6.

“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

“Personal Property” has the meaning specified in Section 1.2(b).

“Phase I Reports” has the meaning specified in Section 1.7(d)(i).

“Phase II Report” means an investigation and written report conducted by an
environmental professional that further evaluates a REC identified in a Phase I
Report or other transaction screen process for the purpose of providing
additional information regarding the nature and extent of environmental
contamination associated with a REC.

“Post-Closing Purchaser Easement” has the meaning specified in Section 7.3(c).

“Post-Closing Reserved Easement” has the meaning specified in Section 7.3(b).

“Pre-Merchantable Timber” means that portion of the Timber meeting the
specifications for “Pre-Merchantable Timber” as described in Exhibit B.

“Prime Rate” means the prime rate of interest as published from time to time in
the “Money Rates” table of The Wall Street Journal.

“Property” has the meaning specified in Section 1.2.

“Proposed Transferee” has the meaning specified in Section 7.6(b).

“Proxy” has the meaning specified in Section 1.5.

“Proxy Statement” means the proxy statement to be filed with the SEC relating to
the matters for which Shareholder Approval are sought pursuant to this
Agreement.

“Purchase Price” has the meaning specified in Section 1.4(a).

“Purchaser” has the meaning specified in the preamble to this Agreement.

“Purchaser Designated Entities” has the meaning specified in Section 12.4(b).

“Purchaser Easements” means such ingress and egress easements across real
property owned or controlled by Seller or its Affiliates, together with the
right to locate utilities within the boundaries of ten (10) feet on either side
of any such road used to exercise such easements, as may be reasonably necessary
to allow Purchaser and its Affiliates, successors and assigns to use

 

-74-



--------------------------------------------------------------------------------

any portion of the Timberlands for (i) growing and harvesting timber,
(ii) hunting, fishing or other recreational uses (other than for the
recreational use of off-road or all-terrain vehicles) or (iii) cattle and
livestock operations and in addition to use any portion of the Non-Core
Timberlands for residential, commercial or industrial development.

“Purchaser Indemnitees” has the meaning specified in Section 10.1(b).

“Purchaser Subsidiary” means Panama City Timber Finance Company, LLC, a Delaware
limited liability company.

“Purchaser’s Broker” has the meaning specified in Section 10.2.

“Purchaser’s Disclosure Letter” has the meaning specified in the preamble to
Article V.

“Qualifying Affiliate” has the meaning specified in Section 7.6(a).

“Qualifying Purchaser” has the meaning specified in Section 7.6(a).

“Qualifying Purchaser Transfer” has the meaning specified in Section 7.6(h)(i).

“REC” means the presence or likely presence of any Hazardous Substance on a
property under conditions that indicates an existing release, a past release, or
a material threat of a release of any Hazardous Substance into structures on the
Timberlands or into the ground, groundwater or surface water of the Timberlands.

“Regulatory Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade
Commission Act of 1914, as amended, and all federal, state and foreign, if any,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Laws that are designed or intended to prohibit, restrict or
regulate (i) foreign investment, (ii) foreign exchange or currency control or
(iii) actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition.

“Reserved Easements” means such ingress and egress easements across the
Timberlands, together with the right to locate utilities within the boundaries
of ten (10) feet on either side of any such road used to exercise such
easements, as may be reasonably necessary to allow Seller and its Affiliates,
successors and assigns to use any portion of the real property retained by
Seller for (i) growing and harvesting timber, (ii) hunting, fishing or other
recreational uses (other than for the recreational use of off-road or
all-terrain vehicles), or (iii) residential, commercial or industrial
development, in each case described in Section 1.2(a) of Seller’s Disclosure
Letter, collectively.

“Right of First Refusal” has the meaning specified in Section 7.6(a).

“Right of First Refusal Agreement” has the meaning specified in Section 7.6(l).

“ROFR Expiration Date” has the meaning specified in Section 7.6(a).

 

-75-



--------------------------------------------------------------------------------

“ROFR Memorandum” has the meaning specified in Section 7.6(i).

“ROFR Notice” has the meaning specified in Section 7.6(b).

“ROFR Parcel” has the meaning specified in Section 7.6(a).

“ROFR Terms” has the meaning specified in Section 7.6(d).

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning specified in the preamble to this Agreement.

“Seller Board” has the meaning specified in the recitals to this Agreement.

“Seller Liability Cap” has the meaning specified in Section 10.3(d).

“Seller Indemnitees” has the meaning specified in Section 10.1(b).

“Seller Subsidiaries” has the meaning specified in the recitals to this
Agreement.

“Seller Threshold” has the meaning specified in Section 10.3(d).

“Seller’s Disclosure Letter” has the meaning specified in the preamble to
Article III.

“Seller’s Knowledge” means actual knowledge possessed by David Harrelson, after
commercially reasonable inquiry and without any personal liability hereunder on
the part of such Person.

“Seller’s ROFR Election Notice” has the meaning specified in Section 7.6(c).

“SFI Standards” has the meaning specified in Section 6.2.

“Shareholder Approval” means approval at the Seller Shareholder Meeting of this
Agreement and the transactions contemplated hereby.

“Subsidiaries” means with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or one or more of its Subsidiaries.

“Superior Proposal” means an unsolicited bona fide written Alternative Proposal
that the Seller Board determines in its good faith, reasonable judgment (after
consulting with outside counsel and its financial advisor), taking into account
all legal, financial and regulatory and other aspects of the proposal (including
any break-up fees, expense reimbursement provisions and conditions to
consummation), the likelihood and timing of required governmental approvals and
consummation and the Person making the proposal, (a) is more favorable to the
shareholders of Seller from a financial point of view than the Transaction
(including any adjustment to the terms and conditions proposed by Purchaser as
contemplated by Section 6.14(e)) and (b) is reasonably capable of being
consummated; provided, however, that any such offer shall not be deemed a
“Superior Proposal” if any financing required to consummate the transaction
contemplated by such offer is not committed or is not reasonably capable of
being obtained by such party.

 

-76-



--------------------------------------------------------------------------------

“Supply Agreements” means the Timber Supply Agreement, the Thinnings Supply
Agreement, and (if executed prior to the Closing Date) the Pellet Supply
Agreement.

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar, including FICA),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other Tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Authority” means the Internal Revenue Service and any other domestic or
foreign Governmental Authority responsible for the administration or collection
of any Tax.

“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return, or declaration of
estimated Taxes.

“Thinnings Supply Agreement” has the meaning specified in Section 6.7(b).

“Third Party Claim” has the meaning specified in Section 10.5(b).

“Third Party Offer” has the meaning specified in Section 7.6(b).

“Timber” has the meaning specified in Section 1.2(a).

“Timber Adjustment Period” means the period beginning on August 1, 2013 through
the Closing Date.

“Timber Deeds” has the meaning specified in Section 6.2(b).

“Timber Note” has the meaning specified in Section 1.4(d)(ii).

“Timber Supply Agreement” has the meaning specified in Section 6.7(a).

“Timberlands” has the meaning specified in Section 1.2(a).

“Title Commitment” has the meaning specified in Section 7.4(a).

“Title Company” means Fidelity National Title Insurance Company.

“Title Objection” has the meaning specified in Section 1.7(b)(i).

“Title Objection Carveout” has the meaning specified in Section 1.7(b)(ii).

“Title Policies” has the meaning specified in Section 7.4(a).

 

-77-



--------------------------------------------------------------------------------

“Transaction” means the sale of the Property by Seller to Purchaser as
contemplated by this Agreement.

“Transaction Documents” means this Agreement and any exhibits or schedules
thereto or other documents referred to therein, and the Ancillary Agreements.

“Transfer” has the meaning specified in Section 7.6(a).

“Transfer Agreement” has the meaning specified in Section 7.6(b).

“Transfer Taxes” has the meaning specified in Section 2.3.

“Treasury Regulations” means the treasury regulations (including temporary
regulations) promulgated by the United States Department of Treasury with
respect to the Code.

“Use Restriction” has the meaning specified in Section 2.2(a)(ix).

“Value Table” means the value table set forth on Exhibit B attached hereto.

[Signatures begin on the following page]

 

-78-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be signed
by an officer thereunto duly authorized, all as of the date first written above.

 

SELLER: THE ST. JOE COMPANY By:  

/s/ Park Brady

Name:  

Park Brady

Title:  

Chief Executive Officer

PURCHASER: AGRESERVES, INC. By:  

/s/ Louis L. Rothey, Jr.

Name:  

Louis L. Rothey, Jr.

Title:  

Vice President

The undersigned hereby joins in this Agreement for purpose of confirming its
obligations hereunder as a Seller Subsidiary:

 

ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C. By:  

/s/ Park Brady

Name:  

Park Brady

Title:  

Manager and Chief Executive Officer

 

-79-